

EXECUTION COPY
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of May 7, 2019
among
SONORAN AUTO RECEIVABLES TRUST 2017-1,
as the Borrower,
CARVANA AUTO RECEIVABLES 2016-1 LLC,
as the Transferor,
CARVANA, LLC,
as the Trust Administrator,
ALLY BANK,
as the Administrative Agent,
and
The Lenders Party Hereto
 
Certain information has been excluded because it both (i) is not material and
(ii) would be competitively harmful if publicly disclosed.

4852-5338-7414

--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page
ARTICLE I
DEFINITIONS; CONSTRUCTION
1
Section 1.1
Definitions
1
Section 1.2
Accounting Terms and Determinations
29
Section 1.3
Computation of Time Periods
29
Section 1.4
Interpretation
29
ARTICLE II
DRAWS
30
Section 2.1
Draws
30
Section 2.2
[Reserved]
31
Section 2.3
Extensions of Commitments
31
Section 2.4
Notes
33
Section 2.5
Optional Principal Repayments
33
Section 2.6
Payments
34
Section 2.7
Settlement Procedures
35
Section 2.8
Repayment Obligation
36
Section 2.9
Payments, Computations, Etc
37
Section 2.10
Collections; Investment of Funds
37
Section 2.11
Fees
39
Section 2.12
Increased Costs; Capital Adequacy; Illegality
39
Section 2.13
Taxes
41
Section 2.14
Re-Liening
44
Section 2.15
Clean Up Call
44
Section 2.16
Permitted Take-Out
45
ARTICLE III
SECURITY
46
Section 3.1
Collateral
46
Section 3.2
Release of Collateral; No Legal Title
48
Section 3.3
Protection of Security Interest; Administrative Agent as Attorney-in-Fact
49
Section 3.4
Collateral Assignment of the Transfer Agreement and the Purchase Agreement
49
Section 3.5
Waiver of Certain Laws
50
ARTICLE IV
CONDITIONS OF CLOSING AND DRAWS
50
Section 4.1
Conditions to Closing
50
Section 4.2
Conditions Precedent to All Draws
51

-i-
[***] Redacted for confidentiality purposes



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page
ARTICLE V
REPRESENTATIONS AND WARRANTIES
52
Section 5.1
Representations and Warranties
52
Section 5.2
Representations and Warranties relating to this Agreement and the Receivables
57
Section 5.3
Breach of Representations and Warranties; Retransfer of Related Receivables
57
ARTICLE VI
COVENANTS
58
Section 6.1
Affirmative Covenants
58
Section 6.2
Negative Covenants
63
ARTICLE VII
ADMINISTRATION AND SERVICING OF RECEIVABLES
66
Section 7.1
Responsibilities of the Borrower
66
ARTICLE VIII
THE TRUST ADMINISTRATOR
67
Section 8.1
Appointment; Duties of the Trust Administrator
67
Section 8.2
Liabilities of the Trust Administrator
67
Section 8.3
Certain Matters Affecting the Trust Administrator
69
Section 8.4
Limitation on Consequential Damages
70
Section 8.5
Termination
70
Section 8.6
Trust Administrator Fee
71
ARTICLE IX
[RESERVED]
71
ARTICLE X
TERMINATION EVENTS
71
Section 10.1
Termination Events
71
Section 10.2
Actions Upon Declaration of the Occurrence of the Termination Date
74
Section 10.3
Exercise of Remedies
75
Section 10.4
Waiver of Certain Laws
75
Section 10.5
Power of Attorney
76
ARTICLE XI
INDEMNIFICATION
76
Section 11.1
Indemnities by the Borrower
76
Section 11.2
Indemnities by the Transferor
79
Section 11.3
Indemnities by the Trust Administrator
80
ARTICLE XII
THE ADMINISTRATIVE AGENT
81
Section 12.1
Authorization and Action
81
Section 12.2
Delegation of Duties
82

-ii-
[***] Redacted for confidentiality purposes



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page
Section 12.3
Exculpatory Provisions
82
Section 12.4
Reliance
83
Section 12.5
Non-Reliance
84
Section 12.6
Indemnification
84
Section 12.7
Administrative Agent in its Individual Capacity
85
Section 12.8
Successor Agents
86
ARTICLE XIII
ASSIGNMENTS; PARTICIPATIONS
87
Section 13.1
Assignments and Participations
87
ARTICLE XIV
MUTUAL COVENANTS REGARDING CONFIDENTIALITY
91
Section 14.1
Confidentiality of This Agreement
91
Section 14.2
Other Confidential Information
91
Section 14.3
Non-Confidentiality of Tax Treatment and Tax Structure
93
ARTICLE XV
MISCELLANEOUS
93
Section 15.1
Amendments and Waivers
93
Section 15.2
Notices, Etc
95
Section 15.3
No Waiver, Rights and Remedies
96
Section 15.4
Binding Effect
97
Section 15.5
Term of this Agreement; Third Party Beneficiary
97
Section 15.6
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE
97
Section 15.7
WAIVER OF JURY TRIAL
97
Section 15.8
No Insolvency Proceedings
98
Section 15.9
Recourse Against Certain Parties
98
Section 15.10
Patriot Act Compliance
98
Section 15.11
Execution in Counterparts; Severability; Integration
99
Section 15.12
Concerning the Owner Trustee
99






-iii-
[***] Redacted for confidentiality purposes



--------------------------------------------------------------------------------




SCHEDULESSchedule A-Eligible Receivable CriteriaSchedule B-Schedule of
ReceivablesSchedule C-Schedule of DocumentsSchedule D-TradenamesSchedule
E-eOriginal System DescriptionSchedule F-Authorized SignatoriesSchedule
G-DocuSign System DescriptionSchedule HDocuSign Services
AgreementEXHIBITSExhibit A-Form of Funding RequestExhibit B-Form of NoteExhibit
C-Form of Assignment and AcceptanceExhibit D-Credit PolicyExhibit E-Form of
Power of AttorneyExhibit F-Form of Solvency CertificateExhibit G-1-Form of
Settlement ReportExhibit G-2-Form of Funding ReportExhibit H-Form of Permitted
Take-Out Release





iv
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



AMENDED AND RESTATEDLOAN AND SECURITY AGREEMENT
This Amended and Restated Loan and Security Agreement (as from time to time
amended, supplemented or otherwise modified and in effect, this “Agreement”), is
made as of May 7, 2019, among SONORAN AUTO RECEIVABLES TRUST 2017-1, a Delaware
statutory trust, as borrower (the “Borrower”), CARVANA AUTO RECEIVABLES 2016-1
LLC, a Delaware limited liability company, as Transferor (the “Transferor”),
CARVANA, LLC, an Arizona limited liability company (“Carvana”), as Trust
Administrator (the “Trust Administrator”), ALLY BANK, a Utah chartered bank
(“Ally Bank”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and each Lender from time to time party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower intends from time to time to acquire receivables from the
Transferor;
WHEREAS, the Borrower wishes to finance the acquisition of such receivables in
part with advances made to the Borrower by the Lenders;
WHEREAS, the Lenders are willing to make such advance on and subject to the
terms set forth herein;
WHEREAS, Ally Bank and Ally Financial Inc. (“Ally Financial”) previously entered
into that certain Amended and Restated Master Purchase and Sale Agreement, dated
as of March 6, 2017 (as amended, supplemented, or otherwise modified from time
to time, the “Flow Purchase Agreement”), among the Transferor, Ally Bank, Ally
Financial and the other parties thereto, pursuant to which the Transferor will
sell certain other receivables to Ally Bank and Ally Financial;
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
Definitions; Construction

Section 1.1 Definitions.
Whenever used herein, unless the context otherwise requires, the following words
and phrases shall have the following meanings:
Account: Any of the Collection Account and the Credit Reserve Account.
Account Bank: Wells Fargo Bank, National Association, or any successor thereto
in its capacity as Account Bank under the Account Control Agreement.

1
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Account Bank Fee: The fee payable to the Account Bank pursuant to the Account
Control Agreement.
Account Collateral: With respect to each Account, such Account, together with
all cash, securities, financial assets (as defined in Section 8-102(a)(9) of the
UCC) and investments and other property from time to time deposited or credited
to such Account and all proceeds thereof.
Account Control Agreement: The Securities Account Control Agreement, dated on or
about the Closing Date, among the Borrower, the Administrative Agent, the Trust
Administrator and the Account Bank, pursuant to which the Borrower grants
exclusive control over the Accounts to the Administrative Agent.
Addition Date: Each date on which the Borrower acquires Receivables that are
added to the Collateral.
Additional Amount: As defined in Section 2.13(a).
Administrative Agent: As defined in the preamble.
Administrative Agent Fee: As agreed upon by the Parties.
Advance Rate: As agreed upon by the Parties.
Advance Register: As defined in Section 13.1(d).
Advisors: Accountants, attorneys, consultants, advisors, credit enhancers,
liquidity providers and Persons similar to the foregoing and the respective
directors, officers, employees and managers of each of the foregoing.
Affected Party: The Lenders, the Administrative Agent and their respective
successors and assigns.
Affiliate: With respect to any specified Person, any other Person controlling,
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
Aggregate Commitment: On any date of determination, an amount equal to the sum
of each Lender’s Commitment hereunder.
Aggregate Unpaids: With respect to any date, an amount equal to the sum of (i)
the Outstanding Loan Amount, (ii) all accrued but unpaid Interest, and, without
duplication, all other Obligations owed (whether due and payable or accrued as
of such date of determination) by the Borrower to the Secured Parties under this
Agreement and the other Transaction Documents.

2
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Agreement: As defined in the preamble.
Ally Bank: Ally Bank, a Utah chartered bank, and its permitted successors and
assigns.
Ally Financial: Ally Financial Inc., a Delaware corporation, and its permitted
successors and assigns.
Annual Expenses Cap: In the aggregate [***], and in relation to the
Administrative Agent [***], the Collateral Custodian and Account Bank [***] and
the Owner Trustee [***].
Annual Percentage Rate or APR: With respect to a Receivable, the annual rate of
finance charges stated in the Receivable.
Approved Exported Contract: means a Contract (i) that is fully executed by the
parties through the E-Vault System, (ii) which Authoritative Copy has been
electronically transferred to the Warehouse Vault Partition on the E-Vault
System or (iii) which has been Exported by the Collateral Custodian and is held
by the Collateral Custodian pursuant to the Collateral Custodian Agreement,
together with the document history report prepared by the E-Vault Provider
related to such Contract.
Approved Financed Ancillary Products: The products mutually agreed to by the
Lender and the Borrower with respect to vehicle service contracts, global
positioning systems, gap insurance or waiver, prepaid maintenance, tire & wheel
protection, paintless dent repair, and such other products as may be agreed to
in writing by the Lender and the Borrower from time to time.
Assignment and Acceptance: An assignment and acceptance agreement between a
Lender and an Eligible Assignee, in substantially the form of Exhibit C hereto.
Authoritative Copy: With respect to any Electronic Contract, a copy of such
Contract that is unique, identifiable and, except as otherwise provided in
Section 9-105 of the UCC, unalterable, and is marked “original” or has no
watermark or other marking that would indicate that it is a “copy” or
“duplicate” or not an original or not an “authoritative” copy.
Authorized Signatory: With respect to any party hereto, any Person that (i) has
been authorized to execute and deliver on behalf of such party any notice,
certificate, document, agreement, consent, instruction or other communication to
be delivered by such party under or in relation to this Agreement or any other
Transaction Document and (ii) has direct responsibility for the administration
of this Agreement or any other Transaction Document, the authority of which
Person is indicated by inclusion of such Person’s name, title and specimen
signature on Schedule F, as the same may be updated or supplemented by any party
hereto by delivery of written notice to all other parties hereto of the addition
thereto of an additional Person who is an Authorized Signatory of such party or
removal therefrom of any Person previously identified as an Authorized Signatory
of such party.
Available Amount: With respect to any Draw requested by the Borrower (or deemed
requested pursuant to Section 2.3(b)(ii)) the least of (i) an amount equal to
the positive excess, if any, of (a)
3
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



the Borrowing Base calculated after giving effect to each Eligible Receivable
that will be added to the Collateral since the prior Funding Date and that will
be used in the calculation of the Borrowing Base over (b) the Outstanding Loan
Amount prior to giving effect to the Draw to be made on such date, (ii) an
amount equal to the product of (A) the aggregate Principal Balance of the
Eligible Receivables that are to be added to the Collateral on such date minus
the increase in the Overconcentration Amount as a result of such Receivables
being added to the Collateral times (B) the Advance Rate, and (iii) the
Available Commitment.
Available Commitment: With respect to any Draw requested by the Borrower (or
deemed requested pursuant to Section 2.3(b)(ii)), the excess, if any, of (x) the
sum of (i) the Aggregate Commitment and (ii) plus the aggregate amount funded in
any prior Draw and the requested Draw with respect to any Receivable that had
been previously included in the Borrowing Base, was repurchased, remediated and
resold to the Borrower for inclusion in the Borrowing Base over (y) the
aggregate amount of all Draws made prior to giving effect to the Draw to be made
on such date less the aggregate amount paid to reduce all Outstanding Loan
Amounts.
Available Funds: For any Settlement Date related to a Collection Period, an
amount equal to the sum of (i) Collections in respect of Receivables and
Collateral on deposit in the Collection Account, to the extent received by the
Servicer or the Borrower during or in respect of the related Collection Period,
(ii) any Credit Reserve Account Excess Amounts relating to investment earnings
described in Section 2.10(e)(ii) for the related Collection Period, and (iii)
investment earnings on amounts on deposit in the Collection Account.
Available Funds Shortfall: For any Settlement Date, the positive excess, if any,
of (i) the amount necessary to make all distributions required to be made
pursuant to clauses (i) through (iv) of Section 2.7 over (ii) the Available
Funds for such Settlement Date.
Available Principal Collections: On any date of determination, the aggregate
dollar amount of Collections on deposit in the Collection Account on such day,
to the extent received by the Servicer or the Borrower during or in respect of
the related Collection Period, that the Servicer has identified in the related
Settlement Report as constituting a repayment of all or any portion of the
Principal Balance of any Receivable.
Bankruptcy Code: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
Baseline Cumulative Net Loss: As agreed upon by the Parties.
Benefit Plan Investor: An employee benefit plan (as defined in Section 3(3) of
ERISA), that is subject to the provisions of Title I of ERISA, a plan subject to
Section 4975 of the Code, or any entity whose underlying assets include plan
assets by reason of investment by an employee benefit plan or plan in such
entity.
Borrower: As defined in the preamble.

4
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Borrowing Base: As of any date of determination, the sum of (a) the product of
the Net Receivables Balance on such day multiplied by the Advance Rate plus (b)
during the Commitment Period, an amount equal to (i) the amount of Collections
on deposit in the Collection Account on such date of determination after giving
effect to any deposits or withdrawals therefrom minus (ii) all amounts
reasonably expected to be paid pursuant to clauses (i) - (iii) of Section 2.7 on
next Settlement Date and, if such date of determination is prior to the
Settlement Date in the calendar month in which such determination date occurs,
the Settlement Date succeeding such next Settlement Date, in each case, prorated
based on the number of calendar days elapsed in such settlement period to such
determination and the number of days in such settlement period.
Breakage Costs: Such amount or amounts as shall compensate a Lender for any
loss, cost or expense (but excluding lost profits) actually incurred by such
Lender (as reasonably determined by such Lender) as a result of any prepayment
of a Draw (and interest thereon) without at least five (5) Business Days prior
written notice to the Administrative Agent and the Lenders, it being understood
that all reductions of principal made pursuant to the provisions of Section 2.7,
Section 2.15 and Section 2.16 shall not give rise to any Breakage Costs.”
Bridgecrest: Bridgecrest Acceptance Corporation, an Arizona corporation, and its
permitted successors and assigns.
Business Day: Any day other than a Saturday, a Sunday or any other day on which
banking institutions or trust companies in New York, New York, Wilmington,
Delaware, Minneapolis, Minnesota or Detroit, Michigan may, or are required to,
remain closed.
Carvana: As defined in the preamble.
Carvana E-Vault Services Agreement: (a) prior to the E Sign Transition Period,
the Carvana E-Vault Services Agreement, and (b) during the E-Sign Transition
Period, (i) the Carvana E-Vault Services Agreement with respect to Electronic
Contracts originated on such system or (ii) the DocuSign Services Agreement with
respect to Electronic Contracts originated on the DocuSign system, and (c) after
the E Sign Transition Period, the DocuSign Services Agreement.
Carvana Vault Partition: The segregated partition of the E-Vault System
established in the name of Carvana, with Wells Fargo Bank, National Association,
as custodian.
Certificate: A certificate issued by the Borrower to a Certificateholder
pursuant to the Certificate Purchase Agreement.
Certificate of Title: With respect to a Financed Vehicle, (i) the original
Certificate of Title relating thereto, or copies of correspondence to the
applicable Registrar of Titles, and all enclosures thereto, for issuance of the
original Certificate of Title or (ii) if the applicable Registrar of Titles
issues a letter or other form of evidence of lien in lieu of a Certificate of
Title (including electronic titling), either notification of an electronic
recordation, by either a Title Intermediary or the applicable Registrar of
Titles, or the original lien entry letter or form or copies of correspondence to
such applicable Registrar of Titles, and all enclosures thereto, for
5
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



issuance of the original lien entry letter or form, which, in either case, shall
name the related Obligor as the owner of such Financed Vehicle and a Title Lien
Nominee as secured party.
Certificate of Trust: The certificate of trust of the Trust substantially in the
form of Exhibit B to the Trust Agreement filed for the Trust pursuant to Section
3810(a) of the Statutory Trust Act.
Certificate Purchase Agreement: The Certificate Purchase Agreement, dated as of
the Closing Date, between the Borrower and the initial Certificateholders.
Certificateholders: The owner of the Certificates issued by the Borrower
pursuant to the Certificate Purchase Agreement.
Certificate Owner: The owner of an interest in a Certificate.
Change in Control: The (i) failure of the Originator to maintain, directly or
indirectly, (A) control of the board of directors (or similar governing body)
and (B) a beneficial ownership of 100% percent of the equity interests (having
ordinary voting power on an as-converted, fully- diluted basis) of the
Transferor or (ii) failure of Persons that, as of the Closing Date, directly or
indirectly maintain, (X) control of the board of directors (or similar governing
body) and (Y) a beneficial ownership of more than fifty percent (50%) of the
equity interests (having ordinary voting power on an as-converted, fully-diluted
basis) of the Originator to maintain such control or more than 50% ownership,
other than as a result of (1) a registered public offering of securities of the
Originator or (2) transfers of equity interests to Affiliates of such Persons or
to other Persons that, individually or collectively, as of the Closing Date,
owned equity interests (having ordinary voting power on an as-converted,
fully-diluted basis) of the Originator representing not less than ten percent
(10%) of such equity interests or Affiliates thereof.
Closing Date: November 3, 2017.
Code: The Internal Revenue Code of 1986, as amended from time to time, and the
Treasury Regulations promulgated thereunder.
Collateral: With respect to this Agreement, as defined in Section 3.1(a) and
with respect to the Transfer Agreement or the Purchase Agreement, the property
transferred thereunder.
Collateral Custodian: Wells Fargo Bank, National Association, and its successors
and permitted assigns as Collateral Custodian under the Collateral Custodian
Agreement.
Collateral Custodian Agreement: The Collateral Custodian Agreement, dated as of
the Closing Date, among the Borrower, the Transferor, the Originator and Trust
Administrator, the Servicer, the Administrative Agent, the Collateral Custodian
and the Account Bank.
Collateral Custodian Fee: The fees set forth in the Collateral Custodian
Agreement as the Collateral Custodian Fees.
Collection Account: A segregated account established by the Borrower with
Account Bank and subject to the Account Control Agreement, into which all
Collections are to be deposited.

6
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Collection Period: With respect to any Settlement Date, the immediately
preceding calendar month or, in the case of the initial Collection Period, the
Cut-off Date to and including the last day of the month preceding the month in
which the first Settlement Date occurs; provided that in the case of the First
Post-Amendment Take-Out Date, the Collection Period shall be the period from
December 1, 2018 to the Settlement Date on which such First Post-Amendment
Take-Out Date occurs and with respect to the Settlement Date occurring in
January 2019, the Collection Period shall be from the day following the First
Post-Amendment Take-Out Date to and including December 31, 2018.
Collection Policy: With respect to (i) the initial Servicer, the customary
collection guidelines, policies and procedures of the Servicer, including the
collection policies of the Servicer, including those attached as Exhibit D to
the Servicing Agreement, in effect on the Closing Date, as such guidelines,
policies and procedures may be amended, modified, restated, replaced or
otherwise supplemented from time to time in accordance with Section 3.1(c) of
the Servicing Agreement, and as modified by the Servicing Exceptions and the
Process Remediations attached to the Servicing Agreement as Exhibit G, if any,
or (ii) any Successor Servicer, the customary collection guidelines, policies
and procedures of such Successor Servicer with such changes as shall be required
by the Administrative Agent and agreed to in writing by such Successor Servicer
and the Administrative Agent, as such agreed upon guidelines, policies and
procedures may be changed from time to time in accordance with Section 3.1(c) of
the Servicing Agreement.
Collections: All amounts collected by the Servicer or its agents (from whatever
source) or otherwise turned over to the Collection Account on or with respect to
the related Receivables or the other Collateral.
Commitment: With respect to Ally Bank as Lender signatory to the Third
Amendment, as of the Third Amendment Closing Date, the Commitment set forth
below Ally Bank’s signature to the Third Amendment, as such amount may be
modified in accordance with the terms hereof (including in relation to
assignments of Notes); provided, that immediately upon the occurrence of the
Commitment Termination Date, the Commitment of each Lender shall be
automatically reduced to zero.
Commitment Fee: As agreed upon by the Parties.
Commitment Percentage: With respect to each Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the Aggregate
Commitment at such time (or if the Commitments of the Lenders hereunder have
terminated, the numerator of which is the Outstanding Loan Amount then owed to
such Lender hereunder and the denominator of which is the Outstanding Loan
Amount).
Commitment Period: The period beginning on the date on which all conditions
specified in Section 4.1 have been satisfied or waived by the Administrative
Agent and ending on the Commitment Termination Date.

7
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Commitment Termination Date: The earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date the Available Commitment is zero,
(iii) the occurrence of a Commitment Termination Event, (iv) the Termination
Date, (v) the Business Day designated as such by the Borrower or the
Administrative Agent at any time following ninety (90) days’ prior written
notice to the other.
Commitment Termination Event: Shall mean the occurrence of any of the following
events: (a) a Turbo Event, (b) a Servicer Termination Event, (c) a Material
Adverse Effect shall occur with respect to the Originator, Transferor or
Borrower, or (d) for any reason with ninety (90) days’ prior written notice by
the Lender to the Borrower or by the Borrower to the Lender.
Concentration Limits: As agreed upon by the Parties.
Confidential Information: All information and material of any type, scope or
subject matter whatsoever relating to the Administrative Agent, the Lenders, the
Transferor, the Originator the Servicer or any of their subsidiaries, whether
oral or written, and howsoever evidenced or embodied, which each Party, each
Party’s representatives or agents (including any officers of any Party or any of
their subsidiaries) may furnish to the other, or to which either Party is
afforded access by the other Party, either directly or indirectly for purposes
of such Party’s participation in the transactions contemplated by this
Agreement. However, “Confidential Information” shall not include information or
material of a Party which (i) becomes generally available to the public other
than as a result of a disclosure by the receiving Party or its agents and other
representatives, (ii) was available to the receiving Party on a non-confidential
basis prior to its disclosure by the disclosing Party, (iii) becomes available
to the receiving Party on a non-confidential basis from a source other than the
disclosing Party or the disclosing Party’s representatives or agents, provided
that such source is not, to receiving Party’s knowledge, bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information to the Administrative Agent, the Lenders, the Originator, the
Servicer or the Transferor by a contractual, legal or fiduciary obligation or
(iv) consists of the documents evidencing the consummation of the transactions
contemplated by the Transaction Documents so long as all references to the other
Party and all information specific to the assets sold or price paid pursuant to
the transactions are removed.
Continuing Lender: As defined in Section 2.3.
Contract: Any fully-executed retail installment sale contract, direct purchase
money loan or conditional sale contract for a Financed Vehicle under which an
extension of credit is made in the ordinary course of business of the Originator
to such Obligor and which is secured by the related Financed Vehicle.
Contract Date: For any Contract, the date on which such Contract became
effective.
Contractual Obligation: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

8
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Corporate Trust Office: (i) With respect to the Owner Trustee, the principal
office of the Owner Trustee at which at any particular time its corporate trust
business shall be administered, which office at the Closing Date is located at
Rodney Square North, 1100 N. Market Street, Wilmington, Delaware 19890,
Attention: Corporate Trust Administration, or at such other address as the Owner
Trustee may designate from time to time by notice to the Certificateholders, the
Transferor and the Administrative Agent or the principal corporate trust office
of any successor Owner Trustee (the address of which the successor Owner Trustee
will notify the Certificateholders, the Transferor and the Administrative Agent)
and (ii) with respect to the Collateral Custodian and Account Bank, the
principal office of Collateral Custodian or Account Bank, as applicable, at
which at any particular time its corporate trust business shall be administered,
which office at the Closing Date is located at 600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479, Attention: Corporate Trust Services – Asset-Backed
Administration, or at such other address as the Collateral Custodian or Account
Bank, as applicable, may designate from time to time by notice to the Borrower,
the Transferor and the Administrative Agent or the principal corporate trust
office of any successor Collateral Custodian or Account Bank (the address of
which the successor Collateral Custodian or Account Bank will notify the
Borrower, the Transferor and the Administrative Agent).
Credit Policy: The credit underwriting guidelines, policies and procedures that
the Originator and its Subsidiaries utilize in originating or acquiring retail
installment sales contracts, including the credit policies as attached as
Exhibit D hereto, as such guidelines, policies and procedures may be changed
from time to time in accordance with Section 6.2(k).
Credit Reserve Account: A segregated account with the Account Bank for the
benefit of the Lenders.
Credit Reserve Account Amount: On any day, the amount on deposit in the Credit
Reserve Account.
Credit Reserve Account Excess Amounts: As of any day, amounts released from the
Credit Reserve Account pursuant to Section 2.10(e)(ii).
Credit Reserve Account Withdrawal Amount: For any Settlement Date on which an
Available Funds Shortfall exists, an amount equal to the lesser of (i) the
Credit Reserve Account Amount, and (ii) the Available Funds Shortfall; provided,
however, that on and after a Turbo Event or the Termination Date, the Credit
Reserve Account Withdrawal Amount shall equal the Credit Reserve Account Amount.
Cumulative Net Losses: As of any date of determination, the expected lifetime
net losses on the Receivables included in the Collateral as determined by the
Administrative Agent in accordance with the Administrative Agent’s customary
policies and procedures for calculating expected net losses on a pool of
receivables, without specific deviation for Originator other than deviation with
respect to performance of the Receivables resulting from the application of such
customary policies and procedures applied consistently.

9
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Cut-off Date: With respect to any Receivable acquired by the Borrower and made a
part of the Collateral, the last day of the preceding calendar week; provided
that for the purpose of this definition, Sunday shall be deemed to be the last
day of the calendar week.
Defaulted Receivable: Any Receivable upon the first occurrence of any of the
following: (i) all, or any part in excess of 10% of any Scheduled Payment (the
“Default Threshold”) is one hundred and twenty (120) (or such shorter period as
shall be specified in the Collection Policy, it being understood that such
period in the Collection Policy shall not be lengthened without the prior
written consent of the Administrative Agent) or more days delinquent on the last
day of a calendar month (taking into account the application by the Servicer of
payments received in any Collection Period to previously unpaid Scheduled
Payments or portions thereof in accordance with the Collection Policy), (ii) for
which the Financed Vehicle has been surrendered or repossessed and the
redemption period granted the Obligor or required by applicable law has expired,
or is to be repossessed but is unable to be located or is otherwise subject to
being repossessed, (iii) which has been settled for less than the Principal
Balance, (iv) which has been liquidated by the Servicer through the sale of the
related Financed Vehicle, (v) for which proceeds have been received which in the
Servicer’s judgment, constitute the final amounts recoverable in respect of such
Receivable, or (vi) which has been charged-off (or should have been charged-off)
in accordance with the Collection Policy.
Delinquent Receivable: Any Receivable (other than a Defaulted Receivable) for
which all or any part of a Scheduled Payment in excess of 10% of such Scheduled
Payment (the “Delinquency Threshold”) is more than thirty (30) days past due,
taking into account the application by the Servicer of payments received in any
Collection Period to previously unpaid Scheduled Payments or portions thereof in
accordance with the Collection Policy. For purposes of determining delinquency,
in accordance with the Collection Policy, the Servicer applies payments from
Obligors in order of delinquency of outstanding Scheduled Payments, with
payments first applied to the longest overdue and outstanding Scheduled Payment
or portion thereof.
Default Rate Margin: As agreed upon by the Parties.
Deliver: (x) With respect to a Tangible Contract or Original Contract Document
other than an Electronic Contract or an electronic Certificate of Title, to
deliver physical possession of such Tangible Contract or other document via
reputable overnight delivery service, (y) with respect to an Electronic
Contract, to direct Wells Fargo Bank, National Association, to transfer such
Electronic Contract to the Warehouse Vault Partition and (z) with respect to
electronic Certificates of Title, to cause the applicable Title Intermediary to
provide the Custodian with full electronic access to view such electronic
Certificates of Title on the records of the Title Intermediary. The terms
“Delivery” and “Delivered” shall have corollary meanings.
Determination Date: With respect to any Settlement Date and the related
Collection Period, the last day of the related Collection Period.

10
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Document Receipt: The Document Receipt substantially in the form attached as an
exhibit to the Collateral Custodian Agreement executed by the Collateral
Custodian and delivered to the Trust Administrator, the Administrative Agent and
the Servicer.
DocuSign Services Agreement: means DocuSign Master Services Agreement between
the E-Sign Provider and Carvana, dated October 19 and attached hereto as
Schedule H.
Dollars or $: The lawful currency of the United States.
Draw: As defined in Section 2.1(a).
DT E-Vault Services Agreement: That certain eOriginal SmartSign Web eCore On
Demand Services Agreement, dated March 14, 2012, by and between the E-Vault
Provider and Bridgecrest (f/k/a DT Acceptance Corporation) (as assignee of GFC
Lending), as the same may be amended, restated, supplemented or otherwise
modified from time to time.
Electronic Contract: A Contract that constitutes “electronic chattel paper”
under and as defined in Section 9-102(31) of the UCC.
Eligible Assignee: A Person either (x) who is an Affiliate of any Lender or
(y)(i) whose short- term rating is at least A-1 from Standard & Poor’s, or P-1
from Moody’s, or whose obligations under this Agreement are guaranteed by a
Person whose short-term rating is at least A-1 from Standard & Poor’s or P-1
from Moody’s or (ii) who is satisfactory to the Required Lenders and the
Administrative Agent.
Eligible Receivable: On any date of determination, any Receivable which as of
such date (i) satisfies each of the eligibility requirements set forth on
Schedule A hereto as of such date and (ii) the applicable Contract has a
governing law provision approved by the Administrative Agent for use in the
jurisdiction where the Obligor (excluding its agents) took delivery of the
applicable Financed Vehicle.
ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder.
ERISA Affiliate: (i) Any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (ii) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower or
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(i) above or any trade or business described in clause (ii) above.
E-Sign Provider: shall mean DocuSign, Inc.
E-Sign Transition Period: shall mean the period beginning on November 29, 2017
and ending on December 4, 2017 or such other day as the Transferor shall specify
in writing to the Administrative Agent.

11
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



E-Vault Access Agreement: That certain eOriginal Vault Access Agreement
effective as of December 16, 2014, by and between the E-Vault Provider and Wells
Fargo Bank, National Association, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
E-Vault Provider: eOriginal, Inc.
E-Vault System: The “eOriginal, Inc. Authoritative Copy System” maintained by
the E-Vault Provider.
Exchange Act: The Securities Exchange Act of 1934.
Excluded Taxes: As defined in Section 2.13(a).
Exported: With respect to a Contract, shall mean the Collateral Custodian has
decommissioned the related electronic chattel paper and the Authoritative Copy
of such Contract is printed out pursuant to a “Paper Out” ™ within the meaning
specified in the System Description. “Export” and “Exporting” shall have
corollary meanings.
FATCA: Sections 1471 through 1474 of the Code as in effect on the date of this
Agreement, and any regulations promulgated thereunder or published
administrative guidance implementing such Sections, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of such section of the Code.
Federal Reserve Board: The Board of Governors of the Federal Reserve System.
Fee Letter: The fee letter, dated as of the Closing Date, among the Borrower,
the Lenders and the Administrative Agent.
FICO: As of any date of determination, the credit score for the applicable
Obligor using the Fair, Isaac & Co. FICO Auto Version 3.0 methodology, as
provided to the Originator by Experian or such other version as approved by the
Administrative Agent, which except for Receivables included in the Collateral as
of the initial Funding Date, shall not, without the consent of the
Administrative Agent, have been obtained more than 30 days prior to the
applicable Contract Date.
Final Maturity Date: The Settlement Date immediately following the Collection
Period in which the Receivables with the latest originally-scheduled maturity
date has its final originally- Scheduled Payment.
Financed Vehicle: With respect to a Receivable, any new or used automobile,
light-duty truck, minivan or sport utility vehicle, together with all accessions
thereto, securing such Receivable.
First Post-Amendment Take Out Date: December 21, 2018.
Flow Purchase Agreement: As defined in the recitals.

12
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Formation Documents: (i) With respect to the Borrower, the Certificate of Trust
and the Trust Agreement, (ii) with respect to the Transferor, the certificate of
formation and the limited liability company agreement of the Transferor, and
(iii) with respect to the Originator, the certificate of formation and the
limited liability company agreement, in each case (i) - (iii), as furnished to
the Administrative Agent on or prior to the Closing Date, and with respect to
any other entity, the charter, bylaws, certificate of formation, company
agreement, certificate of trust, trust agreement or other similar documents.
Funding Date: With respect to each calendar week in which Borrower has submitted
a Funding Request, the second (2nd) Business Day that follows the day such
Funding Request was delivered; provided that such Funding Date shall be in the
same calendar week that the Funding Request was delivered; provided, that the
Borrower, by written notice to be delivered to the Lenders no later than the
second (2nd)) Business Day of each calendar week, may elect to defer the related
Funding Date if it reasonably determines in good faith that consummating such
borrowing would be administratively burdensome (e.g., due to shortened holiday
weeks or other similar events not in its control) and the Receivables that would
have been sold to the Borrower on such date will be sold to the Borrower in the
following calendar week; provided, further, that the Borrower may not make such
an election more than six (6) times per twelve month period and such election
may not be made to skip funding in consecutive calendar weeks.
Funding Report: A statement (including a data tape) prepared and delivered to
the Administrative Agent and each Lender not less than three Business Days prior
to the applicable Funding Date by or on behalf of the Borrower with respect to
the Collateral as of the last business day of the preceding calendar week and
giving pro forma effect to any Receivables to be added to the Collateral on the
applicable Funding Date, which shall be in substantially the form of Exhibit
G-2; provided that such form may be amended to add additional information
without the consent of any party hereto and may not be amended to remove or
materially alter the form or scope of entries contained therein without the
prior written consent of the Administrative Agent.
Funding Request: A written notice from the Borrower requesting a Draw and
including the items required by Section 2.1(a)(i), substantially in the form of
Exhibit A hereto.
GAAP: Generally accepted accounting principles as in effect from time to time in
the United States.
Governmental Authority: Any government, any state or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and having
jurisdiction over the applicable Person.
Holder: The owner of a Note or Certificate, as applicable.
Indebtedness: With respect to any Person and any day, without duplication, (i)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or
13
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



similar instrument, (ii) all obligations of such Person under capital leases,
(iii) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (iv) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (v) all indebtedness,
obligations or liabilities of that Person in respect of any (A) exchange-traded
or over-the-counter forward, future, option, swap, cap, collar, floor or foreign
exchange contract or any combination of the foregoing, whether for physical
delivery or cash settlement, relating to any interest rate, interest rate index,
currency, currency exchange rate, currency exchange rate index, debt instrument,
debt price, debt index, depository instrument, depository price, depository
index, equity instrument, equity price, equity index, commodity, commodity price
or commodity index, (B) similar transaction, contract, instrument, undertaking
or security or (C) transaction, contract, instrument, undertaking or security
containing any of the foregoing.
Indemnified Amounts: As defined in Section 11.1.
Indemnified Party: As defined in Section 11.1.
Insolvency Event: With respect to a specified Person, such Person shall (A) file
a petition or commence a proceeding (1) to take advantage of any Insolvency Law
or (2) for the appointment of a trustee, conservator, receiver, liquidator or
similar official for or relating to such Person or all or substantially all of
its property, or for the winding up or liquidation of its affairs, (B) consent
or fail to object to any such petition filed or proceeding commenced against or
with respect to it or all or substantially all of its property, or any such
involuntary petition or proceeding shall not have been dismissed or stayed
within sixty (60) days of its filing or commencement, or a court, agency or
other supervisory authority with jurisdiction shall not have decreed or ordered
relief with respect to such petition or proceeding, (C) admit in writing its
inability to pay its debts generally as they become due, (D) make an assignment
for the benefit of its creditors, (E) voluntarily suspend payment of its
obligations or (F) take any action in furtherance of any of the foregoing.
Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, suspension of payments, marshaling of
assets and liabilities or similar debtor relief laws from time to time in effect
affecting the rights of creditors generally.
Insolvency Proceeding: With respect to any Person, any bankruptcy, insolvency,
arrangement, rearrangement, conservatorship, moratorium, suspension of payments,
readjustment of debt, reorganization, receivership, liquidation, marshaling of
assets and liabilities or similar proceeding of or relating to such Person under
any Insolvency Laws.
Insurance Policy: With respect to any Receivable, an insurance policy covering
physical damage, warranties, debt cancellation, credit life, credit disability,
theft, mechanical breakdown or similar event with respect to the related
Financed Vehicle or the related Obligor, as applicable.
Interest: For any Interest Period, interest on the Outstanding Loan Amount
computed pursuant to Section 2.6; provided, however, that (i) no provision of
this Agreement shall require or permit the
14
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



collection of Interest in excess of the Maximum Lawful Rate, and (ii) no portion
of any payment of Interest shall be considered to have been paid by any
distribution if at any time such portion of such distribution is rescinded or
must otherwise be returned for any reason.
Interest Rate Margin: 1.95% per annum.
Interest Period: For any Settlement Date, the calendar month preceding the
Settlement Date for such Interest Period (or, in the case of the first
Settlement Date, the period from the Closing Date to and including the last day
of the calendar month preceding such Settlement Date); provided, however, that
any Interest Period that commences before the Termination Date that would
otherwise end after the Termination Date shall end on the Termination Date.
Interest Rate: With respect to any Interest Period during the Commitment Period,
LIBOR plus the Interest Rate Margin; provided that if the Commitment Period has
terminated, the Interest Rate with respect to any subsequent Interest Period
shall be the fixed rate as agreed upon by the Parties; provided, further,
notwithstanding the foregoing, if a Servicer Termination Event or Termination
Event shall have occurred and be continuing, LIBOR plus the Default Rate Margin.
Investment Company Act: The Investment Company Act of 1940.
Lender: Each signatory hereto as a lender under this Agreement, and the
successors and permitted assigns of any lender from time to time that becomes a
party hereto by execution of an Assignment and Acceptance.
Liability: Any duty, responsibility, obligation or liability.
LIBOR: With respect to any Interest Period for which the Interest Rate is a
variable rate, the per annum rate of interest for one month deposits in U.S.
Dollars for each day of the Interest Period that appears on the Bloomberg Screen
US0001M Index (London Interbank Offered Rate administered by the British
Bankers’ Association, New York Stock Exchange Euronext or other successor
administrator for LIBOR) at approximately 11:00 a.m. London time, or if such
source becomes unavailable or there is no such successor, the per annum rate of
interest for one month deposits in U.S. Dollars for each day of the Interest
Period obtained from such other commercially available source providing
quotations of LIBOR as the Administrative Agent may designate. The LIBOR rate in
effect for an Interest Period will be the arithmetic mean of the LIBOR rate for
the calendar days from and including the 26th of the calendar month which is two
months prior to the applicable Interest Period and ending with the 25th of the
month immediately preceding the applicable Interest Period. The LIBOR rate
applicable to any day on which no rate is published will be the rate last quoted
prior to such day. Notwithstanding the foregoing, in no event shall LIBOR with
respect to any Interest Period be less than zero.
Lien: Any security interest, lien, charge, pledge, equity or encumbrance of any
kind.
Liquidating Receivable: A Receivable as to which the Servicer (i) has reasonably
determined, in accordance with its customary servicing procedures, that eventual
payment of amounts owing on such Receivable is unlikely, or (ii) has repossessed
and disposed of the Financed Vehicle.

15
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Liquidation Proceeds: With respect to a Liquidating Receivable, all amounts
realized with respect to such Receivable net of reasonable out-of-pocket costs
of liquidation not to exceed [***] (or such greater amount as the Servicer
determines reasonably necessary in accordance with its customary procedures to
refurbish and dispose of a liquidated Financed Vehicle) and any amounts that are
required to be refunded to the Obligor on such Receivable, but in any event not
less than zero.
Long-Term Rating Requirement: A long-term unsecured debt rating of not less than
A by Standard & Poor’s or A2 by Moody’s.
LTV: With respect to any Receivable, the ratio (expressed as a percentage) of
(x) the Original Amount Financed of such Receivable on the date such Receivable
was originated by the Originator, to (y) either (i) the KBB Weekly “Good
Wholesale” (or “Lending”) value of the Financed Vehicle as determined by Kelly
Blue Book as of the date of origination of the related Receivable or, if such
value is not available, (ii) the clean trade-in value as determined by National
Appraisal Guides, Inc. in the most recent NADA guide, or if neither value
identified in clauses (i) or (ii) is available, (iii) the Originator’s
acquisition price for the Finance Vehicle; provided, however, that for the
avoidance of doubt such acquisition price shall not include fees paid by the
Originator that are associated with the acquisition of such Finance Vehicle, or
such other source as shall be approved in writing by the Administrative Agent.
Material Adverse Effect: With respect to any Person and to any event or
circumstance, a material adverse effect on (i) the business, financial
condition, operations, performance or properties of such Person, (ii) the
validity or enforceability of this Agreement or any other Transaction Document
or the validity, enforceability or collectability of (a) a material portion of
the Receivables, or (b) a material portion of the Collections or the security
interests in the Financed Vehicles, (iii) the rights and remedies of the
Administrative Agent and Secured Parties, (iv) the ability of such Person to
perform its obligations under this Agreement or any Transaction Document to
which it is a party or (v) the status, existence, perfection, priority or
enforceability of the Administrative Agent’s or any Lender’s interest in the
Collateral.
Maximum Lawful Rate: The highest rate of interest permissible under Requirements
of Law.
Maximum Loan Amount: With respect to any date of determination, the lesser of
(i) the Borrowing Base calculated after giving effect to each Eligible
Receivable that will be added to the Collateral on such date and that will be
used in the calculation of the Borrowing Base and (ii) the Aggregate Commitment.
Monthly Period: With respect to any Settlement Date, the immediately preceding
calendar month or, with respect to the initial Settlement Date, the period from
the Closing Date until the last day of the calendar month preceding such initial
Settlement Date.
Moody’s: Moody’s Investors Service, Inc.

16
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Multiemployer Plan: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA which is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.
Net Receivables Balance: As of any date of determination, the aggregate
Principal Balance of all Eligible Receivables that are part of the Collateral on
such date minus the Overconcentration Amount as of such date.
Note: As defined in Section 2.4(a).
Obligations: All loans, advances, debts, liabilities and obligations for
monetary amounts owing by the Borrower to the Secured Parties or any of their
respective assigns, as the case may be, whether due or to become due, matured or
unmatured, liquidated or unliquidated, contingent or non-contingent and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, arising under or in respect of any of the Draws, whether or not
evidenced by any separate note, agreement or other instrument, including all
principal, interest (including interest that accrues after the commencement
against the Borrower of any action under the Bankruptcy Code), Breakage Costs,
fees, including any and all arrangement fees, loan fees and any and all other
fees, expenses, costs or other sums (including attorney fees and disbursements)
chargeable to the Borrower under the Transaction Documents.
Obligor: The purchaser or co purchasers of the Financed Vehicle or any other
Person who owes payments under a Receivable.
OFAC: The U.S. Department of the Treasury’s Office of Foreign Assets Control.
Officer’s Certificate: With respect to any Person, a certificate signed by a
Responsible Officer of such Person.
Opinion of Counsel: A written opinion of counsel, which counsel may be internal
or external counsel to a Party, reasonably acceptable to the Party receiving
such opinion.
Original Amount Financed: With respect to a Receivable and as of the date on
which such Receivable was originated, the aggregate amount advanced under the
Receivable toward the purchase price of the Financed Vehicle, including
accessories, vehicle delivery fees, insurance premiums, service and warranty
contracts and other items customarily financed as part of automobile and light
truck retail installment sale contracts or direct purchase money loans and
related costs.
Original Contract Documents: With respect to each Receivable, (i) the original
Contract and (ii) the Certificate of Title or evidence that such Certificate of
Title has been applied for. For the avoidance of doubt, an Authoritative Copy of
an electronic document shall constitute an original.
Original Loan and Security Agreement: That certain Loan and Security Agreement
dated as of November 3, 2017, as amended, supplemented or otherwise modified
from time to time, between the parties hereto.

17
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Origination Period: Each calendar week beginning with the week containing the
Closing Date and ending with the week containing the Commitment Termination
Date.
Originator: Carvana, LLC.
Other Facility Transaction Documents: The “Transaction Documents,” as such term
is defined in (i) the Flow Purchase Agreement, (ii) the Loan and Security
Agreement, dated as of December 22, 2016, as may be amended, restated,
supplemented or otherwise modified from time to time, by and among Carvana,
Sonoran Auto Receivables Trust 2016-1, the Transferor and Ally Bank and (iii)
any similar purchase agreement or loan and security agreement among Carvana, a
bankruptcy remote, special purpose purchaser or borrower formed by Carvana or
its Affiliates, the Transferor and Ally Bank.
Outstanding Loan Amount: On any date of determination, the aggregate Principal
Amount of Draws made by the Lenders on or prior to such date, reduced from time
to time by payments and distributions in respect of principal with respect to
such Draws in accordance with the terms hereof.
Overconcentration Amount: As of any date of determination, the aggregate
Principal Balance of Eligible Receivables that are part of the Collateral on
such day that would need to be excluded from the calculation of the Borrowing
Base for the Collateral or any applicable portion thereof, so that the
Receivables included in such calculation would not exceed any of the
Concentration Limits, the election of which Receivables to exclude to be made in
the reasonable discretion of the Borrower.
Owner of Record: The meaning set forth in the System Description.
Owner Trustee: Wilmington Trust, National Association, acting not in its
individual capacity, but solely as Owner Trustee for the Borrower, or any
successor Owner Trust pursuant to the terms of the Trust Agreement.
Party: With respect to each Transaction Document, each Person that is a party to
such Transaction Document, and its permitted successors and assigns.
Patriot Act: The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
Pension Plan: “Employee pension benefit plans”, as such term is defined in
Section 3 of ERISA (other than a Multiemployer Plan) subject to the provisions
of Title IV of ERISA, which is maintained or contributed to by the Borrower or
any ERISA Affiliate.
Performance Guarantor: DriveTime Automotive Group, Inc. and its successors and
permitted assigns under the Servicing Agreement.
Permitted Investments: Negotiable instruments or securities or other investments
that (x) as of any date of determination, mature by their terms on or prior to
the Business Day preceding the succeeding Settlement Date, and (y) evidence:
18
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(i)marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States and which
have a maturity of not more than 270 days from the date of acquisition;
(ii)bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in Dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least one hundred million dollars
($100,000,000), the short-term obligations of which meet or exceed the
Short-Term Rating Requirement;
(iii)repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (i) and (ii) above
entered into with any bank of the type described in clause (ii) above;
(iv)commercial paper rated at least A-1 by Standard & Poor’s and Prime-1 by
Moody’s;
(v)money market funds registered under the Investment Company Act having a
rating, at the time of such investment, from Standard & Poor’s or Moody’s in the
highest investment category granted thereby;
(vi)demand deposits, time deposits or certificates of deposit (having original
maturities of no more than three hundred sixty five (365) days) of depository
institutions or trust companies incorporated under the laws of the United States
or any State (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or State banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall meet or exceed the
Short-Term Rating Requirement; and
(vii)any other investments approved in writing by the Administrative Agent.
Each of the Permitted Investments set forth above may be purchased by the
Account Bank or through an Affiliate of the Account Bank.
Permitted Liens: Any of (a) Liens created pursuant to this Agreement or any
other Transaction Document, (b) with respect to each Account, a Lien in favor of
the Administrative Agent, as applicable, (c) with respect to any Financed
Vehicle, tax liens, mechanics’ liens and other Liens that arise by operation of
law that arise solely as a result of an action or omission of the related
Obligor or (d) with respect to any Financed Vehicle, the Lien noted on the
Certificate of Title related to the Financed Vehicle in favor of a Title Lien
Nominee.
Permitted Take-Out: As defined in Section 2.16.

19
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Permitted Take-Out Cut-off Date: With respect to each Permitted Take-Out, the
date specified as the Permitted Take-Out Cut-off Date in the notice provided to
the Borrower pursuant to Section 2.16(a)(i) which is the same date as the
cut-off date for the related Permitted Take-Out Transaction.
Permitted Take-Out Date: As defined in Section 2.16(a)(i).
Permitted Take-Out Release: A release executed pursuant to Section 2.16,
substantially in the form of Exhibit H hereto.


Permitted Take-Out Transaction: means (a) a financing transaction of any sort
undertaken by Carvana or any Affiliate of Carvana secured or payable, directly
or indirectly, by any Receivables, (b) any other asset securitization, secured
loan or similar transaction involving any Receivables or any beneficial interest
therein or (c) any sale of any Receivables or any beneficial interest therein.
Person: An individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
Principal Amount: With respect to any Draw, the aggregate amount advanced by the
Lenders on the Funding Date in respect of such Draw.
Principal Balance: With respect to a Receivable and as of any date, the Original
Amount Financed, less:
(i)payments received from or on behalf of the related Obligor prior to such date
allocable to principal;
(ii)any refunded portion of extended warranty protection plan costs, physical
damage, credit life or disability, warranties, debt cancellation and other
insurance premiums included in the Original Amount Financed and allocable to
principal;
(iii)any repurchase payments or indemnity payments to the extent allocable to
principal; and
(iv)any Liquidation Proceeds previously received on or prior to the last day of
the related Collection Period allocable to principal with respect to such
Receivable.
Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.
Protected Purchaser: As defined in Section 8-303 of the applicable UCC, and
provided that the requirements of Section 8-405 of the applicable UCC are met.

20
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Purchase Agreement: The Master Sale Agreement (Warehouse), dated as of the
Closing Date, between the Originator and the Transferor and assigned to the
Borrower and the Administrative Agent, including all supplements or assignments
with respect thereto.
Purchase Percentage: With respect to any Origination Period, has the meaning set
forth in the Purchase Agreement.
Purchasing Guidelines & Parameters: As agreed upon by the Parties to the Master
Sale Agreement and this Agreement.
Qualified Institution: Any depository institution or trust company organized
under the laws of the United States or any State (or any domestic branch of a
foreign bank), (i) (a) that meets or the parent of which meets, either (1) the
Long-Term Rating Requirement or (2) the Short-Term Rating Requirement or (b) is
otherwise acceptable to the Administrative Agent and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation.
Receivable: A Contract that has been transferred to the Borrower and included in
the Collateral and all rights to receive all payments of all amounts due and
payable thereunder (including amounts comprising Supplemental Fees) and
performance of all other obligations by the Obligor thereunder; provided that
once the Administrative Agent has released its security interest in a Receivable
and the related Contract in accordance with the terms of this Agreement, such
Receivable shall no longer be a Receivable hereunder.
Receivable Structure Constraints: As agreed upon by the Parties.
Receivable File: Has the meaning set forth in the Servicing Agreement.
Receivables Purchase Price: Has the meaning set forth in the Transfer Agreement.
Receivables System: The principal computer system of the Servicer used in the
servicing of retail installment sales contracts and direct purchase money loans,
including back up archives.
Records: With respect to any Receivable, all documents, books, records and other
information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) maintained with respect to
any related item of Collateral and the related Obligor, including the original
endorsements or assignments showing the chain of ownership of such Receivable.
Registrar of Titles: With respect to any State, the governmental agency or body
responsible for the registration of, and the issuance of certificates of title
relating to, motor vehicles and liens thereon.
Release Price: An amount equal to (i) the related Principal Balance, plus (ii)
accrued and unpaid interest on such Receivable (at the related APR), plus (iii)
all Breakage Costs.
Re-Liening Expenses: Any costs associated with the revision of the Certificates
of Title pursuant to Section 2.14.

21
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Re-Liening Trigger Event: As agreed upon by the Parties.
Reportable Event: Any of the events set forth in Section 4043(c) of ERISA for
which the thirty (30) day notice provision has not been waived.
Repurchase Date: As defined in Section 5.3.
Required Credit Reserve Account Amount: As agreed upon by the Parties.
Required Legend: A legend applied by the E-Vault System to every page of a
Contract which identifies the Owner of Record as “The original document is owned
by Sonoran Auto Receivables Trust 2017-1, pledged to Ally Bank as Administrative
Agent, through its designated custodian, Wells Fargo Bank, National Association,
and this copy was created on [System to auto-populate date/time of copy
creation].”
Required Lenders: At all times where there are (a) two (2) or fewer Lenders, all
of the Lenders, and (b) three (3) or more Lenders, those Lenders holding at
least sixty-six and two-thirds percent (662/3%) of the Outstanding Loan Amount.
Requirements of Law: With respect to any Person, all (a) requirements of
applicable federal, state and local laws, and regulations thereunder and (b)
orders, decrees, directives, rules and binding guidelines of, or agreements,
with any Governmental Authority that are directed to or binding on such Person
or such Person’s business, operations, services (including, with respect to the
Servicer, the Servicer’s obligation to service the Collateral for the benefit of
the Lenders pursuant to the Servicing Agreement) or assets, including, in each
case, usury laws, Utah banking laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, the Fair Debt Collection Practices Act, the Federal Trade Commission Act,
the Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations “B” and “Z,” the Servicemembers Civil Relief Act of 2003, the Texas
Consumer Credit Code, the United States Foreign Corrupt Practices Act of 1977,
the Patriot Act and state adaptations of the National Consumer Act and the
Uniform Consumer Credit Code and other consumer credit laws and equal credit
opportunity and disclosure laws; provided, that, in each case with respect to
clauses (a) and (b) above, with respect to the Servicer’s obligations described
in the Servicing Agreement, “Requirements of Law” shall not include any items
described in clauses (a) or (b) above that are directed to or binding on Ally
Financial or Ally Bank solely as a result of such Peron’s status as a bank
holding company or Utah charted bank, respectively, unless otherwise specified
on Exhibit E to the Servicing Agreement. Following the Closing Date during the
term of the Servicing Agreement, should the Servicer offer or enter into any
subsequent agreement with another Person to service assets on behalf of such
Person in compliance with, or provide indemnity for breach of, Requirements of
Law applicable to Ally Financial or Ally Bank that are excluded from this
definition as a result of the preceding proviso, then this definition shall be
deemed to be modified to include such broader provision without any further
action of the Parties.
Responsible Officer: (a) When used with respect to any Person other than the
Owner Trustee, Collateral Custodian or Account Bank, any officer of such Person,
including any president, vice
22
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



president, assistant vice president, secretary, assistant secretary or any other
officer thereof customarily performing functions similar to those performed by
the individuals who at the time shall be such officers, respectively, or to whom
any matter is referred because of such officer’s knowledge of or familiarity
with the particular subject, (b) with respect to the Owner Trustee, any officer
within the Corporate Trust Administration office of the Owner Trustee with
direct responsibility for the administration of the Trust Agreement and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of, and familiarity with, the
particular subject, (c) with respect to the Borrower, the Owner Trustee or the
Trust Administrator, and (d) with respect to the Collateral Custodian or Account
Bank, any officer in the Corporate Trust Office of the such Person, including
any president, vice president, executive vice president, assistant vice
president, treasurer, secretary, assistant secretary, corporate trust officer or
any other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject, and, in each case,
having direct responsibility for the administration of this Agreement and the
other Transaction Agreements to which such Person is a party.
Retiring Lender: As defined in Section 2.3.
Rule 144A: Rule 144A under the Securities Act.
Sanctioned Country: A country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
Sanctioned Person: (i) A Person named on the list of “Specially Designated
Nationals” or “Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (a) an agency of the government of a Sanctioned
Country, (b) an organization controlled by a Sanctioned Country or (c) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
Schedule of Documents: The schedule of documents attached hereto as Schedule C.
Schedule of Receivables: The schedule of Receivables attached to the Transfer
Agreement or a related assignment, as updated from time to time in connection
with each sale of Receivables pursuant to the Transfer Agreement, which shall
specify, among other things (i) the Contract or account number and (ii) whether
such Receivable is a Tangible Contract or an Electronic Contract.
Scheduled Commitment Termination Date: The 364 day anniversary of the Third
Amendment Closing Date or such later date to which the Scheduled Commitment
Termination Date may be extended in accordance with Section 2.3.
Scheduled Payments: Regularly scheduled payments to be made by an Obligor
pursuant to the terms of the related Contract.

23
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Second Amendment: The Second Amendment to the Original Loan and Security
Agreement, dated as of the Second Amendment Closing Date.
Second Amendment Closing Date: October 4, 2018.
Secured Party: (i) The Administrative Agent, (ii) the Lenders and (iii) each
other Indemnified Party.
Securities Act: The Securities Act of 1933.
Servicer: Bridgecrest Credit Company, LLC, as the servicer of the Receivables,
or any permitted successor or assignee thereto under the Servicing Agreement.
Servicer Termination Event: As defined in the Servicing Agreement.
Servicing Agreement: The Master Servicing Agreement (Warehouse), dated as of the
Closing Date, among the Borrower, the Administrative Agent and the Servicer or,
in the case of any Successor Servicer, the agreement between such Successor
Servicer, the Borrower and the Administrative Agent, pursuant to which such
Successor Servicer accepts its appointment as the Successor Servicer and agrees
to service the Receivables.
Servicing Exception: Any exceptions or supplements to the Collections Policy
specified on Exhibit E to the Servicing Agreement (including any requirement of
federal, state or local law, or any regulation or any order, decree, directive,
rule and binding guideline of, or agreement, with any Governmental Authority
applicable to the Lender solely as a result of the Lender’s status as a bank
holding company or Utah charted bank, as applicable, that the Lenders determine
requires revisions to the existing Collections Policy), as may be amended or
supplemented from time to time by the Lenders.
Servicing Fee: The fee payable to the Servicer in accordance with the Servicing
Agreement and Section 2.11(a), which fee shall be equal to the sum of (i) the
product of (x) the Servicing Fee Rate, (y) the Principal Balance of the
Receivables that were included in the Collateral prior to the Third Amendment
Closing Date and held by the Borrower as of the open of business on first
Business Day of the related Monthly Period, and (z) a fraction, the numerator of
which is thirty (30) and the denominator of which is three hundred sixty (360)
and (ii) the product of (x) the Servicing Fee Rate Year Three, (y) the Principal
Balance of the Receivables that were included in the Collateral on or after to
the Third Amendment Closing Date and held by the Borrower as of the open of
business on first Business Day of the related Monthly Period, and (z) a
fraction, the numerator of which is thirty (30) and the denominator of which is
three hundred sixty (360).
Servicing Fee Rate: As agreed upon by the Parties.
Settlement Date: The fifteenth (15th) day of each calendar month beginning in
the calendar month after the Closing Date; provided that with respect to a
Permitted Take-Out for which the Permitted Take-Out Date occurs on a date other
than the 15th day of such month, the date specified as the Permitted Take-Out
Date in the notice provided to the Borrower pursuant to
24
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 2.16(a)(i); provided further provided further that the First
Post-Amendment Take-Out Date shall be a Settlement Date.
Settlement Report: A monthly statement (including a data tape) prepared and
delivered on or prior to the Business Day preceding the applicable Settlement
Date to the Administrative Agent, the Lenders, the Owner Trustee, the Account
Bank and the other Persons specified in the Servicing Agreement by the Servicer
with respect to the immediately preceding calendar month, which shall be in
substantially the form of Exhibit G-1, as such form may be amended from time to
time by the Servicer; provided that such form may be amended to add additional
information without the consent of any party hereto and may not be (x) amended
to remove entries therein without the written consent of the Administrative
Agent or (y) amended to remove or materially alter the form or scope of entries
contained therein comprising or relevant to the determination or description of
amounts that are to be deposited into or withdrawn from the Collection Account
or Credit Reserve Account without the written consent of the Administrative
Agent.
Short-Term Rating Requirement: A short-term unsecured debt rating of not less
than A by Standard & Poor’s or A2 by Moody’s.
Simple Interest Method: The method of allocating each monthly payment (including
multiple monthly payments) on a Simple Interest Receivable to principal and
interest, pursuant to which the portion of such payment that is allocated to
interest is equal to the outstanding Principal Balance thereof multiplied by the
fixed rate of interest applicable to such Receivable multiplied by the period of
time elapsed (expressed as a fraction of a calendar year) since the preceding
payment of interest with respect to such Principal Balance was made.
Simple Interest Receivable: Any Receivable under which the portion of each
payment allocable to earned interest and the portion allocable to the principal
is determined in accordance with the Simple Interest Method. For purposes
hereof, all payments with respect to a Simple Interest Receivable shall be
allocated to principal and interest in accordance with the Simple Interest
Method.
Solvency Certificate: The certificate substantially in the form attached hereto
as Exhibit F.
Solvent: As to any Person at any time, having a state of affairs such that (i)
the fair value of the property owned by such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code; (ii) the present fair salable value
of the property owned by such Person in an orderly liquidation of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (iii) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

25
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Standard & Poor’s: Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
State: Any of the 50 states of the United States of America, or the District of
Columbia.
Statutory Trust Act: Chapter 38 of Title XII of the Delaware Code, 12 Del. Code
§ 3801 et seq., as the same may be amended from time to time.
Subsidiary: With respect to any Person, any corporation, limited liability
company, partnership or other legal entity of which such entity directly or
indirectly owns or controls at least a majority of the outstanding stock or
other equity interest having general voting power. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.
Successor Servicer: Any Person appointed (and who accepts such appointment) to
succeed the Servicer in the performance of the duties and obligations of the
Servicer under a Servicing Agreement.
Supplemental Fee: With respect to a Settlement Date, all late fees, prepayment
charges and other administrative fees and expenses or similar charges allowed by
Requirements of Law with respect to Receivables, collected (from whatever
source) on the Receivables held by the Borrower during the related Collection
Period.
System Description: means (a) prior to the E Sign Transition Period, the written
description of the eOriginal e-contract system attached to the Original Loan and
Security Agreement as Schedule E, (b) during the E-Sign Transition Period, (i)
the written description of the eOriginal e-contract system attached to the
Original Loan and Security Agreement as Schedule E or (ii) the written
descriptions of the eOriginal, Inc. Authoritative Copy System Description and
the DocuSign System Description Authoritative Copy attached to the Original Loan
and Security Agreement as Schedule G, and (c) after the E Sign Transition
Period, the written descriptions of the eOriginal, Inc. Authoritative Copy
System Description and the DocuSign System Description Authoritative Copy
attached to the Original Loan and Security Agreement as Schedule G.
Take-Out Month: A calendar month in which a Permitted Take-Out Date occurs.
Tangible Contract: A Contract that constitutes “tangible chattel paper” under
and as defined in Section 9-102(78) of the UCC.
Tax or Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties and additions
thereto) that are imposed by any Government Authority.
Termination Date: The earlier to occur of (i) the Final Maturity Date and (ii)
the date of the declaration of or automatic occurrence of the Termination Date
pursuant to Section 10.1(b), following the occurrence of a Termination Event.

26
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Termination Event: As defined in Section 10.1(a).
Third Amendment: The Third Amendment to the Original Loan and Security
Agreement, dated as of the Third Amendment Closing Date.
Third Amendment Closing Date: November 2, 2018.
Title Intermediary: VINTek or another title administration service provider
approved in writing by the Borrower or the Trust Administrator.
Title Lien Nominee: Carvana LLC or GFC Lending LLC (or any other name approved
in writing by the Administrative Agent).
Transaction Documents: This Agreement, the Purchase Agreement, the Transfer
Agreement, the Servicing Agreement, the Collateral Custodian Agreement, the
Account Control Agreement, the Certificate Purchase Agreement, the Fee Letter,
the Collateral Custodian Fee Letter, the Trust Agreement, and any other
document, certificate, opinion, agreement or writing the execution of which is
necessary or incidental to carrying out the transactions contemplated by this
Agreement or any of the other foregoing documents.
Transfer Agreement: The Master Transfer Agreement, dated as of the Closing Date,
between the Transferor and the Borrower and assigned to the Administrative
Agent, including all supplements or assignments with respect thereto.
Transferor: As defined in the preamble.
Transition Expenses: All reasonable costs and expenses (including attorneys’
fees, petitioning costs and disbursements) incurred by the Successor Servicer in
connection with the transfer and assumption of servicing obligations hereunder
from the Servicer to the Successor Servicer, converting the Servicer’s data to
such Person’s computer system, amending this Agreement (if necessary) and
amending the Servicing Agreement or executing a new Servicing Agreement to
reflect such succession as Servicer.
Transition Expenses Cap: As agreed upon by the Parties.
Treasury Constant Maturity Yield Index: The average yield for “This Week” as
reported by the Federal Reserve Board in Federal Reserve Statistical Release
H.15(519) (“FRB Release”) published during the second full week preceding the
prepayment date for instruments having a maturity coterminous with the expected
weighted average life of the Outstanding Loan Amount. If the FRB Release is not
being published at the time of the prepayment, the Administrative Agent will
select a comparable publication to determine the Treasury Constant Maturity
Yield Index. If there is no Treasury Constant Maturity Yield Index for
instruments having a maturity coterminous with the expected weighted average
life of the Outstanding Loan Amount, then the Administrative Agent will use the
weighted average yield to maturity of the Treasury Constant Maturity Yield
Indices with maturities next longer and shorter than such remaining term to
maturity, calculated by averaging (and rounding up to the nearest whole multiple
of 1/100 of
27
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



1.00% per annum, if the average is not such a multiple) the yields of the
relevant Treasury Constant Maturity Yield Indices (rounded, if necessary, to the
nearest 1/100 of 1.00% with any figure of 1/200 of 1.00% or above rounded upward
to the nearest hundredth of a percentage point).
Treasury Regulations: The regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
Trust: Sonoran Auto Receivables Trust 2017-1, a Delaware statutory trust created
by the Certificate of Trust and the Trust Agreement.
Trust Administrator: Carvana, or any successor Trust Administrator pursuant to
this Agreement or the Trust Agreement.
Trust Administrator Fee: As defined in Section 8.6.
Trust Agreement: That certain amended and restated trust agreement of the
Borrower, dated on the Closing Date, between the Transferor and the Owner
Trustee.
Trust Estate: All right, title and interest of the Borrower in and to the
property and rights assigned to the Borrower pursuant to Article II of the
Transfer Agreement, all funds on deposit from time to time in the Collection
Account and all other property of the Borrower from time to time, including any
rights of the Owner Trustee and the Borrower pursuant to the Transfer Agreement
and the Servicing Agreement.
Turbo Event: The occurrence of any of the following: (i) as of any Settlement
Date, the aggregate Principal Balance of all Eligible Receivables is less than
[***]% of the aggregate Principal Balance of all Eligible Receivables as of the
last day of the Commitment Period, (ii) Cumulative Net Losses exceed [***]% of
Baseline Cumulative Net Loss, (iii) the failure of the Borrower and the Lenders
to mutually agree to changes in the Advance Rate within [***] days after the
three month rolling Vintage Cumulative Net Loss with respect to the Receivables
acquired by the Borrower in each monthly period exceeds [***]% of the Baseline
Cumulative Net Loss, (iv) as of the last calendar day of any month, as reported
on the applicable Settlement Report, or the last day of any calendar week, as
reported on the applicable Funding Report, the Outstanding Loan Amount exceeds
the Borrowing Base and such shortfall remains outstanding for a period of two
Business Days after the date of such report, (v) a Termination Event (other than
as a result of clause (v) of the definition of Commitment Termination Date),
(vi) the occurrence of a termination event (other than as a result of the
exercise of an optional walk-a- away right), event of default, or servicer
default under (A) the Flow Purchase Agreement or the Other Facility Transaction
Documents, or (B) any other credit or purchase facility by the Lenders or any of
their Affiliates to Carvana, the Borrower or any of their consolidated
Affiliates that enables or permits the holder or holders of such indebtedness or
any trustee or agent on its or their behalf to cause such indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, or (viii) any indebtedness of
28
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Carvana or the Borrower or any of their consolidated Affiliates which exceeds
[***] in aggregate principal or face amount becoming due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity.
UCC: The Uniform Commercial Code as in effect in any relevant jurisdiction, from
time to time.
Unaffiliated Certificateholder: Any Certificateholder other than the Transferor
or an Affiliate of the Transferor.
United States: The United States of America.
United States Military Installation: Any base, camp, facility, outpost or other
physical location currently occupied and in use by the United States Air Force,
Army, Coast Guard, Marine Corps or Navy, whether within or outside the physical
boundaries of the United States.
Vehicle Age: With respect to a Financed Vehicle, the year of origination of the
Contract for such Financed Vehicle minus the model year of such Financed
Vehicle.
Vintage Cumulative Net Losses: With respect to any Monthly Period, the expected
lifetime net losses on the Eligible Receivables transferred to the Borrower
during such Monthly Period as determined by the Administrative Agent in
accordance with the Administrative Agent’s customary policies and procedures for
calculating expected net losses on a pool of receivables, without specific
deviation for the Originator other than deviation with respect to performance of
the Receivables resulting from the application of such customary policies and
procedures applied consistently.
Warehouse Vault Partition: The segregated vault partition of the E-Vault System
established in the name of the Borrower.

Section 1.2 Accounting Terms and Determinations.
Unless otherwise defined or specified herein, all accounting terms shall be
construed herein, all accounting determinations hereunder shall be made, all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP.



Section 1.3 Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

Section 1.4 Interpretation.
When used in this Agreement, unless a contrary intention appears: (i) a term has
the meaning assigned to it; (ii) an accounting term not otherwise defined has
the meaning assigned to
29
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



it in accordance with GAAP; (iii) “or” is not exclusive; (iv) “including” means
including without limitation; (v) words in the singular include the plural and
words in the plural include the singular; (vi) any agreement, instrument defined
or referred to herein or in any instrument or certificate delivered in
connection herewith means such agreement, instrument as from time to time
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; (vii) any statute defined or referred to herein or in any instrument or
certificate delivered in connection herewith means such statute as from time to
time amended, modified or supplemented and includes any successor statute and
the rules and regulations issued pursuant to such statute; (viii) references to
a Person are also to its successors and permitted assigns; (ix) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (x) references contained herein to Section, Schedule and
Exhibit, as applicable, are references to Sections, Schedules and Exhibits in
this Agreement unless otherwise specified; (xi) references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; and (xii) the term “proceeds” has the meaning set forth in the applicable
UCC.

ARTICLE II
Draws

Section 2.1 Draws.
(a) On the terms and conditions set forth herein, including this Section and
Article Four, the Trust Administrator, on behalf of the Borrower, may from time
to time prior to the Commitment Termination Date, notify the Administrative
Agent by 3:00 p.m. (New York, New York Time) on the third Business Day preceding
the Funding Date (the “Funding Request”) on which an advance (each, a “Draw”)
under this Agreement is to be made to the Borrower. The Trust Administrator on
behalf of the Borrower may only request one Draw be funded on the Funding Date
in any calendar week. The Administrative Agent shall notify each Lender of a
proposed Draw by delivering to each Lender the following information provided by
the Trust Administrator on behalf of the Borrower:
(i) a Funding Request and a Funding Report, which will include, among other
things, the proposed Funding Date, the Borrowing Base, and the Available Amount
(each calculated using (x) the Principal Balance as of the last day of the
preceding calendar week of the Receivables added to the Collateral prior the
last day of the preceding calendar week and (y) the Principal Balance as of the
related Cut-off Date for Receivables added to the Collateral in the calendar
week of the Funding Report on or prior to the Funding Date) and the Principal
Amount of the Draw requested, which shall be in an amount at least equal to
lesser of $250,000 and the Available Commitment; and
(ii) an `updated Schedule of Receivables that includes each Receivable that is
the subject of the proposed Draw and such other information as the
Administrative Agent may reasonably request with respect to the related Draw.

30
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Each Funding Request shall include a representation by the Trust Administrator,
on behalf of the Trust, that the requested Draw will not, on each related
Funding Date, exceed the Available Amount and a representation that all
conditions precedent to the making of such Draw shall have been satisfied. Any
Funding Request shall be irrevocable.
(b) Following receipt by the Administrative Agent of a Funding Request delivered
prior to the Commitment Termination Date, each Lender agrees, subject to the
conditions contained herein, that it shall advance an amount equal to such
Lender’s Commitment Percentage of the related Available Amount.
(c) Each Lender’s advance of a Draw shall be made available to the Borrower,
subject to the fulfillment of the applicable conditions set forth in Article
Four, at or prior to 3:00 p.m. (New York, New York Time) on the applicable
Funding Date, by deposit of immediately available funds to the account of the
Transferor or, at the Borrower’s written direction, to such other account as
payment of amounts owed by the Borrower to the Transferor under the Transfer
Agreement are to be made. Any Lender that either (i) fails to make any requested
Draw as of such time on the applicable Funding Date or (ii) intends not to make
any funds available for any requested Draw shall promptly notify the Trust
Administrator and the Administrative Agent of such failure or intention. No
portion of any advance shall be funded with “plan assets” of any Benefit Plan
Investor.
(d) In no event shall any Lender be required on any date to fund any Principal
Amount:
(i) that would cause (A) the Outstanding Loan Amount, determined after giving
effect to such funding, to exceed the Maximum Loan Amount, (B) in the case of
any Lender, such Lender’s portion of the Outstanding Loan Amount, determined in
accordance with such Lender’s Commitment Percentage, determined after giving
effect to such funding, to exceed such Lender’s Commitment; (C) the total of all
Draws funded to exceed the Aggregate Commitment; or (D) the Principal Amount
advanced with respect to any Funding Request to exceed the Available Amount on
the date of such advance;
(ii) on any date after the Commitment Termination Date; or
(iii) that is the responsibility of another Lender, but which was not advanced
by such Lender as of the requested Funding Date.
(e) Amounts repaid under this Agreement may not be reborrowed.



Section 2.2 [Reserved]

Section 2.3 Extensions of Commitments.
(a) Prior to the Commitment Termination Date, the Trust Administrator on behalf
of the Borrower may request in a writing sent to the Administrative Agent no
more than ninety (90)
31
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



nor fewer than thirty (30) days prior to the applicable Scheduled Commitment
Termination Date that each Lender extend the Scheduled Commitment Termination
Date for an additional period to a date specified in such request, which request
will be granted or denied by each Lender in its sole discretion. Not later than
twenty (20) days following receipt by the Administrative Agent of any such
request, each Lender shall notify the Borrower of its willingness or refusal to
so extend the Scheduled Commitment Termination Date. If all Lenders shall have
agreed to extend the Scheduled Commitment Termination Date and no Commitment
Termination Event shall have occurred and be continuing prior to the
then-applicable Scheduled Commitment Termination Date, the Scheduled Commitment
Termination Date then in effect with respect to the Commitment of each Lender
shall be extended to the date specified in such request. The Administrative
Agent shall send written notice of any such extension of the Scheduled
Commitment Termination Date to the Collateral Custodian not fewer than five (5)
Business Days prior to the effective date of such extension of the Scheduled
Commitment Termination Date.
(b) If any Lender refuses to extend the Scheduled Commitment Termination Date
(any such Lender, a “Retiring Lender”), then:
(i) the Administrative Agent may propose an Eligible Assignee or multiple
Eligible Assignees to be the assignee or assignees to which the Retiring Lender
or Retiring Lenders shall assign the Retiring Lender’s Commitment or the
Retiring Lenders’ Commitments, as applicable, in accordance with Section 13.1,
but only if such Eligible Assignee is or such Eligible Assignees are (x)
acceptable to the remaining Lender or Lenders who agreed to extend the Scheduled
Commitment Termination Date (each such Lender, a “Continuing Lender”) and the
Trust Administrator and (y) providing a Commitment amount which, in the
aggregate, equals or exceeds that of the Retiring Lender or Retiring Lenders; or
(ii) if the Available Amount attributable to the Continuing Lender or Continuing
Lenders equals or exceeds the outstanding Principal Balance of the Draws owing
to such Retiring Lender or Retiring Lenders, then the Borrower may request that
the Continuing Lender or Continuing Lenders make a Draw, the proceeds of which
shall be paid directly to the Retiring Lender or Retiring Lenders (in the case
of multiple Retiring Lenders, on a pro rata basis, in accordance with each
Retiring Lender’s Commitment Percentage in effect immediately prior to the
advance of such Draw), in an amount equal to the outstanding Principal Balance
of Draws then-owing to each Retiring Lender; provided, however, that no such
Continuing Lender shall be obligated to make such a Draw unless the Borrower has
paid to the Retiring Lender or Retiring Lenders, in immediately available funds,
all other Aggregate Unpaids then due and owing to such Retiring Lender or
Retiring Lenders. The decision of each Continuing Lender to extend additional
Draws to the Borrower and increase its Commitment under this clause (ii) shall
be made in the sole and absolute discretion of each such Continuing Lender.
If a Retiring Lender is replaced pursuant to Section 2.3(b)(i) above, then the
intended assignee of such Retiring Lender’s Draws and Commitments shall purchase
the Draws of such Retiring Lender and such Retiring Lender’s rights hereunder,
without recourse to or warranty by, or
32
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



expense to, such Retiring Lender, for a purchase price equal to the outstanding
Principal Balance of the Draws plus any accrued but unpaid Interest on such
Draws and all other Aggregate Unpaids owed to such Retiring Lender and any other
amounts payable to such Retiring Lender under this Agreement, which purchase
price shall be payable to such Retiring Lender in immediately available funds,
and shall enter into an Assignment and Acceptance pursuant to which the intended
assignee shall assume all the obligations of such Retiring Lender hereunder
(including such Retiring Lender’s Commitment), and, upon such purchase and
assumption (pursuant to such Assignment and Acceptance), such Retiring Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such
Retiring Lender prior to the date of such purchase and assumption) and shall be
relieved from all obligations to the Borrower hereunder, and the assignee of
such Retiring Lender shall succeed to the rights and obligation of such Retiring
Lender hereunder.
(c) Notwithstanding anything herein to the contrary, no Lender shall be required
to extend its Commitment hereunder and the Scheduled Commitment Termination Date
shall not be extended, if one or more replacement Lenders in accordance with the
provisions of Section 2.3(b)(i) are not available with commitments at least
equal to the Commitments of the Retiring Lender or Retiring Lenders or are not
willing to take assignments, pursuant to the provisions of the last paragraph of
Section 2.3(b) and the other applicable provisions of this Agreement, of the
Draws of the Retiring Lender or Retiring Lenders or one or more Continuing
Lenders in accordance with the provisions of Section 2.3(b)(ii) are not
available with commitments at least equal to the Commitments of the Retiring
Lender or Retiring Lenders or such Continuing Lenders are not willing to take
assignments, pursuant to the provisions of Section 2.3(b)(ii) and the other
applicable provisions of this Agreement, of the Draws of the Retiring Lender or
Retiring Lenders.

Section 2.4 Notes.
(a) Form. The Notes shall be in substantially the form set forth in Exhibit B in
a principal amount equal to the Commitment of each Lender (each, a “Note”), with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Agreement, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may, consistently herewith, be determined by the Borrower, as evidenced by
its execution of the Notes. Any portion of the text of any Note may be set forth
on the reverse thereof, with an appropriate reference thereto on the face of the
Note. The Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders), all as determined by the Borrower, as evidenced by its execution of
such Notes. The maturity date of each Note shall be the Termination Date. The
terms of the Notes set forth in Exhibit B are part of the terms of this
Agreement.
(b) Execution, Delivery and Dating. The Notes shall be executed by manual or
facsimile signature by the Borrower.

Section 2.5 Optional Principal Repayments.

33
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(a) Prepayment in Full of Outstanding Loan Amount. The Borrower, at any time
prior to the occurrence of a Termination Event, including in connection with the
exercise by the Certificateholder of its purchase right pursuant to Section
2.15, may prepay all of the Outstanding Loan Amount on any Business Day, on five
(5) Business Days’ prior notice to the Administrative Agent and each Lender;
provided, that on such date of repayment, (i) if such prepayment occurs while
the Outstanding Loan Amount is accruing interest at a fixed rate (other than
prepayments during a Turbo Event), the Borrower will pay to the Lenders a
breakage fee equal to the product of (A) the Outstanding Loan Amount as of the
date of repayment, (B) the expected weighted average life (in years) of the
Outstanding Loan Amount as reasonably determined by the Administrative Agent and
(C) the excess, if any, of (1) the fixed Interest Rate then in effect over (2)
the Treasury Constant Maturity Yield Index as of the date of repayment, (ii) the
Borrower pays to each Secured Party, including each Lender, on the date of any
such prepayment, such Secured Parties’ share of (A) accrued Interest, and (B)
all other Aggregate Unpaids (including all Breakage Costs) payable to any
Indemnified Party under this Agreement through the date of such prepayment,
including any fees or other amounts payable pursuant to Section 11.1 and (iii)
the Borrower pays to the Administrative Agent, Collateral Custodian, Servicer,
Account Bank and Owner Trustee all accrued and unpaid fees, expenses, costs and
indemnities then due and payable to each of them.
(b) Notice Requirements. Any notice of a prepayment shall be irrevocable. In
connection with a prepayment in full pursuant to Section 2.5(a), upon receipt by
each party of all amounts due and owing thereto as set forth above in
immediately available funds, (i) the Receivables automatically and without any
requirement of further action shall be released from the security interest
granted by the Borrower therein in favor of the Administrative Agent, and (ii)
the Administrative Agent and Lenders will execute any documents reasonably
requested and prepared by Borrower in form and substance reasonably acceptable
to the Administrative Agent and Lenders to evidence or effect such release.

Section 2.6 Payments.
(a) The Borrower hereby instructs the Account Bank to pay Interest on the
Outstanding Loan Amount for the period from the related Funding Date until the
date that such Draw shall be paid in full. Interest shall accrue during each
Interest Period and be payable on the Outstanding Loan Amount on each Settlement
Date in accordance with Section 2.7, unless earlier paid pursuant to Section
2.5.
(b) The Outstanding Loan Amount shall bear interest at a rate per annum equal to
the Interest Rate for the applicable Interest Period.
(c) The principal of and Interest on each Note shall be paid as provided herein.
All calculations of interest, periodic fee and other periodic amounts payable
hereunder shall be calculated on the basis of a three hundred sixty (360) day
year and for the actual days elapsed.
(d) Notwithstanding any other provision of this Agreement or the other
Transaction Documents, if at any time the rate of interest payable by any Person
under the Transaction Documents exceeds the Maximum Lawful Rate, then, so long
as the Maximum Lawful Rate
34
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



would be exceeded, such rate of interest shall be equal to the Maximum Lawful
Rate. If at any time thereafter the rate of interest so payable is less than the
Maximum Lawful Rate, such Person shall continue to pay Interest at the Maximum
Lawful Rate until such time as the total interest received from such Person is
equal to the total Interest that would have been received had Requirements of
Law not limited the interest rate so payable. In no event shall the total
Interest received by any Lender under this Agreement and the other Transaction
Documents exceed the amount which such Lender could lawfully have received, had
the Interest due been calculated from the Closing Date at the Maximum Lawful
Rate.

Section 2.7 Settlement Procedures.
By delivery of each Settlement Report, the Servicer shall be deemed to have
instructed the Account Bank to withdraw the following amounts, in each case as
set forth in the related Settlement Report: (A) from the Collection Account,
Available Funds and (B) from the Credit Reserve Account, any Available Funds
Shortfall. By delivery of each Settlement Report, the Servicer shall also be
deemed to have instructed the Account Bank to pay or make the following
distributions in the following amounts to the following Persons on the related
Settlement Date in the following order of priority from (x) the Collection
Account, to the extent of Available Funds and (y) the Credit Reserve Account to
the extent there is an Available Funds Shortfall, with respect to amounts
payable under clauses (i) through (iv):
(i) First, (1) to the Servicer and any Successor Servicer, in an amount equal to
the accrued and unpaid Servicing Fee payable to each of them in accordance with
the Servicing Agreement, (2) to the Servicer, all reimbursable out-of-pocket
costs of liquidation, subject to the limitations in the definition of
“Liquidation Proceeds” and then (3) to the Successor Servicer, as applicable,
any unpaid Transition Expenses, subject, in the case of any Settlement Date
occurring prior to the occurrence of the Termination Date, to the Transition
Expenses Cap;
(ii) Second, (A) first, pro rata, to the Administrative Agent in an amount equal
to any accrued and unpaid Administrative Agent Fees, the Collateral Custodian,
in an amount equal to any accrued and unpaid Collateral Custodian Fees, the
Account Bank in an amount equal to any accrued and unpaid Account Bank Fees, the
Owner Trustee, in an amount equal to any accrued and unpaid owner trustee fees,
to the Trust Administrator, in an amount equal to any accrued and unpaid Trust
Administrator Fee, and to the E-Sign Provider and E-Vault Provider in an amount
equal to its accrued and unpaid fees in respect of Electronic Contracts (other
than the fees required to be paid by the Collateral Custodian under the terms of
the E-Vault Access Agreement not incurred in connection with the actions taken
at the direction of the Administrative Agent or the Required Lenders) then (B)
second, pro rata, to the Servicer, Administrative Agent, Collateral Custodian,
Account Bank, Owner Trustee, E-Sign Provider and E-Vault Provider any expense
reimbursements and indemnified amounts payable thereto in accordance with this
Agreement, the Servicing Agreement, the Collateral Custodian Agreement, the
Account Control Agreement, the Trust Agreement or the E-Vault Access Agreement
(in the case of the E-Vault Provider, other than the expenses required to be
paid by the
35
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Collateral Custodian under the terms of the E-Vault Access Agreement not
incurred in connection with the actions taken at the direction of the
Administrative Agent or the Required Lenders), in each of clauses (A) and (B)
subject, in the case of any Settlement Date occurring prior to the occurrence of
the Termination Date, to the Annual Expenses Cap, as applicable;
(iii) Third, to each Lender, pro rata in accordance with such Lender’s
Commitment Percentage, an amount equal to any accrued and unpaid (1) Interest
with respect to the Outstanding Loan Amount, (2) Breakage Costs due and owing to
the Lenders, and (3) all other Aggregate Unpaids (other than the Outstanding
Loan Amount) then due under this Agreement to the Lenders;
(iv) Fourth, to each Lender, pro rata in accordance with such Lender’s
Commitment Percentage: (A) an amount equal to the positive excess (if any) of
the Outstanding Loan Amount as of the related Determination Date (after giving
effect to the distribution made clauses (i) through (iii) above) over the
Borrowing Base as of such Determination Date or (B) if a Turbo Event has
occurred, an amount equal to the Outstanding Loan Amount;
(v) Fifth, on any Settlement Date occurring prior to the Termination Date, to
the Credit Reserve Account, the amount necessary to cause the amount on deposit
therein to equal the Required Credit Reserve Account Amount;
(vi) Sixth, pro rata, to the extent not paid pursuant to clauses (i) or (ii)
above (whether as a result of the limitations on amounts set forth therein or
otherwise) to the Servicer, Successor Servicer, Administrative Agent, Collateral
Custodian, Account Bank or Owner Trustee any fees, expenses or indemnities owed
to such Person;
(vii) Seventh, to any Person who is due any fee, reimbursable expense or
indemnified amount under this Agreement that is accrued or due hereunder and not
fully paid, the amount of such fee, expense or indemnified amount; and
(viii) Eighth, any remaining amount shall be distributed to the
Certificateholder free and clear of any interest of the Lenders and the
Administrative Agent; provided, however, in no event shall distributions
pursuant to this clause (viii) be used by the Borrower or the Certificateholder
to acquire additional Receivables.

Section 2.8 Repayment Obligation.
The Borrower promises to pay to each Lender in accordance with Section 2.7(iii),
(i) on each Settlement Date, all Interest accrued on the Outstanding Loan Amount
during the related Interest Period, (ii) upon the written request of such
Lender, all Breakage Costs actually incurred by such Lender, the amount of which
shall be reasonably determined by such Lender, set forth in a written notice to
the Borrower and shall be conclusive absent manifest error and (iii) all other
amounts required to be paid by the Borrower in accordance herewith in accordance
with the terms of this Agreement.


36
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 2.9 Payments, Computations, Etc.
(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower hereunder shall be paid or deposited in accordance
with the terms hereof no later than 2:00 p.m. (New York, New York Time) on the
day when due in Dollars in immediately available funds to the Administrative
Agent’s account. Except as otherwise provided in Section 2.6, the Borrower shall
instruct the Account Bank to, to the extent permitted by law, pay to each
Lender, interest on all amounts not paid or deposited when due hereunder at the
applicable Interest Rate, payable on demand; provided, however, that such
Interest Rate shall not at any time exceed the Maximum Lawful Rate.
(b) Whenever any payment hereunder (i) shall be stated to be due on a day other
than a Business Day, such payment shall be made, without penalty, on the next
succeeding Business Day, or (ii) is received after 2:00 p.m. (New York, New York
Time) such payment shall be deemed to have been received on the next succeeding
Business Day, and any such extension of time shall in such case be included in
the computation of payment of Interest, other interest or any fee payable
hereunder, as the case may be.
(c) If any Draw requested by the Trust Administrator, on behalf of the Borrower,
and approved by the Lenders pursuant to Section 2.1 is not made or effectuated,
as the case may be, due to the Borrower’s failure to satisfy, or continue to
satisfy, the conditions to fund such Draw set forth in Section 2.1(a) on the
date specified therefor, the Borrower shall indemnify each Lender against any
reasonable loss, cost or expense incurred by each such Lender, including the
carrying costs of any funds raised by the Lenders in connection with such
request until such funds can be redeployed (net of anticipated profits in the
reemployment of such funds in the manner determined by such Lender, but
specifically excluding any loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by each such Lender to fund or maintain such Draw.
(d) All payments hereunder shall be made without set-off or counterclaim.
(e) To the extent that (i) any Person makes a payment to the Borrower, the
Servicer, the Collateral Custodian, the Account Bank or any Lender or the
Administrative Agent or (ii) the Borrower, the Servicer, the Collateral
Custodian, the Account Bank or any Lender or the Administrative Agent receives
or is deemed to have received any payment or proceeds for application to an
obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Insolvency Law,
State or United States federal law, common law or for equitable cause, then, to
the extent such payment or proceeds are set aside, the obligation or part
thereof intended to be satisfied shall be revived and continue in full force and
effect, as if such payment or proceeds had not been received or deemed received
by the Borrower, the Servicer, the Collateral Custodian, the Account Bank or
such Lender or the Administrative Agent, as the case may be.




37
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 2.10 Collections; Investment of Funds.
(a) The Borrower shall, or shall cause the Servicer to, promptly (but in no
event later than two (2) Business Days after the receipt thereof) deposit all
Collections received by it into the Collection Account. The Borrower shall cause
the Servicer to make such deposits or payments by electronic funds transfer, in
immediately available funds.
(b) On the Closing Date and on each Addition Date thereafter, the Borrower shall
cause the Servicer to deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-off Date
and through and including the Closing Date or Addition Date, as the case may be,
in respect of Receivables pledged on such date.
(c) On any Settlement Date that occurs on or after the Commitment Termination
Date, upon payment in full of all Obligations in relation to the Notes and
payment or delivery of any amounts therein that are required to be delivered to
the Flow Purchase Agreement pursuant to Section 2.7, by delivery of the
Settlement Report, the Administrative Agent is authorized to deliver a notice to
the Account Bank certifying that there are no outstanding Obligations to be paid
and directing the Account Bank to disgorge from the Credit Reserve Account the
Credit Reserve Account Amount, if any, into the Collection Account for payment
to, or as directed by, the Certificateholder.
(d) To the extent there are uninvested amounts on deposit in the Collection
Account, or the Credit Reserve Account, such amounts shall be invested in
Permitted Investments that mature no later than the Business Day before the next
Settlement Date, which Permitted Investments shall be selected in writing (i)
prior to the occurrence of any Unmatured Termination Event or Termination Event,
by the Borrower, or (ii) from and after the occurrence of any Unmatured
Termination Event or Termination Event, by the Administrative Agent. Any
earnings (and losses) on the foregoing investments shall be for the account of
the Borrower. Absent such investment direction, such amounts shall remain
uninvested. The Borrower and the Administrative Agent acknowledge that upon
either of its written request and at no additional cost, it has the right to
receive notification after the completion of each purchase and sale of Permitted
Investments or Account Bank’s receipt of a broker’s confirmation. The Borrower
and the Administrative Agent agree that such notifications shall not be provided
by Account Bank hereunder, and Account Bank shall make available, upon request
and in lieu of notifications, periodic account statements that reflect such
investment activity. No statement need be made available for any fund/account if
no activity has occurred in such fund/account during such period.
(e) All earnings on amounts in the Collection Account shall remain on deposit
therein until applied as Available Funds in accordance with Section 2.7. All
earnings on amounts in the Credit Reserve Account shall (i) to the extent
necessary, remain on deposit in the Credit Reserve Account until the amount on
deposit therein is equal to or greater than the Required Credit Reserve Account
Amount, and (ii) be deposited into the Collection Account if the amount on
deposit in the Credit Reserve Account is greater than the Required Credit
Reserve Account Amount after giving effect to all withdrawals and deposits to
the Credit Reserve Account on any Settlement Date. So long as no Unmatured
Termination Event or Termination Event has
38
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



occurred and is continuing, then, as of any Settlement Date, all other amounts
in excess of the Required Credit Reserve Account Amount after giving effect to
all withdrawals and deposits to the Credit Reserve Account on such Settlement
Date, shall be deposited into the Collection Account as set forth in the
applicable Settlement Report.
(f) To the extent that any funds remitted under this Section 2.10 and credited
to the Collection Account are in respect of any check or checks returned for
insufficient funds or are otherwise dishonored by the drawee bank when presented
for payment by the Servicer or the Borrower (or their agents), all such amounts
will be refunded to the Servicer from current Collections and reconciled by the
Servicer on the next Settlement Report.

Section 2.11 Fees.
(a) From and after the Closing Date, the Servicer shall be entitled to receive
the Servicing Fee, the Collateral Custodian shall be entitled to receive the
Collateral Custodian Fee, the Administrative Agent shall be entitled to receive
the Administrative Agent Fee, the Account Bank shall be entitled to receive the
Account Bank Fee, and the Owner Trustee shall be entitled to receive its agreed
upon fees, in each case (except as set forth in clause (b) below) payable in
accordance with Section 2.7.
(b) For the avoidance of doubt, the reasonable and documented fees and expenses
(other than those required to be paid by the Collateral Custodian pursuant to
the E-Vault Access Agreement and not incurred in connection with actions taken
at the direction of the Administrative Agent) due and payable to the E-Sign
Provider and the E-Vault Provider, including those relating to access and
management or to Exporting any Contracts (other than an Exporting of Contracts
following the termination of the E-Vault Access Agreement either at the election
of the Collateral Custodian or due to an event of default with respect to or
breach by the Collateral Custodian), shall be the obligation of the Borrower and
shall be paid in accordance with Section 2.7 of this Agreement.
(c) None of any Lender or the Administrative Agent shall be responsible for
payment to any Person of any fee, reimbursable expense or indemnified amount due
to such Person under this Agreement or any other Transaction Document that is
not fully paid after performance of the Settlement Procedures specified in
Section 2.7.

Section 2.12 Increased Costs; Capital Adequacy; Illegality.
(a) If either (i) the introduction of or any change (including any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any Requirements of Law or (ii) the compliance by an Affected Party with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), shall (a) subject an Affected Party to
any Tax (except for Excluded Taxes and any Taxes as to which an Additional
Amount is payable pursuant to Section 2.13) with respect to a Draw hereunder, or
any right or obligation to make Draws hereunder, or on any payment made
hereunder, (b) impose, modify or deem applicable any reserve requirement
(including any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if
39
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



any, included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (c) impose any other condition affecting a
Draw or any Affected Party’s rights hereunder or under any other Transaction
Document, the result of which is to increase the cost to any Affected Party or
to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, under any other Transaction Document, then on the
Settlement Date in the calendar month following the calendar month during which
such Affected Party demands payment (which demand shall be accompanied by a
statement setting forth the basis for such demand and a reasonably estimated
calculation of such demand), the Borrower hereby instructs the Account Bank to
pay directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.
(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other governmental authority or agency (whether
or not having the force of law), including compliance by an Affected Party with
any request or directive regarding capital adequacy (including the transition to
and implementation of the Basel III capital adequacy guidelines), but, in each
case, excluding Taxes, has or would have the effect of reducing the rate of
return on the capital of any Affected Party as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy) by an amount deemed by such Affected Party to be
material, then from time to time, on the Settlement Date in the calendar month
following the calendar month during which such Affected Party demands payment
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a reasonably estimated calculation of such demand), the Borrower
hereby instructs the Account Bank to pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, if applicable accounting standards in
effect as of the date of this Agreement or hereafter adopted, amended,
supplemented or otherwise changed or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Transferor or the Borrower with the
assets and liabilities of the Administrative Agent or the Lenders or shall
otherwise impose any loss, cost, expense, reduction of return on capital or
other loss, such event shall constitute a circumstance on which such Affected
Party may base a claim for reimbursement under this Section 2.12.
(c) In determining any amount provided for in this Section, the Affected Party
may use any reasonable averaging and attribution methods. Any Affected Party
making a claim under this Section shall submit to the Borrower a certificate
describing such additional or increased cost or reduction in reasonable detail,
which certificate shall be conclusive absent manifest error.
(d) Each Lender agrees or is deemed to agree that, as promptly as practicable
after it becomes aware of any circumstance referred to above that would result
in any such Tax, increased cost or reduction, it shall, to the extent not
inconsistent with its internal policies of
40
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



general application, use commercially reasonable efforts to minimize costs,
expenses and other amounts incurred by it and payable by the Borrower pursuant
to this Section 2.12.



Section 2.13 Taxes.
(a) All payments made by or on behalf of the Borrower in respect of any
Obligations or otherwise under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes, unless such
withholding or deduction is required by law (as determined in accordance with
Section 12.1(d)). In such event, the appropriate withholding agent shall pay to
the appropriate taxing authority any such Taxes required to be deducted or
withheld and the amount payable to a Lender or the Account Bank (as the case may
be) will be increased (such increase, the “Additional Amount”) such that every
net payment made under this Agreement after deduction or withholding for or on
account of any Taxes (including any Taxes on such increase) is not less than the
amount that would have been paid had no such deduction or withholding been
deducted or withheld. The foregoing obligation to pay Additional Amounts,
however, will not apply with respect to Taxes (i) related to the net income or
franchise taxes imposed on a Lender or the Account Bank (or other recipient of
such payments), respectively, with respect to payments required to be made by
the Borrower under this Agreement, by a taxing jurisdiction in which such Lender
or the Account Bank (or other recipient) (x) is organized, (y) is paying taxes
as of the Closing Date, or (z) has any other present or former connection with
(other than a business or other connection deemed to arise solely from such
Person having executed, delivered, become a party to, or performed its
obligations or received a payment under, or enforced and/or engaged in any
activities contemplated with respect to, this Agreement), (ii) attributable to
such Lender or the Account Bank’s (or other applicable recipient of such
payment’s) failure to comply with Section 2.13(d) and Section 2.13(e) of this
Agreement, (iii) imposed pursuant to a law in effect at the time such Lender or
the Account Bank (or other applicable recipient of payments) becomes a party to
this Agreement or designates a new lending office, except to the extent that
such Lender or its assignor, if any, was entitled, immediately prior to such
designation of a new lending office or assignment, to receive additional amounts
from the Borrower with respect to any Tax pursuant to Section 2.13, (iv) in the
nature of the branch profits tax within the meaning of Section 884(a) of the
Internal Revenue Code and any similar tax imposed by any jurisdiction described
in clause (i), and (v) that would not have been imposed but for a failure by the
Lender, the Account Bank or other applicable recipient of such payments (or any
financial institution through which any payment is made to such Person) to
comply with the applicable requirements of FATCA (clauses (i)-(v) above
collectively referred to as “Excluded Taxes”). The Borrower and the Account Bank
agree to request from the Lenders, and deliver to the Account Bank any
information requested by the Account Bank with respect to the nature of income
and tax withholdings (including with respect to FATCA), and acknowledge the
right of the Account Bank to withhold in compliance with Requirements of Law.
(b) The Borrower will indemnify each Lender and the Account Bank for the full
amount of Taxes (including any required withholding) in respect of which the
Borrower is required to pay Additional Amounts (including any Taxes other than
Excluded Taxes imposed by
41
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



any jurisdiction on such Additional Amounts) paid by a Lender or the Account
Bank (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto; provided, however, that any
Lender or the Account Bank making a demand for indemnity payment hereunder shall
provide the Borrower with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender or the Account Bank stating or
otherwise evidencing that such Lender or the Account Bank has made payment of
such Taxes and will provide a copy of or extract from documentation, if
available, furnished by such taxing authority evidencing assertion or payment of
such Taxes. This indemnification shall be made on the Settlement Date in the
calendar month following the calendar month during which a Lender or the Account
Bank (as the case may be) makes written demand therefor.
(c) As soon as reasonably practicable after the date of any payment by the
Borrower of any Taxes pursuant to this Section, the Borrower will furnish to the
relevant Lender or Account Bank, at its address for notices set forth under its
name on the signature pages hereof or in Section 15.2, appropriate evidence of
payment thereof.
(d) Within thirty (30) days of the written request of the Borrower therefor, the
Account Bank and each Lender, as appropriate, shall execute and deliver to the
Borrower such certificates, forms or other documents which can be furnished
consistent with the facts and which are reasonably necessary to assist the
Borrower in applying for refunds of Taxes remitted hereunder; provided, however,
that (i) the Account Bank and the Lenders shall not be required to deliver such
certificates, forms or other documents if in their respective sole discretion it
is determined that the deliverance of such certificate, form or other document
would have a Material Adverse Effect on the Account Bank or the applicable
Lender and (ii) the Borrower shall reimburse the Account Bank or the applicable
Lender for any reasonable expenses incurred in the delivery of such certificate,
form or other document.
(e) (i) The Account Bank and each Lender (or other applicable recipient of
payments) that is a United States Person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) shall deliver to the Borrower and Account Bank (and,
in the case of a Lender, also to the Account Bank), on or before the date on
which it becomes a party to this Agreement (and from time to time thereafter
when required by law or upon the reasonable request of the Borrower, the Account
Bank or the Account Bank, as applicable) two (2) properly completed and duly
signed original copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that the Account Bank and each such Lender is exempt from U.S.
federal backup withholding.
(i) Each Lender (or other applicable recipient of payments) that is not a United
States Person (as defined in Section 7701(a)(30) of the Internal Revenue Code)
shall, to the extent it is legally entitled to do so, deliver to the Account
Bank and the Borrower on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Account Bank or the Borrower, as applicable) whichever
of the following is applicable:
(A) two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (or any successor form) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party,

42
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(B) two (2) duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),
(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a Certificate re
Non-Bank Status (any such certificate, a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (I) a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (II) a “10
percent shareholder” within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or (III) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code, and that no payments in connection
with the Transaction Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two (2) duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),
(D) to the extent a Lender or other recipient of payments is not the beneficial
owner (for example, where the Lender or other recipient of payments is a
partnership, or is a participant holding a participation granted by a
participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United
States Tax Compliance Certificate, Form W-9 (or other successor forms) or any
other required information from each beneficial owner, as applicable, or
(E) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such payee were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such payee shall
deliver to the Account Bank and the Borrower at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower such
documentation prescribed by Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Account Bank or the Borrower as may be necessary for
it to comply with its obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA. Each Lender agrees that
(i) the Account Bank and the Borrower may disclose the information contained on
such form or certification as reasonably necessary to comply with their
respective obligations under FATCA and (ii) if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Account Bank
and the Borrower in writing of its legal inability to do so.
Notwithstanding any other provisions of this clause (E), a Lender or the Account
Bank or other recipient of payments shall not be required to deliver any
43
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



form that such Lender or the Account Bank or other recipient of payments is not
legally eligible to deliver.
(f) Each Lender agrees or is deemed to agree that, as promptly as practicable
after it becomes aware of any circumstance referred to above that would result
in any Additional Amounts or indemnification for Taxes, it shall, to the extent
not inconsistent with its internal policies of general application, use
commercially reasonable efforts to minimize costs, expenses and other amounts
incurred by it and payable by the Borrower pursuant to this Section 2.13.

Section 2.14 Re-Liening.
Upon the occurrence of a Re-Liening Trigger Event, at the direction of the
Administrative Agent, the Borrower shall, and the Borrower shall direct and
cause any Affiliate that is a Title Lien Nominee to and shall cooperate with the
Servicer to, take all steps necessary to cause the Certificate of Title or other
evidence of ownership of the related Financed Vehicles (or if such Re-Liening
Trigger Event relates to (i) one or more States, the related Financed Vehicles
titled in such States or (ii) a Title Lien Nominee, the related Financed
Vehicles liened in the name of such Title Lien Nominee) to be revised to name
the Administrative Agent or its designee, on behalf of the Secured Parties, or
another designee of the Administrative Agent as lienholder; any Re-Liening
Expenses shall be paid by the Servicer pursuant to the Servicing Agreement, and
to the extent such costs are not paid by the Servicer but are paid by the Trust
Administrator or the Administrative Agent, such costs shall be recovered as
described in Section 2.7. In addition, at the sole expense of the Lenders, upon
the request of the Administrative Agent, the Borrower shall, and the Borrower
shall direct and cause any Affiliate that is a Title Lien Nominee and shall
cooperate with the Servicer to, take all steps necessary to cause the
Certificate of Title or other evidence of ownership of the related Financed
Vehicles identified, individually or by characteristic, by the Administrative
Agent to be revised to name the Administrative Agent or its designee, on behalf
of the Secured Parties, or another designee of the Administrative Agent as
lienholder. The Administrative Agent shall not direct the Servicer or the
Borrower to take any steps to cause the Certificate of Title or other evidence
of ownership of the related Financed Vehicle to be revised to name any other
Person except in relation to a Permitted Take-Out, whereby the Administrative
Agent may be instructed to do so by the Borrower based upon the Borrower’s
determination that such steps are necessary to complete a Permitted Take-Out.
In no event shall the Servicer be required to expend funds in connection with
this Section that will not otherwise be reimbursed pursuant to Section 2.7. The
Borrower shall cause any Affiliate that is a Title Lien Nominee to irrevocably
appoint the Administrative Agent as its attorney-in-fact, such appointment being
coupled with an interest, to take any and all steps required to be performed
pursuant to this Section 2.14, including execution of Certificates of Title or
any other documents in the name of the Borrower or such Title Lien Nominee and,
in connection with the appointment of any Successor Servicer, to execute a power
of attorney with respect to such Successor Servicer promptly after its
appointment as such, naming such Successor Servicer as its attorney-in-fact for
the same purposes.

Section 2.15 Clean Up Call.

44
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(a) On any Business Day when the aggregate Principal Balance of Eligible
Receivables declines to 5.0% or less of the aggregate Principal Balance of
Eligible Receivables as of the Commitment Termination Date, the
Certificateholder shall have the right to purchase from the Borrower all of the
Receivables and other assets of the Borrower at a price equal to the aggregate
Principal Balance of all Eligible Receivables provided that the proceeds of such
purchase are sufficient and are used to repay the Aggregate Unpaids on such date
of purchase pursuant to Section 2.5.

Section 2.16 Permitted Take-Out.
(a) On a Permitted Take-Out Date (as defined below), which shall occur no more
than twice per calendar quarter, the Borrower shall prepay the entire aggregate
Outstanding Loan Amount and any accrued and unpaid Interest thereon through the
next Settlement Date and any fees, expenses and indemnities owed to the
Servicer, the Collateral Custodian, the Account Bank, the Owner Trustee and the
E-Sign Provider and E-Vault Provider through the next Settlement Date, and the
Administrative Agent shall release its security interest and Lien on the related
Collateral (the “Permitted Take-Out”), subject to the satisfaction of the
following terms and conditions:
(i) Borrower will provide, no more than twice per calendar quarter, the
Administrative Agent, the Collateral Custodian and the Servicer with at least
five (5) Business Days’ prior written notice of a Permitted Take-Out to occur on
the date specified in such notice, which is the same date as the closing date
for the related Permitted Take-Out Transaction (a “Permitted Take-Out Date”);
(ii) the proceeds thereof are reflected in the flow of funds for the related
Permitted Take-Out Transaction to be directly remitted by the underwriters,
initial purchasers or other relevant counterparty to the Permitted Take-Out
Transaction into the Collection Account on the Permitted Take-Out Date and
applied pursuant to Section 2.7;
(iii) after giving effect to the Permitted Take-Out, the release by the
Administrative Agent of the related Receivables on the related Permitted
Take-Out Date and the transfer by the Borrower of the related Receivables on the
related Permitted Take-Out Date, (A) the representations and warranties
contained in Section 5.1 and Section 5.2 shall be true and correct in all
material respects, except to the extent relating to an earlier date, (B) neither
an Unmatured Termination Event nor a Termination Event shall have occurred and
be continuing, and (C) after giving effect to such Permitted Take-Out and the
application of the proceeds thereof pursuant to Section 2.7, the Aggregate
Unpaids and any other amounts owing hereunder through the next Settlement Date
shall be zero; and
(iv) the terms of the Permitted Take-Out do not require the Borrower, the
Collateral Custodian, the Administrative Agent or the Account Bank to make any
representations, warranties or covenants or to provide any indemnification for
the benefit of any party thereto that create material obligations or liabilities
for such parties other than customary representations and warranties concerning
delivery of the conveyed assets
45
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



free and clear of liens, claims and encumbrances of such parties or persons
claiming through such parties unless such party executes an agreement to
undertake any such obligations or liabilities pursuant to the terms of the
Permitted Take-Out. For the avoidance of doubt, this Section 2.16(a)(iv) shall
not nullify or supersede any representations, warranties or covenants made by or
any indemnification obligations of the Borrower, the Collateral Custodian, the
Administrative Agent or the Account Bank which are contained in this Agreement
or any other Transaction Document.
(b) The Borrower hereby agrees to pay the reasonable out-of-pocket legal fees
and expenses of the Administrative Agent, the Collateral Custodian, the Trust
Administrator, the Account Bank, the Servicer and the Lenders in connection with
each Permitted Take-Out (including expenses incurred in connection with the
release of the Lien of the Administrative Agent in connection with such
Permitted Take-Out).
(c) In connection with each Permitted Take-Out, on the related Permitted
Take-Out Date, subject to satisfaction of the conditions referred to in Section
2.16(a), the Administrative Agent shall, at the expense of the Borrower (i)
execute and deliver such instruments of release with respect to the portion of
the Receivables (and the other related Collateral) to be released as the
Borrower may reasonably request, (ii) deliver (or cause to be delivered) all or
any portion of the Receivables (and the other related Collateral) to be released
to the Borrower in its possession to or as directed by the Borrower and (iii)
otherwise take such actions, and cause or permit the Collateral Custodian and
the Servicer (or the Successor Servicer (as applicable)) to take such actions,
as are necessary and appropriate to release the Lien of the Administrative Agent
on the specified Collateral, and to Deliver such Receivables and related
Collateral (including Receivable Files and Servicer Files) to or as directed by
the Borrower.
(d) The Trust Administrator on behalf of the Borrower shall deliver to the
Administrative Agent and the Collateral Custodian, on each Permitted Take-Out
Date, a Permitted Take-Out Release substantially in the form of Exhibit H
hereto, which shall, subject to satisfaction of the conditions referred to in
Section 2.16(a), be acknowledged by the Administrative Agent and the Collateral
Custodian.
(e) Any Collections received after the Permitted Take-Out Cut-off Date relating
to Receivables released on each Permitted Take-Out Date shall be paid to or at
the direction of the Certificateholders, after all fees, expenses and
indemnities due and owing to the Owner Trustee have been paid in full.

ARTICLE III
Security

Section 3.1 Collateral.
(a) The parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
Lenders to the Borrower under Requirements of Law. As collateral security for
the prompt, complete and indefeasible payment
46
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



and performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a lien on and security interest
in all of the Borrower’s right, title and interest in, to and under all of the
Borrower’s property, including the following, whether now existing or owned or
hereafter arising or acquired by the Borrower (collectively, the “Collateral”):
(i) the Receivables, whether now existing or hereafter acquired, of the
Borrower, and any accounts or obligations evidenced thereby, any guarantee
thereof, all Collections and all monies due (including any payments made under
any guarantee or similar credit enhancement with respect to any such
Receivables) or to become due or received by any Person in payment of any of the
foregoing on or after the related Cut-off Date;
(ii) all of the Borrower’s interest in the Financed Vehicles (including Financed
Vehicles that have been repossessed) or in any document or writing evidencing
any security interest in any Financed Vehicle and each security interest in each
Financed Vehicle, whether now existing or hereafter acquired, securing each such
Receivable, including all proceeds from any sale or other disposition of such
Financed Vehicles;
(iii) all of the Borrower’s right, title and interest in and to the Purchase
Agreement and the Transfer Agreement and remedies thereunder and the assignment
to the Administrative Agent of all UCC financing statements filed by the
Borrower against the Transferor under or in connection with the Transfer
Agreement and by the Transferor against the Originator (assigned to the
Borrower) under or in connection with the Purchase Agreement;
(iv) the Account Collateral;
(v) the Borrower’s rights to the Collection Account;
(vi) all Original Contract Documents, all Receivable Files, all Authoritative
Copies, and the Schedule of Receivables, whether now existing or hereafter
acquired, and all right, title and interest of the Borrower in and to the
documents, agreements and instruments included in the Original Contract
Documents and Receivable Files, including rights of recourse of the Borrower
against the Transferor;
(vii) all of the Borrower’s interest in all Records, documents and writings
evidencing or related to the Receivables;
(viii) all of the Borrower’s interest in all rights to payment under all
Insurance Policies with respect to a Financed Vehicle, including any monies
collected from whatever source in connection with any default of an Obligor with
respect to a Financed Vehicle and any proceeds from claims or refunds of
premiums on any Insurance Policy, whether now existing or hereafter acquired,
and all proceeds thereof;

47
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(ix) all of the Borrower’s interest in all guaranties, indemnities, warranties,
insurance (and proceeds and premium refunds thereof) and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of the Receivables, whether pursuant to the related Contracts or
otherwise;
(x) all of the Borrower’s interest in all rights to payment under all service
contracts and other contracts and agreements associated with the Receivables;
(xi) all security interests, Liens, guaranties and other encumbrances in favor
of or assigned or transferred to the Borrower in and to the Receivables, whether
now existing or hereafter acquired, and Financed Vehicles, whether now existing
or hereafter acquired;
(xii) all of the Borrower’s interest in any Liquidation Proceeds;
(xiii) the Borrower’s rights to the Credit Reserve Account;
(xiv) all deposit accounts, monies, deposits, funds, accounts and instruments
relating to the foregoing; and
(xv) all income and proceeds of the foregoing.
(b) The grant under this Section does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent or any of the
Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(i) the Borrower shall remain liable under the Contracts to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of its rights in the Collateral shall not release
the Borrower from any of its duties or obligations under the Collateral and
(iii) none of the Administrative Agent or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any Secured Party be obligated to perform any
of the obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
(c) Notwithstanding the foregoing grant of a security interest, no account,
instrument, chattel paper or other obligation or property of any kind due from,
owned by or belonging to a Person who was a Sanctioned Person at the time the
Originator originated or acquired the Receivable shall be Collateral.

Section 3.2 Release of Collateral; No Legal Title.
(a) At the same time as any (i) Receivable expires by its terms and all amounts
in respect thereof have been paid by the related Obligor and deposited in the
Collection Account or (ii) has been prepaid in full and all amounts in respect
thereof have been paid by the related
48
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Obligor and deposited in the Collection Account, the Administrative Agent will,
to the extent requested by the Servicer, release its interest in such Receivable
and the related Collateral. In connection with any sale of a related Financed
Vehicle on or after the occurrence of an event described in clauses (i) or (ii)
above, after the deposit by the Servicer of the proceeds of such sale into the
Collection Account, the Administrative Agent will at the sole expense of the
Servicer, execute and deliver to the Servicer any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of such
Financed Vehicle; provided, that the Administrative Agent will make no
representation or warranty, express or implied, with respect to any such
Financed Vehicle in connection with such sale or transfer and assignment.
Nothing in this Section shall diminish the Servicer’s obligations pursuant to
the Servicing Agreement with respect to the proceeds of any such sale.
(b) Upon (i) a reallocation of the Receivables and related Collateral in
connection with a purchase of the Receivables pursuant to Section 2.15 or a
Permitted Take-Out or (ii) the Termination Date, the Administrative Agent, at
the Borrower’s expense, upon payment in full of the related Aggregate Unpaids,
shall execute and file such partial or full releases or partial or full
assignments of financing statements and other documents and instruments as may
be reasonably requested by the Borrower to effectuate the release of the
relevant portion of the Collateral; provided that the Administrative Agent will
make no representation or warranty, express or implied, with respect to any such
Collateral in connection with such assignment or release.

Section 3.3 Protection of Security Interest; Administrative Agent as
Attorney-in-Fact.
(a) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may reasonably be necessary, or, at the Administrative Agent’s request, that the
Administrative Agent may reasonably deem necessary or desirable, to perfect,
protect or more fully evidence the security interest granted to the
Administrative Agent in the Receivables and the other Collateral, or to enable
the Administrative Agent or the Secured Parties to exercise and enforce their
rights and remedies hereunder and thereunder.
(b) If the Borrower fails to perform any of its obligations under this Section
3.3 after five (5) Business Days’ notice from the Administrative Agent or any
Secured Party, the Administrative Agent or any Secured Party may (but shall not
be required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s reasonable costs and expenses
incurred in connection therewith shall be payable by the Borrower as provided in
Article Eleven.

Section 3.4 Collateral Assignment of the Transfer Agreement and the Purchase
Agreement.
The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has collaterally assigned to the Administrative Agent,
for the ratable benefit of the Secured Parties hereunder, all of the Borrower’s
right and title to and interest in (a) the Purchase
49
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Agreement and (b) the Transfer Agreement. The Borrower confirms that the
Administrative Agent shall have the right to enforce the Borrower’s rights and
remedies under the Purchase Agreement and the Transfer Agreement for the benefit
of the Secured Parties, but without any obligation on the part of the
Administrative Agent, the Secured Parties or any of their respective Affiliates,
to perform any of the obligations of the Borrower, Transferor or Originator
thereunder.



Section 3.5 Waiver of Certain Laws.
Each of the Borrower and the Collateral Custodian agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any part of the Collateral may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and each of the Borrower and the Collateral Custodian for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshaled upon any such sale, and agrees that the Administrative
Agent or any court having jurisdiction to foreclosure the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Administrative Agent or such court may determine.

ARTICLE IV
Conditions of Closing and Draws

Section 4.1 Conditions to Closing.
The Closing Date shall not occur, nor shall any Lender or the Administrative
Agent be obligated to take, fulfill or perform any other action hereunder, until
all of the following conditions have been satisfied in the sole discretion of
the Administrative Agent:
(a) On or about the Closing Date, each Transaction Document shall have been duly
executed by, and delivered to, the parties hereto and thereto and the
Administrative Agent shall have received such other documents, instruments,
agreements, legal opinions, searches, and certificates as the Administrative
Agent shall request in connection with the transactions contemplated by this
Agreement, including all those specified in the Schedule of Documents, each in
form and substance satisfactory to the Administrative Agent.
(b) All representations and warranties contained in in this Agreement and the
other Transaction Documents shall be true and correct on and as of such day as
though made on and as of such day and shall be deemed to have been made on such
day (except to the extent any such representation and warranty expressly refers
to an earlier date).

50
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(c) The Borrower, the Originator, the Transferor, the Servicer and the
Collateral Custodian each shall have performed all of the agreements contained
in this Agreement and/or the other Transaction Documents to be performed by it
at or prior to such day.
(d) The Administrative Agent shall have received satisfactory evidence that the
Collection Account and Credit Reserve Account have been established.
(e) No Termination Event or Unmatured Termination Event shall have occurred.
(f) No Servicer Termination Event or any event that, with the giving of notice
or the lapse of time, or both, would become a Servicer Termination Event shall
have occurred.
(g) No Commitment Termination Event or any event that, with the giving of notice
or the lapse of time, or both, would become a Commitment Termination Event
(other than pursuant to clause (d) of the definition thereof) shall have
occurred.

Section 4.2 Conditions Precedent to All Draws.
No Lender shall have any obligation to fund any Draw until all of the following
conditions have been satisfied or in the sole discretion of the Administrative
Agent and the applicable Lenders waived:
(a) With respect to any Draw (including the first Draw made on or after the
Closing Date), the Borrower shall have delivered to the Administrative Agent, on
or prior to the date of such Draw in form and substance satisfactory to the
Administrative Agent and the Lenders, a Funding Request and a Funding Report
(including a data tape).
(b) The Administrative Agent and the Lenders shall have received the most
recently required Settlement Report certified by the chief financial officer of
the Borrower in form and substance satisfactory to the Administrative Agent and
the Lenders.
(c) After giving effect to such Draw, the Outstanding Loan Amount does not
exceed the Maximum Loan Amount.
(d) The Scheduled Commitment Termination Date shall not have occurred.
(e) No event has occurred or upon such funding or the application of the
proceeds therefrom would occur that constitutes or with the giving of notice of
the lapse of time, or both, would constitute a Commitment Termination Event
(other than pursuant to clause (d) of the definition thereof), Turbo Event,
Termination Event or Servicer Termination Event.
(f) The representations and warranties contained in Section 5.1 and Section 5.2
are true and correct on and as of such day as though made on and as of such day
and shall be deemed to have been made on such day (except to the extent any such
representation and warranty expressly refers to an earlier date) and the
Borrower, the Originator, the Transferor, the Servicer and the Collateral Agent
each has performed all of the agreements contained in this Agreement and/or the
other Transaction Documents to be performed by it at or prior to such day.

51
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(g) The amount on deposit in the Credit Reserve Account shall not be less than
the Required Credit Reserve Amount, in each case, after giving effect to such
Draw.
(h) With respect to all Receivables included in the Borrowing Base, including
any Receivables to be acquired by the Borrower on the related Funding Date, the
Borrower shall have Delivered each related Original Contract Document to the
Collateral Custodian, and the Borrower, the Trust Administrator and the
Administrative Agent shall have received the related executed Document Receipt
in accordance with the requirements of the Collateral Custodian Agreement, and
the Originator, Transferor, Borrower and the Servicer shall have marked their
computer files with respect to such Receivables to indicate the interest of the
Administrative Agent and the Lenders therein.
(i) With respect to the Receivables to be acquired by the Borrower on the
related Addition Date, the Administrative Agent shall have received an Autocheck
report (which may be an aggregate report in a data tape format) reflecting no
disclosed accidents, title issues or odometer issues with respect to each
Financed Vehicle.
(j) The portion of the Receivables Purchase Price of the Receivables to be
acquired by the Borrower on the related Addition Date that is not funded by the
requested Draws shall have been funded by the Certificateholders.
(k) The Administrative Agent and the Lenders shall have received the AUP letters
required to be provided by that date pursuant to Section 6.1(o).
(l) If the Financed Vehicles that are titled in any one State account for ten
percent (10%) or more of the Net Receivables Balance, then the Borrower shall,
within thirty (30) days of the Funding Date on which such concentration is ten
percent (10%) or more, deliver an Opinion of Counsel that is satisfactory in
form and substance to the Administrative Agent as to the interest of the
Administrative Agent, on behalf of the Secured Parties, in the Certificate of
Title related to such Financed Vehicles; provided that the Borrower shall not be
required to deliver more than one such Opinion of Counsel for each such State
during the term of this Agreement.
(m) The Administrative Agent shall have received such other documents,
instruments, agreements, legal opinions, searches, and certificates as the
Administrative Agent shall reasonably request in connection with such Draw.

ARTICLE V
Representations and Warranties

Section 5.1 Representations and Warranties.
Each of the Borrower, the Transferor and the Trust Administrator (each solely in
each such capacity under the Transaction Documents notwithstanding such parties
may act in other
52
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



capacities hereunder) hereby represents and warrants, as of the Closing Date and
as of each Funding Date, as follows:
(a) Organization and Good Standing. It has been duly organized, and is validly
existing and in good standing under the laws of the jurisdiction of its
formation, with all requisite power and authority to own or lease its properties
and conduct its business as such business is presently conducted, and had at all
relevant times, and now has all necessary power, authority and legal right to
own or lease its properties and conduct its business as such business is
presently conducted, including to acquire, own, sell and pledge the Receivables
and the other Collateral.
(b) Due Qualification. It is duly qualified to do business and is in good
standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals (including, as
applicable, the origination, purchase, sale, pledge and servicing of the
Receivables) except where the failure to qualify could not reasonably be
expected to result in a Material Adverse Effect.
(c) Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver the Transaction Documents
to which it is a party, (B) carry out the terms of the Transaction Documents to
which it is a party and (C) to assign or grant the security interest in the
assets transferred or pledged by it on the terms and conditions in the
Transaction Documents and (ii) has taken all necessary action to authorize the
execution, delivery and performance of the Transaction Documents to which it is
a party and to assign or the grant a security interest in the assets transferred
or pledged by it on terms and conditions in the Transaction Documents.
(d) Binding Obligation. The Transaction Documents to which it is a party have
been duly executed and delivered by it and constitute legal, valid and binding
obligations of it enforceable against it in accordance with their terms.
(e) No Violation. The consummation of the transactions contemplated by the
Transaction Documents to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, its Formation Documents or Contractual Obligations, (ii) result
in the creation or imposition of any lien upon any of its properties, other than
pursuant to the Transaction Documents, or (iii) violate any Requirements of Law;
in each case, except where such failure to comply could not reasonably be
expected to have a Material Adverse Effect.
(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best of its knowledge, threatened against it, before any governmental
authority (i) asserting the invalidity of the Transaction Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
the Transaction Documents, (iii) challenging the enforceability of a material
portion of the Receivables or (iv) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect.

53
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority
required for the due execution, delivery and performance by it of the
Transaction Documents to which it is a party have been obtained.
(h) Compliance. It is not in violation in any material respect of the
Transaction Documents to which it is a party or any laws, ordinances,
governmental rules or regulations to which it is subject.
(i) Bulk Sales. The execution, delivery and performance of the Transaction
Documents are in the ordinary course of business and do not require compliance
with any “bulk sales” act or similar law.
(j) Solvency. The transactions under the Transaction Documents to which it is a
party do not and will not render it not Solvent.
(k) Selection Procedures. No procedures believed by it to be materially averse
to the interests of the Lender were utilized by it in identifying or selecting
Receivables to be transferred by it. In addition, each Receivable assigned or
pledged pursuant to the Transaction Documents has been underwritten in
accordance with and satisfies, in all material respects, the standards of the
Credit Policies.
(l) Taxes. It has filed, caused to be filed, or received an extension of time
for filing that has not yet expired all federal and material state, local or
foreign Tax returns that are required to be filed by it. It has paid or made
adequate provisions for the payment of all federal or material amounts of state,
local or foreign Taxes and all material assessments made against it or any of
its property (other than any amount of Tax the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves have been provided on the books of it), and no tax lien has been
filed and, to the its knowledge, no claim is being asserted, with respect to any
such Tax, fee or other charge.
(m) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated in the Transaction Documents (including the use of the proceeds
from the advances and the pledge of the Collateral) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including Regulations T, U and X of the Federal Reserve Board, 12
C.F.R., Chapter II. It does not own or intend to carry or purchase, and no
proceeds from the pledge of the Collateral will be used to carry or purchase,
any “margin stock” within the meaning of Regulation U or to extend “purchase
credit” within the meaning of Regulation U.
(n) Quality of Title. Each Receivable, together with the Contract related
thereto, transferred or pledged by it were, prior to the transfer thereof, owned
by it free and clear of any Lien except for Permitted Liens, and its assignee or
pledgee upon the providing value shall acquire a valid and perfected first
priority ownership or security interest in each Receivable and the related
Collateral then-existing or thereafter arising, free and clear of any Lien,
other than Permitted Liens. No effective financing statement or other instrument
similar in effect covering
54
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



any portion of the collateral shall, after the relevant Cut-off Date, be on file
in any recording office except such as may be filed in favor of the Transferor,
the Borrower or the Lender in accordance with the Transaction Documents.
(o) Security Interest. It has granted a security interest (as defined in the
UCC) to its assignee or pledgee in the collateral, which is enforceable in
accordance with Requirements of Law upon execution and delivery of the
Transaction Documents. Upon the filing of UCC-1 financing statements naming the
assignee or pledgee as secured party, or upon the Collateral Custodian obtaining
control, in the case of that portion of the collateral which constitutes
Tangible Contract or upon the Vault Provider granting control to the assignee,
in the case of that portion of the collateral which constitutes electronic
chattel paper, the assignee or pledgee shall have a first priority (except for
any Permitted Liens) perfected security interest in the collateral. All filings
(including such UCC filings) as are necessary in any jurisdiction to perfect the
security interest of the assignee in the collateral have been (or prior to the
applicable funding will be) made.
(p) Reports Accurate. All Settlement Reports, Funding Reports, information,
exhibits, financial statements, documents, books, records or reports (including
the data file indicating characteristics of the initial pool of Receivables)
furnished or to be furnished by the Borrower to any Secured Party, the
Collateral Custodian or the Account Bank under or in connection with this
Agreement are true, correct and complete in all material respects as of the date
specified therein or the date so furnished (as applicable).
(q) Location of Offices. The principal place of business and chief executive
office of it and the office where it keeps all the Records related to the
Tangible Contracts are located at the address of it referred to in Section 15.2
(or at such other locations as to which the notice and other requirements
specified in Section 6.2(e) shall have been satisfied).
(r) Accounts. None of the Accounts or any interest therein has been pledged or
assigned to any party other than as provided in the Transaction Documents.
(s) Tradenames and Place of Business. (i) Except as described in Schedule D, it
has no trade names, fictitious names, assumed names or “doing business as” names
or other names under which it has done or is doing business and (ii) its
principal place of business and chief executive office is located at the address
set forth in Section 15.2 of this Agreement and has been so for the last four
(4) months.
(t) Transfer Agreement. The Transaction Documents are the only agreements
pursuant to which it purchases or sells the Receivables and related Collateral
that are transferred to the Borrower.
(u) Value Given. The Borrower has given reasonably equivalent value to the
Transferor in consideration for the transfer by the Transferor to the Borrower
of each of the Receivables and the related collateral under the Transaction
Documents, no such transfer shall have been made for or on account of an
antecedent debt owed by the Transferor to the Borrower and no such transfer is
or may be voidable or subject to avoidance under any section of the
55
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Bankruptcy Code. The Transferor shall have given reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the
Transferor of the Receivables and the related collateral under the Purchase
Agreement, no such transfer shall have been made for or on account of an
antecedent debt owed by the Originator to the Transferor and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Code.
(v) Accounting. The Borrower accounts for the transfers to it from the
Transferor of Receivables and related collateral under the Transaction Documents
as sales of such Receivables and related collateral in its books, records and
financial statements, in each case consistent with the requirements set forth in
the Transaction Documents, other than for income tax and consolidated accounting
purposes. The Originator accounts for the transfers to the Transferor of
Receivables and related collateral and by the Transferor to the Borrower under
the Transaction Documents as sales of such Receivables and related collateral in
its books, records and financial statements, in each case consistent with the
requirements set forth in the Transaction Documents, other than for income tax
and consolidated accounting purposes.
(w) Investment Company Act. None of the Borrower, the Transferor or the
Originator is an “investment company” registered or required to be registered
under the Investment Company Act or “covered fund”.
(x) ERISA. (i) No prohibited transactions or Reportable Events have occurred
with respect to any Pension Plan (if any), (ii) no notice of intent to terminate
a Pension Plan under Section 4041(c) of ERISA has been filed, nor has any
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appointed a
trustee to administer a Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
and (iii) no liability under Title IV (other than accrued premiums to the
Pension Benefit Guaranty Corporation) has been incurred (whether or not
assessed), which individually or in the aggregate with respect to all or any of
(i), (ii) and (iii) above, would reasonably be expected to have a Material
Adverse Effect on the Borrower (including its rights and interests in, to or
under any Contracts or related Receivables), with respect to the Originator, the
Transferor or the Borrower.
(y) Accuracy of Representations and Warranties. Each representation or warranty
by it contained in the Transaction Documents or in any certificate or other
document furnished by the it pursuant thereto or in connection therewith is true
and correct in all material respects as of the date made.
(z) OFAC. None of the Borrower, the Transferor or the Originator, or any
Affiliate of any of them (i) is a Sanctioned Person, (ii) has more than fifteen
percent (15%) of its assets in Sanctioned Countries or (iii) derives more than
fifteen percent (15%) of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Draw will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.


56
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 5.2 Representations and Warranties relating to this Agreement and the
Receivables.
Each of the Borrower, the Transferor and the Trust Administrator (each solely in
each such capacity under the Transaction Documents notwithstanding such parties
may act in other capacities hereunder) hereby represents and warrants, as of the
Closing Date and as of each Funding Date, as follows:
(a) Binding Obligation. The Transaction Documents to which it is a party each
constitute a legal, valid and binding obligation of it, enforceable against it
in accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).
(b) Security Interest. The Transaction Documents constitute a grant of a
security interest by the it to its assigned in all collateral which upon the
filing of financing statements in the applicable jurisdictions and, in the case
of any additional Receivables in connection with the applicable subsequent
funding, shall be a first priority perfected security interest in all
collateral, subject only to Permitted Liens.
(c) Eligibility of Receivables. (A) the information contained in any Settlement
Date report, Funding Report or Funding Request is an accurate and complete
listing in all material respects of the Receivables constituting a portion of
the collateral as of such date and the information contained therein with
respect to the identity of such Receivables and the amounts owing thereunder is
true and correct in all material respects as of the relevant Cut-off Date, (B)
each Receivable designated as an Eligible Receivable as of the date of such
designation is an Eligible Receivable, (C) each such Receivable and the related
Financed Vehicle is free and clear of any lien of any Person (other than
Permitted Liens) and in compliance with all Requirements of Laws, (D) with
respect to each such Receivable, all consents, licenses, approvals or
authorizations of or registrations or declarations with any governmental
authority required to be obtained, effected or given by the Borrower in
connection with the origination, purchase and pledge of such Receivable and the
related collateral to the Lender have been duly obtained, effected or given and
are in full force and effect, unless the failure of the same to be obtained,
effected or given would not reasonably be expected to have a Material Adverse
Effect and (E) the representations and warranties set forth in Section 5.2 are
true and correct with respect to each Receivable pledged on such day as if made
on such day.

Section 5.3 Breach of Representations and Warranties; Retransfer of Related
Receivables.
If it is discovered in good faith by the Borrower, the Servicer, the Transferor,
the Trust Administrator, the Administrative Agent or a Lender that a Receivable
was not an Eligible Receivable at the time it was transferred to the Borrower or
that the any representation or warranty with respect to a Receivable pursuant to
Section 5.2(c) has been breached or Borrower, the Lenders or the Administrative
Agent shall incur any cost, expense, loss, claim, damage or liability resulting
from any conduct or omission of the Originator or the Transferor that results in
57
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



the failure of the Borrower to have a perfected and enforceable security
interest against any Obligor in the related Financed Vehicle, including any
failure to obtain a first priority perfected security interest in the related
Financed Vehicle in connection with the origination of the Receivable, such
discovering party shall deliver prompt written notice to the Administrative
Agent and the Borrower (if such discovering party is not the Borrower). Such
notice shall specify the reason for such ineligibility or breach and shall
identify all Receivables that the party preparing such notice knows is so
ineligible or in breach as of such date. Upon knowledge thereof by the Borrower,
until cured (if curable prior to the required repurchase date), such Receivable
shall no longer be included as an Eligible Receivable in the Net Receivables
Balance or the Borrowing Base. If the breach cannot be cured by the end of the
Collection Period following the Collection Period in which Borrower obtained
knowledge of such breach, the Borrower shall cause the Transferor or the
Originator, as applicable, to repurchase and accept retransfer of each such
Receivable and the Transferor or the Originator, as applicable, shall deposit
the Release Price therefor into the Collection Account, and the Administrative
Agent shall be deemed, upon receipt of such notice and the Release Price for
such Receivables, to convey to the Transferor or the Originator, as applicable,
without recourse, representation or warranty, all of its right, title and
interest in such Receivable (such date of repurchase, the “Repurchase Date”).
The Administrative Agent and the Borrower shall, at the sole expense of the
Transferor or the Originator, as applicable, execute such documents and
instruments of release as may be prepared by the Trust Administrator on behalf
of the Transferor or the Originator, as applicable, and take other such actions
as shall reasonably be requested by the Transferor or the Originator, as
applicable, to effect the release of such Receivable pursuant to this Section
5.3. Without limiting the generality of any other provision hereof, the
Collateral Custodian shall have no duty to conduct any investigation as to, or
to enforce any repurchase obligation related to, a breach of any representation
and warranty breach claim, the occurrence of any condition requiring the
repurchase of any Receivable by the Transferor or the Originator, as applicable,
pursuant to this Agreement, or the eligibility of any Receivable for purposes of
this Agreement.

ARTICLE VI
Covenants

Section 6.1 Affirmative Covenants.
From the Closing Date until the later of the Termination Date or the date as of
which all Obligations have been indefeasibly paid in full, each of the Borrower,
the Transferor and the Trust Administrator (each solely in each such capacity
under the Transaction Documents notwithstanding such parties may act in other
capacities hereunder) covenants and agrees as follows:
(a) Compliance with Laws. It will comply in all material respects with all
Requirements of Laws, including those with respect to the Receivables and
related Financed Vehicles.

58
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(b) Preservation of Existence. It will preserve and maintain its existence,
rights, franchises and privileges in its State of formation, and qualify and
remain qualified in good standing in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or would reasonably be expected to have, a Material
Adverse Effect and (without suspension or limitation) will not terminate or let
lapse any material licenses, consents or approval currently held by it necessary
to ensure its performance of any duty contemplated by the Transaction Documents.
(c) Performance and Compliance with Contracts. It will, at its expense, timely
and fully perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts and in and all other
agreements related to such Contracts. It shall enforce its rights under the
Transaction Documents.
(d) Keeping of Records and Books of Account. It will (or will cause the Servicer
to) maintain and implement administrative and operating procedures (including an
ability to re- create records evidencing Receivables in the event of the
destruction of the originals thereof, in the case of Tangible Contracts, or loss
of access to the E-Vault Vault System of the Contracts maintained therein, in
the case of Electronic Contracts), and keep and maintain all documents, books,
records and other information reasonably necessary or advisable for the
collection of all Receivables.
(e) Transferor Assets. With respect to each Receivable transferred or acquired
by it, it will: (i) transfer or acquire such Receivable pursuant to and in
accordance with the terms of the Transaction Documents, (ii) take all action
necessary to perfect, protect and more fully evidence the assignee’s interest in
such Receivable, including (A) filing and maintaining, effective financing
statements (Form UCC-1) in all necessary or appropriate filing offices, and
filing continuation statements, amendments or assignments with respect thereto
in such filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (iii) taking all
additional action that the Lender may reasonably request, including the filing
of financing statements to perfect, protect and more fully evidence the
respective interests of the parties to the Transaction Documents in the
Collateral.
(f) Collection Policy. It will, to the extent applicable, comply and cause the
Servicer to comply with the Collection Policy with respect to each Receivable.
(g) Taxes. It will file or cause to be filed all federal and material state,
local or foreign tax returns that are required to be filed by it. It will shall
pay all federal or material amounts of state, local or foreign taxes and all
material assessments made against it or any of its property (other than any
amount of tax the validity of which it plans to contest in good faith by
appropriate proceedings and with respect to which it retains reserves on its
books). The Trust Administrator will instruct the Account Bank to make any such
payments contemplated under this Section 6.1(g). The Trust Administrator will
deliver to each Lender, as may be required by the Code and applicable Treasury
Regulations or otherwise, such information its possession or control or in the
possession or control of the Owner Trustee, or otherwise delivered by the
Account Bank, as may be required to enable each Lender to prepare its federal
and State income tax returns, including without limitation Internal Revenue
Service Form 1099.

59
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(h) Use of Proceeds. The Borrower will use the Principal Amounts only to acquire
Receivables.
(i) Liens. It will not create, or participate in the creation of, or permit to
exist, any liens with respect to the Collection Account or the Reserve Account
or any account into which collections on the Receivables are deposited, except
as set forth in the Transaction Documents and except for Permitted Liens.
(j) Reporting. It will distribute, or cause to be distributed, to each Lender
and the Administrative Agent (and, with respect to clauses (i) and (vi), the
Collateral Custodian and the Account Bank):
(i) Reports. Not later than the second Business Day preceding each Settlement
Date, a Settlement Report, and not later than the third Business Day preceding
any Funding Date, a Funding Report.
(ii) Income Tax Liability. Within ten (10) Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any “Affiliated Group” (within the meaning of Section 1504(a)(l) of the Code)
which equal or exceed one million dollars ($1,000,000) with respect to Carvana
or twenty-five thousand dollars ($25,000) with respect to the Borrower,
telephonic or emailed notice (confirmed in writing within five (5) Business
Days) specifying the nature of the items giving rise to such adjustments and the
amounts thereof.
(iii) Tax Returns. Upon demand by the Administrative Agent, copies of all
federal, State and local Tax returns and reports filed by it (excluding sales,
use and like taxes), to the extent it is required to file such Tax returns.
(iv) Auditors’ Management Letters. Promptly after any auditors’ management
letters are received by its accountants, which refer in whole or in part to any
inadequacy, defect, problem, qualification or other lack of fully satisfactory
accounting controls utilized by it.
(v) ERISA. Promptly after receiving written notice of any “Reportable Event” (as
defined in Title IV of ERISA) with respect to it (or any ERISA Affiliate
thereof), a copy of such written notice.
(vi) Notice of Material Events. Promptly after receiving written notice of an
event or circumstance that is likely to result in a Commitment Termination
Event, a Servicer Termination Event, a Turbo Event or a Termination Event or
have a Material Adverse Effect on it, the Collateral, the Lenders or the
Certificateholders, notice of such event or circumstance.

60
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(k) Accounting Policy. It will promptly notify the Administrative Agent of any
material change in its accounting policies.
(l) Inspection. Prior to the occurrence of a Termination Event, the Borrower
shall permit the Administrative Agent and the Lenders, collectively and not on
an individual basis, upon five (5) Business Days’ prior notice and during the
Borrower’s regular business hours, to periodically, but prior to the occurrence
or continuance of any Termination Event or Servicer Termination Event, not more
than two (2) times per year plus any additional occasion requested by the
Administrative Agent’s or the Lenders’ regulators, review the Borrower’s
performance of its obligations under this Agreement and may conduct an audit of
the Borrower’s books and records relating to the Receivables in conjunction with
such a review. Such review may include tours of the Borrower’s facilities and
discussions with management of the Borrower. At least one (1) of the two (2)
permitted annual audits may be conducted by a third-party auditor not affiliated
with or related to the Administrative Agent or the Lenders. The reasonable costs
and expenses of the inspecting party incurred in connection with any such
inspection conducted pursuant to this Section 6.1(l) shall be at the Borrower’s
expense. Notwithstanding the foregoing, after the occurrence of a Termination
Event, any of the Administrative Agent or any Lender may, on an individual
basis, upon one (1) Business Days’ prior notice and during the Borrower’s
regular business hours, conduct as many Borrower audits as any such party may
deem necessary and may, in such auditing party’s sole discretion, engage
external, third-party auditors to perform any such audit on its behalf.
(m) Other. The Borrower will furnish to the Administrative Agent promptly, from
time to time, such other information, documents, records or reports respecting
the Collateral or the condition or operations, financial or otherwise, of the
Borrower or the Transferor as any Lender or the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.
(n) Compliance with System Description. The Borrower will, and will cause the
Servicer to, at all times comply in all material respects with the System
Description with respect to matters related to the perfection in the Receivables
by “control” (as such term is used in Section 9-105 of the UCC).
(o) Transferor Separateness. It shall not take any action inconsistent with the
legal separateness of the Originator and the Transferor and shall or shall cause
all actions to be taken to ensure that the Transferor preserves its legal
separateness from the Originator, including compliance with all restrictions
contained in its Formation Documents or the Transaction Documents and any
assumptions or statements of fact in the non-consolidation opinion delivered to
the Lenders in connection with the Transaction Documents.
(p) Financial Statements. Within 120 days after the end of each fiscal year and
60 days after each fiscal quarter (or if the Trust Administrator is a reporting
company under the Securities Exchange Act of 1934, such period as required
thereunder for the filing thereof) provide to the Lender copies of its financial
statements (audited with respect to the Trust
61
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Administrator, unaudited with respect to the Transferor and the Borrower) for
the prior fiscal year or unaudited financial statements with respect to each of
the first three fiscal quarters.
(q) Quarterly Operations, QA and QC Reviews. The Administrative Agent and each
Lender shall be permitted to meet with the Borrower, Transferor, Originator and
Servicer on a quarterly basis and on such dates as shall be mutually agreed by
the participants to discuss the operations of the Borrower, Transferor,
Originator and Servicer in connection with the transactions contemplated by this
Agreement and the other Transaction Documents. In connection therewith, the
Administrative Agent, the Lenders and their duly authorized representatives,
attorneys and auditors, and representatives of banking regulators shall be
permitted to perform operations diligence in connection with each quarterly
operations review following delivery from the Lender to the Originator or the
Servicer of at least five (5) Business days' advance written notice of the
exercise of such right. The Administrative Agent and the Lenders shall also have
the right at any time to perform additional operations diligence upon reasonable
notice to the Borrower, Transferor, Originator and Servicer, at the Lender's
sole cost and expense, once each quarter or, at the expense of the Borrower, at
any time after a Commitment Termination Event (other than pursuant to clause (d)
of the definition thereof), Termination Event or Servicer Termination Event has
occurred and is continuing. In addition, the Administrative Agent and the
Lenders shall be permitted, at Lender’s sole cost and expense, to perform
additional on-site quality assurance and quality control reviews and have access
to the appropriate Personnel of the Originator, Transferor, Borrower and
Servicer at such times and from time to time, upon at least three (3) business
days advance written notice, as the Administrative Agent or any Lender shall
request.
(r) Accountant’s Letters. Not later than thirty (30) days at the end of each
calendar quarter, upon the request of the Administrative Agent, the Borrower
shall have caused a firm of independent certified public accountants, to furnish
to the Administrative Agent and the Lenders a letter in form and substance
acceptable to the Administrative Agent, stating as of the end of each calendar
quarter that they have performed specified procedures with respect to the
Receivables held by the Borrower during the preceding calendar quarter. The
Borrower shall be responsible for all expenses associated with obtaining such
AUP letters up to [***] annually; provided that in the event any AUP letter
reveals deviations material in nature or amount, then the Borrower shall be
obligated to reimburse up to an additional [***] of AUP letters costs incurred
in the following 12-month period.
(s) Certificates of Title. If the Borrower has not received a Certificate of
Title related to a Receivable naming a Title Lien Nominee the first lien holder
on such Certificate of Title for the related Financed Vehicle or the title
application or other documentation necessary to obtain a Certificate of Title
thereto noting such lien holder has not been submitted, then, promptly but no
later than [***] days after the date of origination, the Borrower shall, or
shall cause the Originator, to take all steps necessary to perfect the security
interest against each Obligor in the related Financed Vehicle.
(t) Compliance Certificates. It shall cause the Originator to furnish to Lender
on an annual basis, within 90 days after the end of each calendar year, after a
review of the activities of
62
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



the Originator, Transferor and Borrower and of their performance under the
Facility an officer’s certificate stating that the Originator, Transferor and
Borrower have complied with all conditions and covenants. In addition, the
Borrower shall cause the Servicer to deliver to the Lender on an annual basis,
within 90 days after the end of each calendar year, after a review of the
activities of the Servicer and of its performance under the Facility an
officer’s certificate of the Servicer stating that the Servicer has complied
with all conditions and covenants and cause a firm of independent certified
public accountants to deliver to the Lender a report of assessment of compliance
with servicing criteria that would satisfy the requirements of Rule 13a-18 or
Rule 15d-18 under the Exchange Act and Item 1122 of Regulation AB, as if
applicable, on the assessment of compliance with Servicing Criteria with respect
to the prior calendar year.
(u) Annual Opinion of Counsel. It shall deliver on or before March 15 of each
year (or, if such date is not a Business Day, the next succeeding Business Day),
beginning March 15, 2019, an Opinion or Opinions of Counsel addressed to the
Lenders stating that, in the opinion of such counsel, such action has been taken
with respect to the authorization, execution and filing of any financing
statements and continuation statements as is necessary to maintain the liens and
security interests created under the Basic Documents and reciting the details of
such action or stating that in the opinion of such counsel no such action is
necessary to maintain the liens and security interests created under the Basic
Documents.
(v) Delivery of Receivable Files. To the extent that any portion of the Servicer
Files related to any Receivables owned by the Borrower is not in the possession
of the Servicer immediately prior to any related Funding Date, it shall cause
such portion of the Servicer Files to be delivered promptly to the Servicer.

Section 6.2 Negative Covenants.
From the Closing Date until the later of the Termination Date or the date as of
which all Obligations have been indefeasibly paid in full, each of the Borrower,
the Transferor and the Trust Administrator (each solely in each such capacity
under the Transaction Documents notwithstanding such parties may act in other
capacities hereunder) covenants and agrees as follows:
(a) Other Business. The Transferor and the Borrower will not, without
Administrative Agent’s written consent, (i) engage in any business other than
the transactions contemplated by the Transaction Documents and the Other
Facility Transaction Documents, (ii) incur any Indebtedness, obligation,
liability or contingent obligation of any kind other than pursuant to or as
contemplated by the Transaction Documents and the Other Facility Transaction
Documents (excluding any incidental expenses incurred in connection with the
performance of its obligations under the Transaction Documents) or (iii) form
any Subsidiary or make any investments in any other Person other than pursuant
to the Other Facility Transaction Documents.
(b) Receivables Not to be Evidenced by Instruments. It will take no action to
cause any Receivable that is not, as of the Closing Date or the related Addition
Date, as the case may be, evidenced by an “instrument” (as defined in Article 9
of the UCC), other than an instrument
63
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



that constitutes part of chattel paper, to be so evidenced except in connection
with the enforcement or collection of such Receivable.
(c) Security Interests. It will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) on any portion of the Collateral, whether then existing or
thereafter transferred under the Transaction Documents, or any interest therein,
and it will not sell, pledge, assign or suffer to exist any Lien on its
interest, if any, under the Transaction Documents except as permitted by the
Transaction Documents. It will promptly notify the Lender of the existence of
any Lien (other than Permitted Liens) on any portion of the Collateral and it
shall defend the right, title and interest of the Lender in, to and under such
Collateral, against all claims of third parties; provided, however, that nothing
in this subsection shall prevent or be deemed to prohibit it from suffering to
exist Permitted Liens upon any portion of the Collateral.
(d) Mergers, Acquisitions, Sales, Etc. The Transferor and the Borrower will not
be a party to any merger or consolidation, or purchase or otherwise acquire all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or, sell, transfer,
convey or lease all or any substantial part of its assets, or sell or assign
with or without recourse any portion of the collateral or any interest therein
(other than pursuant to the Transaction Documents).
(e) Change of Name or Location of Original Contract Documents or Receivable
Files. It shall not (i) change its name or state of organization, (ii) move from
the location referred to in the Transaction Documents the location of its
principal place of business, chief executive office, or the offices where it
keeps the Records, or (iii) move, or consent to the Collateral Custodian or the
Servicer moving, the Original Contract Documents or Receivable Files from the
location thereof on the Closing Date, unless in each case, (i) through (iii), it
has given at least thirty (30) days’ written notice to the Lender and it has
taken all actions required under the UCC of each relevant jurisdiction in order
to continue the first priority perfected security interest of the Lender in the
Collateral (it being understood that amendments to all relevant financing
statements will be filed in connection with clause (ii) above), subject only to
Permitted Liens.
(f) True Sale. It will not account for or treat (whether in its financial
statements or otherwise) the transfers by the Originator to the Transferor or
the Transferor to the Borrower in any manner other than as the sale, or absolute
assignment, of the Receivables and related assets, other than for income tax and
consolidated accounting purposes.
(g) ERISA Matters. The Borrower will not, to the extent it could reasonably
result in material liability to or impairment of any assets of or interests of
any Secured Parties in assets of the Borrower, will not (i) engage or permit any
ERISA Affiliate to engage in any prohibited transaction for which an exemption
is not available or has not previously been obtained from the United States
Department of Labor, (ii) permit to exist any accumulated funding deficiency, as
defined in Section 302(a) of ERISA and Section 412(a) of the Code with respect
to any Pension Plan, (iii) fail to make any payments to a Multiemployer Plan
that it or any ERISA Affiliate is required to make under the agreement relating
to such Multiemployer Plan or any law pertaining
64
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



thereto, (iv) permit the filing of any notice of intent to terminate a Pension
Plan under Section 4041(c) of ERISA, (v) permit the termination of any Pension
Plan under Section 4041(c) of ERISA or the institution by the Pension Benefit
Guaranty Corporation of proceedings to terminate or appoint a trustee to
administer a Pension Plan, or (vi) permit any event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, except for
non-compliance which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(h) Formation Documents; Transfer Agreement. Without the prior consent of the
Administrative Agent, the Transferor and the Borrower will not amend, modify,
waive or terminate any provision of its Formation Documents, and the Originator,
the Transferor and the Borrower will not amend, modify, waive or terminate any
provision of the Transaction Documents.
(i) Changes in Payment Instructions to Obligors. It will not add or make any
change, or permit the Servicer to make any change, in its instructions to
Obligors regarding payments to be made with respect to the Receivables, unless
the Administrative Agent shall have consented to such change and has received
duly executed copies of all documentation related thereto, which documentation
shall be satisfactory in form and substance to the Administrative Agent.
(j) Extension or Amendment of Receivables. It will not, except as otherwise
permitted in pursuant to the Collection Policy, extend, amend or otherwise
modify, or permit the Servicer to extend, amend or otherwise modify, the terms
of any Receivables.
(k) Credit Policy. It will not and will not permit the Originator to amend,
modify, restate or replace, in whole or in part, its identity, income, and
payment verification practices, including but not limited to any change to
Exhibit D attached hereto, without written notification to the Administrative
Agent; provided that the prior written consent of the Administrative Agent shall
be required if such amendment, modification, restatement or replacement would
impair the collectability of any Receivable or otherwise materially and
adversely affect the interests or the remedies of the Secured Parties under this
Agreement or any other Transaction Document. At the Administrative Agent’s
request, but no more frequently than monthly, it will or shall cause to be
provided to the Administrative Agent an explanation of all material changes to
the Originator’s policies concerning generation of financing terms over the
preceding month. For the avoidance of doubt, changes to the Receivable Structure
Constraints shall be considered material changes to policies concerning the
generation of financing terms.
(l) Collection Policy. It will not amend, modify, restate or replace, in whole
or in part, the Collection Policy, as such guidelines, policies and procedures
as may be amended, modified, restated, replaced or otherwise supplemented from
time to time in accordance with Section 3.1(c) of the Servicing Agreement, and
as modified by the Servicing Exceptions, if any, or with respect to any
Successor Servicer, the customary servicing and collection guidelines, policies
and procedures of such Successor Servicer with such changes as shall be required
by the Administrative Agent and agreed to in writing by such Successor Servicer
and the Administrative
65
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Agent, as such agreed upon guidelines, policies and procedures may be changed
from time to time in accordance with Section 3.1(c) of the Servicing Agreement.
(m) No Assignments. It will not assign or delegate, grant any interest in or
permit any Lien (other than Permitted Liens) to exist upon any of its rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent.

ARTICLE VII
Administration and Servicing of Receivables

Section 7.1 Responsibilities of the Borrower.
Anything in the Servicing Agreement to the contrary notwithstanding, the
Borrower and the Trust Administrator shall (i) perform (or shall cause the
Servicer to perform) all of its obligations under the Receivables to the same
extent as if a security interest in such Receivables had not been granted
hereunder, and the exercise by the Administrative Agent or any of the Lenders of
their rights hereunder shall not relieve the Borrower from such obligations, and
(ii) pay, or caused to be paid, when due, from funds available to the Borrower
under Section 2.7, all Taxes of the Borrower, including all sales taxes payable
in connection with the Receivables and their creation and satisfaction. Neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability with respect to any Receivable, nor shall any of them be obligated to
perform any of the obligations of the Borrower thereunder.


66
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



ARTICLE VIII
The Trust Administrator

Section 8.1 Appointment; Duties of the Trust Administrator
(a) The Administrative Agent, on behalf of the Secured Parties, hereby appoints
Carvana, to act as trust administrator (the “Trust Administrator”) hereunder.
Carvana hereby accepts its appointment as Trust Administrator hereunder, and
acknowledges that it is bound by the terms and conditions of this Agreement and
the other Transaction Documents.
(b) The Trust Administrator shall carry out, on behalf of the Borrower, such
duties, tasks and procedures specifically assigned to the Trust Administrator in
the Transaction Documents and such duties, tasks and procedures assigned to the
Borrower under the Transaction Documents, or as otherwise directed by the
Borrower, including:
(i) Provide the Secured Parties and the Collateral Custodian at least five (5)
Business Days’ prior written notice of the Borrower’s intent to effect a
purchase of the Receivables pursuant to Section 2.15; and
(ii) Provide the reports required under Section 6.1(j).
(c) Notwithstanding anything to the contrary in this Agreement, the Trust
Administrator shall not be obligated to, and shall not, take any action that the
Administrative Agent directs the Trust Administrator not to take or which would
result in a violation or breach of the Borrower’s covenants, agreements or
obligations under any of the Transaction Documents. Moreover, with respect to
matters that in the reasonable judgment of the Trust Administrator are
non-ministerial, the Trust Administrator shall not take any action unless,
within a reasonable time before the taking of such action, the Trust
Administrator shall have notified the Administrative Agent of the proposed
action and the Administrative Agent shall not have withheld consent or provided
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include:
(i) the initiation of any claim or lawsuit by the Borrower and the compromise of
any action, claim or lawsuit brought by or against the Borrower; and
(ii) the removal of the Owner Trustee.

Section 8.2 Liabilities of the Trust Administrator.
(a) The Trust Administrator shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Trust Administrator in
such capacity herein. No implied covenants or obligations shall be read into
this Agreement against the Trust Administrator and, in the absence of bad faith
on the part of the Trust Administrator, the Trust Administrator may conclusively
rely on the truth of the statements and the correctness of the opinions
expressed in any reports, certificates or opinions furnished to the Trust
Administrator pursuant to and conforming to the requirements of this Agreement.

67
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(b) The Trust Administrator shall not be liable for:
(i) an error of judgment made in good faith by one of its officers; or
(ii) any action taken, suffered or omitted to be taken in good faith in
accordance with or believed by it to be authorized or within the discretion or
rights or powers conferred, by this Agreement or at the direction of a Secured
Party relating to the exercise of any power conferred upon the Trust
Administrator under this Agreement, in each case, unless it shall be proved that
the Trust Administrator shall have been negligent in ascertaining the pertinent
facts.
(c) The Trust Administrator shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there
shall be reasonable ground for believing that the repayment of such funds or
adequate indemnity against such risk or liability shall not be reasonably
assured to it.
(d) The Trust Administrator may rely and shall be protected in acting or
refraining from acting upon any resolution, Officer’s Certificate, certificate
of auditors or any other certificate, statement, instrument, opinion, report,
notice, request, consent, order, appraisal, bond or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties.
(e) The Trust Administrator may consult with counsel of its choice and any
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it under
this Agreement in good faith and in accordance with the advice or opinion of
such counsel.
(f) The Trust Administrator shall be under no obligation to exercise any of the
rights, powers or remedies vested in it under this Agreement (except to comply
with its obligations under this Agreement and any other Transaction Document to
which it is a party) or to institute, conduct or defend any litigation under
this Agreement or in relation to this Agreement, at the request, order or
direction of the Administrative Agent pursuant to the provisions of this
Agreement, unless the Administrative Agent, on behalf of the Secured Parties,
shall have offered to the Trust Administrator security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities that may be
incurred therein or thereby.
(g) The Trust Administrator shall not be bound to make any investigation into
the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by the
Administrative Agent; provided, that if the payment within a reasonable time to
the Trust Administrator of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation shall be, in the opinion of
the Trust Administrator, not reasonably assured by the Borrower, the Trust
Administrator may require indemnity reasonably satisfactory to it against such
cost, expense or liability as a condition to so proceeding. The reasonable
68
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



expense of every such examination shall be paid by the Borrower or, if paid by
the Trust Administrator, shall be reimbursed by the Borrower upon demand.
(h) The Trust Administrator may execute any of the trusts or powers hereunder or
perform any duties under this Agreement either directly or by or through agents
or attorneys or a custodian. The Trust Administrator shall not be responsible
for any misconduct or negligence of any such agent or custodian appointed with
due care by it hereunder.

Section 8.3 Certain Matters Affecting the Trust Administrator.
(a) If the Trust Administrator shall request instructions from the
Administrative Agent with respect to any act, action or failure to act in
connection with and as set forth in this Agreement, the Trust Administrator
shall be entitled to refrain from taking such action and continue to refrain
from acting unless and until the Trust Administrator shall have received written
instructions from the Administrative Agent without incurring any liability
therefor to the Administrative Agent, the Borrower or any other Person.
(b) If the Trust Administrator shall at any time receive conflicting
instructions from the Lenders or the Administrative Agent or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Trust Administrator shall be
entitled to rely on the instructions of the Administrative Agent. In the absence
of bad faith, gross negligence or willful misconduct on the part of the Trust
Administrator, the Trust Administrator may rely and shall be protected in acting
or refraining from acting upon any resolution, officer’s certificate,
certificate of auditors, or any other certificate, statement, instrument,
opinion, report, notice request, consent, order, appraisal, bond or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Trust Administrator may rely upon the validity
of any documents delivered to it, without investigation as to their authenticity
or legal effectiveness, and the Lenders, the Collateral Custodian, the
Administrative Agent, the Borrower and the other parties to this Agreement will
hold the Trust Administrator harmless from any claims that may arise or be
asserted against the Trust Administrator because of the invalidity of any such
documents or their failure to fulfill their intended purpose. The Trust
Administrator shall not be bound to ascertain or inquire as to the performance
or observance of any of the terms of this Agreement or any other agreement on
the part of any party, except as may otherwise be specifically set forth herein.
The Trust Administrator may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the Trust
Administrator in good faith in accordance therewith.
(c) The Trust Administrator is authorized, in its sole discretion, to disregard
any and all notices or instructions given by any other party hereto or by any
other Person, firm or corporation, except only such notices or instructions as
are herein provided for and orders or process of any court entered or issued
with or without jurisdiction. If any property subject hereto is at any time
attached, garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court
69
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



affecting such property or any part hereof, then and in any of such events the
Trust Administrator is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree with which it is advised by
legal counsel of its own choosing is binding upon it, and if it complies with
any such order, writ, judgment or decree it shall not be liable to any other
party hereto or to any other Person, firm or corporation by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside, vacated or found to have been entered
without competent jurisdiction.
(d) Before the Trust Administrator acts or refrains from taking any action under
or in relation to this Agreement that is not expressly contemplated by the terms
and provisions hereof, it may require an officer’s certificate or an Opinion of
Counsel from the party requesting that the Trust Administrator act or refrain
from acting in form and substance acceptable to the Trust Administrator, the
costs of which (including the Trust Administrator’s reasonable attorney’s fees
and expenses) shall be paid by the party requesting that the Trust Administrator
act or refrain from acting. The Trust Administrator shall not be liable for any
action it takes or omits to take in good faith in reliance on such officer’s
certificates or Opinions of Counsel.
(e) In no event shall the Trust Administrator be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, any force majeure event, including but not
limited to strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, power
outages, loss or malfunctions of utilities, communications or computer (software
and hardware) services, or other circumstances beyond its control.
Notwithstanding anything to the contrary in this Agreement, the Trust
Administrator shall not be required to take any action that is not in accordance
with Requirements of Law. The right of the Trust Administrator to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.

Section 8.4 Limitation on Consequential Damages.
In no event will the Trust Administrator or any of its officers, directors,
employees or agents be liable for any consequential, indirect, punitive or
special damages regardless of the form of action and regardless of whether the
Trust Administrator or any of its officers, directors, employees or agents were
warned of the possibility thereof in advance.

Section 8.5 Termination.
(a) The Trust Administrator shall resign only with the prior written consent of
the Administrative Agent or if the Trust Administrator provides an Opinion of
Counsel to the Administrative Agent to the effect that the Trust Administrator
is no longer permitted by Requirements of Law to act as Trust Administrator
hereunder. The Trust Administrator may be removed at any time for cause in
relation to any material breach by the Trust Administrator of any of its duties
or obligations under this Agreement by written notice from the Administrative
Agent, or for any other reason upon sixty (60) days’ prior written notice from
the Administrative Agent, with such notice in each case delivered to the Trust
Administrator, the Borrower and the Servicer. In the event of such resignation
or removal, the Administrative Agent shall appoint a
70
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



successor Trust Administrator. Notwithstanding the foregoing, no termination or
resignation of the Trust Administrator hereunder shall be effective until a
successor Trust Administrator acceptable to the Administrative Agent has
accepted its appointment as successor Trust Administrator and has agreed to be
bound by the terms of this Agreement.
(b) Any successor Trust Administrator appointed pursuant to subsection (a) above
shall (i) execute, acknowledge, and deliver to the Borrower, the Servicer and
the Administrative Agent and to the predecessor Trust Administrator an
instrument accepting such appointment under this Agreement and (ii) have been
approved by the Administrative Agent. Thereupon, the resignation or removal of
the predecessor Trust Administrator shall become effective and such successor
Trust Administrator, without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties, and obligations of its
predecessor as Trust Administrator under this Agreement, with like effect as if
originally named as Trust Administrator. The predecessor Trust Administrator
shall upon payment of its fees and expenses deliver to the successor Trust
Administrator all documents and statements and monies held by it under this
Agreement; and the Servicer, the Administrative Agent and the predecessor Trust
Administrator shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Trust Administrator all such rights, powers, duties
and obligations.

Section 8.6 Trust Administrator Fee.
The Trust Administrator shall be entitled to receive an annual fee equal to
$1,000 per annum (the “Trust Administrator Fee”), which shall be payable monthly
pursuant to Section 2.7.

ARTICLE IX
[Reserved]

ARTICLE X
Termination Events

Section 10.1 Termination Events.
(a) Each of the following events shall constitute a “Termination Event”:
(i) failure on the part of the Borrower to make any payment of interest or
principal due and payable on the Notes on the day such payment is required to be
made;
(ii) failure on the part of the Borrower, the Transferor, or the Originator to
make any payment, transfer or deposit required by the terms of any Transaction
Document to which it is a party, other than those described in clause (i), on
the day such payment or deposit is required to be made and such failure
continues for more than five (5) Business Days;

71
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(iii) the failure of the Administrative Agent and the Lenders to receive a
Settlement Report or Funding Report as required under the Transaction Documents
and such failure continues for more than five (5) Business Days;
(iv) the failure by the Borrower to indefeasibly pay in full all Aggregate
Unpaids on or before the Final Maturity Date;
(v) failure in any material respect on the part of the Borrower, the Trust
Administrator, the Transferor or the Originator to observe or perform any of its
covenants or agreements set forth in any Transaction Document to which it is a
party and, if such failure is capable of being cured and such cure is being
pursued in good faith and such failure does not result in the Outstanding Loan
Amount exceeding the Borrowing Base or a failure of the Administrative Agent to
have a first priority, perfected security interest in a material portion of the
Collateral, such failure continues for more than thirty (30) days after notice
from the Administrative Agent or actual knowledge thereof by a Responsible
Officer of the Borrower, the Trust Administrator, the Transferor or the
Originator;
(vi) any representation or warranty made or deemed to be made by the Borrower,
the Originator or the Transferor or in connection with this Agreement or any of
the other Transaction Documents to which it is a party, or any Settlement
Report, Funding Report or any information required to be given by any of them to
any Lender or the Administrative Agent to identify or describe any Receivables
pursuant to any Transaction Document, shall prove to have been false or
incorrect in any material respect when made, deemed made or delivered and, if
such failure is capable of being cured and such cure is being pursued in good
faith and such failure does not result in the Outstanding Loan Amount exceeding
the Borrowing Base or a failure of the Administrative Agent to have a first
priority, perfected security interest in a material portion of the Collateral,
such breach shall continue uncured for more than thirty (30) days after notice
from the Administrative Agent or actual knowledge thereof by a Responsible
Officer of the Borrower, the Trust Administrator, the Transferor or the
Originator.
(vii) the amount on deposit in the Credit Reserve Account is less than the
Required Credit Reserve Account Amount for a period of five (5) Business Days or
the amount on deposit in the Credit Reserve Account is zero;
(viii) the removal of the Servicer as a result of a Servicer Termination Event;
(ix) the occurrence of an Insolvency Event relating to the Borrower, the
Originator or the Transferor;
(x) a final nonappealable judgment shall be entered against, or settlements by,
the Borrower or the Transferor in excess of [***] or the Originator in excess of
[***] or [***] in the aggregate for multiple judgments, and, in any such case,
such judgment shall not have been discharged or stayed within sixty (60) days;
or the commencement of any material litigation, arbitration or investigation
against the Borrower, the Transferor, the Originator or the Receivables that
could individually or in the aggregate reasonably be
72
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



expected to have a Material Adverse Effect on the Borrower, the Collateral, the
Certificateholders or the Lenders; or the Borrower, the Transferor or the
Originator shall fail to hold all necessary and appropriate licenses, approvals
and consents relevant to the origination, ownership, maintenance or transfer of
the Receivables;
(xi) a material event of default occurs, giving effect to all applicable cure
periods, under any material Indebtedness, and the acceleration of such
outstanding Indebtedness of, or guaranteed by, the Borrower, the Transferor or
the Originator, to the extent the same could reasonably be expected to have a
Material Adverse Effect on the Borrower, the Collateral, the Certificateholders
or the Lenders;
(xii) (A) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower, the
Transferor or the Originator, or (B) the Pension Benefit Guaranty Corporation
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
of the assets of the Borrower, the Transferor or the Originator, or (C) there
shall exist any other Lien against any of the assets of the Borrower or the
Transferor (other than Permitted Liens);
(xiii) the Borrower, the Originator or the Transferor shall become an
“investment company” within the meaning of the Investment Company Act or the
arrangements contemplated by the Transaction Documents shall require any of them
to register as an “investment company” within the meaning of the Investment
Company Act;
(xiv) any impairment of the ownership interest of the Borrower in any material
portion of the Collateral or the Administrative Agent shall fail for any reason
to have a first priority perfected security interest in any material portion of
the Collateral (other than as a result of the Administrative Agent’s willful
action or inaction);
(xv) the occurrence of a “Commitment Termination Event” or a “Termination Event”
as defined in the Other Facility Transaction Documents, as applicable;
(xvi) the occurrence of any Change in Control; and
(xvii) (A) any Transaction Document, or any Lien granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower, the Transferor or the Servicer, (B) the Borrower,
the Transferor, the Servicer or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability or (C) any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be perfected first
priority (except for any Permitted Liens) security interest.
(b) Upon the occurrence of any Termination Event, the Administrative Agent or
Required Lenders may, by notice to the Borrower (with a copy to the Collateral
Custodian, the Account Bank and, if delivered by the Required Lenders, the
Administrative Agent), declare the Termination Date to have occurred without
demand, protest or future notice of any kind, all of
73
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



which are hereby expressly waived by the Borrower, and, upon such declaration
pursuant to this Section 10.1(b) following the occurrence of a Termination
Event, all Draws and all other amounts owing by the Borrower under this
Agreement shall be accelerated and become immediately due and payable; provided,
that in the event that a Termination Event described in Section 10.1(a)(vi) has
occurred, the Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. The Administrative Agent (with the consent of the Required
Lenders) may waive any Termination Event in writing whereupon such Termination
Event shall be deemed to have not occurred for purposes of this Agreement.
(c) Upon the occurrence of the Termination Date following the occurrence of a
Termination Event in accordance with Section 10.1(b), the following shall
immediately occur without further action: (i) the Commitments shall be
terminated and no further Draws will be made, and (ii) all available Collections
will be used to reduce the Outstanding Loan Amount and make all other payments
in accordance with Section 2.7.

Section 10.2 Actions Upon Declaration of the Occurrence of the Termination Date.
Upon the declaration of the occurrence of the Termination Date following the
occurrence of a Termination Event in accordance with Section 10.1(b), the
Required Lenders may exercise in respect of the Collateral, in addition to any
and all other rights and remedies otherwise available to it, including rights
available hereunder and all of the rights and remedies of a secured party upon
default under the UCC (such rights and remedies to be cumulative and
nonexclusive), and, in addition, may, or at the direction of the Lenders, shall
take the following remedial actions:
(a) The Administrative Agent may take any action permitted under the Transaction
Documents.
(b) Consistent with the rights and remedies of a secured party under the UCC
(and except as otherwise required by the UCC), the Administrative Agent may,
without notice except as specified below, solicit and accept bids for and sell
the Collateral or any part of the Collateral in one (1) or more parcels at
public or private sale, at any exchange, broker’s board or at the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable, and the Administrative Agent shall apply the proceeds from the sale
of the Collateral to any amounts payable by the Borrower in accordance with the
priorities required by Section 2.7. The Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten (10) Business Days’ notice
to the Borrower of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed for such sale, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Every such sale shall
operate to divest all right, title, interest, claim and demand whatsoever of the
Borrower in and to the
74
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Collateral so sold, and shall be a perpetual bar, both at law and in equity,
against the Borrower or any Person claiming the Collateral sold through the
Borrower and its successors or assigns.
(c) Upon the completion of any sale under Section 10.2(b), the Borrower will
deliver or cause to be delivered all of the Collateral sold to the purchaser or
purchasers at such sale on the date of sale, or within a reasonable time
thereafter if it shall be impractical to make immediate delivery, but in any
event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any purchaser,
the Borrower shall confirm any such sale or transfer by executing and delivering
to such purchaser all proper instruments of conveyance and transfer and release
as may be designated in any such request.
(d) At any sale under Section 10.2(b), the Originator, the Administrative Agent
or any Secured Party may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor. Any Secured Party purchasing
property at a sale under Section 10.2(b) may set off the purchase price of such
property against amounts owing to such Secured Party in payment of such purchase
price up to the full amount owing to such Secured Party.
(e) The Administrative Agent may exercise at the Borrower’s sole expense any and
all rights and remedies of the Borrower under or in connection with the
Collateral.

Section 10.3 Exercise of Remedies.
No failure or delay on the part of the Administrative Agent to exercise any
right, power or privilege under this Agreement and no course of dealing between
the Borrower or the Secured Parties, on the one hand, and the Administrative
Agent, on the other hand, shall operate as a waiver of such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies expressly provided in this Agreement are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or the Secured Parties would otherwise have pursuant to law or equity. No
notice to or demand on any party in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances, or
constitute a waiver of the right of the other party to any other or further
action in any circumstances without notice or demand.

Section 10.4 Waiver of Certain Laws.
The Borrower agrees, to the full extent that it may lawfully so agree, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisal, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Collateral may be situated
in order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of any of the Collateral or any part thereof, or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereof, and the Borrower, for itself and all who may at
any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and
75
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



all right to have any of the properties or assets constituting the Collateral
marshaled upon any such sale, and agrees that the Administrative Agent or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral as an entirety or such parcels as the
Administrative Agent or such court may determine.

Section 10.5 Power of Attorney.
The Borrower hereby irrevocably appoints the Administrative Agent its true and
lawful attorney (with full power of substitution) in its name, place and stead
and at its expense, in connection with the enforcement of the rights and
remedies provided for in this Article, including: (i) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (ii) to
make all necessary transfers of the Collateral in connection with any sale or
other disposition made pursuant hereto, (iii) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower thereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto and (iv) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Administrative Agent or a
purchaser of any of the Collateral, the Borrower shall ratify and confirm any
such sale or other disposition by executing and delivering to the Administrative
Agent or such purchaser all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request.

ARTICLE XI
Indemnification

Section 11.1 Indemnities by the Borrower.
Without limiting any other rights which the Administrative Agent, the Trust
Administrator, any Lender or its assignee or any of their respective Affiliates
may have hereunder or under Requirements of Law, the Borrower hereby agrees to
indemnify the Administrative Agent, Trust Administrator, Account Bank,
Collateral Custodian, the Owner Trustee, each Secured Party or its assignee and
each of their respective Affiliates and officers, directors, employees and
agents thereof (collectively, the “Indemnified Parties”) from and against any
and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements, including, court costs,
expenses and any losses incurred in connection with (i) the enforcement of this
indemnification obligation or (ii) a successful defense, in whole or in part, of
any claim that the Indemnified Party breached its standard of care,
(collectively, the “Indemnified Amounts”) awarded against or incurred by, any
such Indemnified Party or other non-monetary damages of any such Indemnified
Party arising out of or as a result of this Agreement, excluding, however,
Indemnified Amounts to the extent resulting from the gross negligence, bad faith
or willful misconduct (as determined by a court of competent jurisdiction) on
the part of such Indemnified Party. Without limiting the foregoing, the Borrower
shall indemnify the Indemnified Parties for Indemnified Amounts relating to or
resulting from:

76
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(i) any Receivable represented by the Borrower to be an Eligible Receivable
which is not at the applicable time an Eligible Receivable, or the acquisition
of any Receivable that exceeds any Concentration Limit;
(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer, any of their respective Affiliates or any of their
respective officers under or in connection with this Agreement, which shall have
been false or incorrect when made or deemed made or delivered, without giving
effect to any materiality qualifier within such representation or warranty;
(iii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any other Transaction Document or a failure by
the Borrower, the Transferor, the Originator or the Servicer to comply with any
term, provision or covenant contained in any agreement executed in connection
with this Agreement or any other Transaction Document, or with any Requirements
of Law with respect to any Contract or Receivable, the related Financed Vehicle
or the non- conformity of any Contract with any such Requirements of Law and any
failure by the Originator, the Transferor or any Affiliate thereof to perform
its respective duties under the Receivables included as a part of the
Collateral, in each case, without giving effect to any materiality qualifier
within such covenant or provision;
(iv) the failure to vest and maintain vested in the Administrative Agent a valid
and enforceable first priority perfected security interest in any or all of the
Collateral;
(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Requirements of Laws with respect to the Collateral, whether at the time
of a Draw or at any subsequent time and as required by the Transaction
Documents;
(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
comprising a portion of the Collateral which is, or is purported to be, an
Eligible Receivable (including a defense based on the Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
(vii) any failure by the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement;
(viii) any products liability claims or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with any Contract or the related Financed Vehicle;
(ix) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including sales, excise or personal property taxes payable
in connection with the Collateral;

77
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(x) any repayment by the Administrative Agent or a Secured Party of any amount
previously distributed in reduction of the Outstanding Loan Amount or payment of
Interest, any obligation or any other amount due hereunder, in each case which
amount such entity believes in good faith is required to be repaid;
(xi) any litigation, arbitration, proceeding or investigation by or before any
Governmental Authority (A) in respect of any Contract or Receivable included as
part of the Collateral or the related Financed Vehicle included as part of the
Collateral, (B)relating to the use of the proceeds of any Draw or (C) related to
this Agreement (including any assertion that the execution and delivery of this
Agreement or any other Transaction Document contemplated hereby, or performance
of any agreements or obligations hereunder or thereunder by the Originator,
Transferor or Borrower reach or
(xii) conflict with any material financing agreement or asset sale agreement of
the Originator or Transferor) (1) that is not commenced by the Indemnified Party
or (2) if so commenced, in which such Indemnified Party is not the prevailing
party;
(xiii) the use of the proceeds of any Draw;
(xiv) any failure by the Borrower or Transferor to give reasonably equivalent
value to the Transferor or to the Originator, as appropriate, in consideration
for the transfer by the Transferor to the Borrower or by the Originator to the
Transferor of any of the Receivables and the related Collateral, or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including any provision of the
Bankruptcy Code;
(xv) the failure of the Borrower or Servicer to remit to Administrative Agent,
Collections remitted to the Borrower or Servicer in accordance with the terms
hereof or of the Servicing Agreement, or the commingling by the Borrower, the
Transferor or the Originator of any Collections with other funds;
(xvi) any and all civil penalties or fines assessed by OFAC against, and all
reasonable costs and expenses (including attorneys’ fees and disbursements)
incurred in connection with the defense thereof by the Administrative Agent or
any Lender as a result of funding all or any portion of the Draws or the
acceptance of payments or of Collateral due under the Transaction Documents;
(xvii) any and all fees, costs and expenses, including reasonable attorneys’
fees and disbursements, incurred in connection with any amendment, supplement,
waiver or petitioning of a court related to this Agreement, or incurred in
connection with any enforcement (including any action, claim, or suit brought)
by an Indemnified Party of any indemnification or other obligation of the
Indemnifying Party,
(xviii) the conduct by the Originator, Bridgecrest Credit Company, LLC, as
Servicer, the Transferor, the Borrower and any Obligor of any transaction by
electronic means, (b) the creation, generation, communication or transfer of
Contracts by electronic
78
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



means, (c) the utilization by the Originator, Bridgecrest Credit Company, LLC,
as Servicer, the Transferor, the Borrower or the Servicer of the web portal, the
E-Vault System or software of the E-Sign Provider or E-Vault Provider, (d) the
failure of the E-Vault System to create and maintain a single Authoritative Copy
of an Electronic Contract or to otherwise conform (including the Carvana Vault
Partition and the Warehouse Vault Partition) to the System Description, (e) the
negligence, or fraudulent or willful misconduct of the E-Sign Provider or the
E-Vault Provider in connection with the Electronic Contracts, or the failure of
the E-Sign Provider, the E-Vault Provider, the Originator, Bridgecrest Credit
Company, LLC, as Servicer, the Transferor, the Borrower or the Servicer to
comply with any term, provision or covenant contained in the DocuSign Services
Agreement, the Carvana E-Vault Services Agreement or the DT E-Vault Services
Agreement, (f) any system failure, loss of data, data breach or other impairment
with respect to, or any inability of the Collateral Custodian, the Servicer or
the Borrower to access, the E-Vault System or the Warehouse Vault Partition or
the Contracts therein or the records of any Title Intermediary; or
(xix) the conduct or omission of the Originator, the Transferor or the Borrower
results in the failure of the Borrower to have a perfected and enforceable
security interest against each Obligor in the related Financed Vehicle,
including any failure to obtain a first priority perfected security interest in
the related Financed Vehicle in connection with the origination of the
Receivable.
Notwithstanding the foregoing, in no event shall any Indemnified Party be
indemnified by the Borrower against: (i) Excluded Taxes; or (ii) except as
otherwise provided herein, (A) nonpayment by an Obligor of an amount due and
payable with respect to a Receivable, or (B) any loss in value of any Financed
Vehicle or Permitted Investment due to changes in market conditions.
Any amounts subject to the indemnification provisions of this Section shall be
paid by the Borrower solely pursuant to the provisions of Section 2.7 in the
order and priority set forth therein.

Section 11.2 Indemnities by the Transferor.
Without limiting any other rights which the Administrative Agent, any Lender or
its assignee or any of their respective Affiliates, Collateral Custodian, Owner
Trustee or Account Bank may have hereunder or under Requirements of Law, the
Transferor hereby agrees to indemnify the Administrative Agent, the Lenders, the
Owner Trustee and each other Secured Party or its assignee and each of their
respective Affiliates and officers, directors, employees and agents thereof from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including reasonable attorneys’ fees and disbursements awarded
against or incurred by, any such Indemnified Party or other non-monetary damages
(including, court costs, expenses and any losses incurred in connection with (i)
the enforcement of this indemnification obligation or (ii) a successful defense,
in whole or in part, of any claim that the Indemnified Person breached its
standard of care) of any such Indemnified Party arising out of or as a result of
any breach by of the representations, warranties, covenants or agreements of the
Transferor
79
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



under the Transaction Documents, including to the extent the conduct or
omissions of the Originator, the Transferor or the Borrower results in the
failure of the Borrower to have a perfected and enforceable security interest
against each Obligor in the related Financed Vehicle, including any failure to
obtain a first priority perfected security interest in the related Financed
Vehicle in connection with the origination of the Receivable, in each case
without giving effect to any materiality qualifier, and any breach by the
Transferor of Requirements of Law or the gross negligence, bad faith or willful
misconduct of the Transferor, excluding, however, Indemnified Amounts to the
extent resulting from the gross negligence, bad faith or willful misconduct on
the part of such Indemnified Party (as determined by a court of competent
jurisdiction).
Notwithstanding the foregoing, in no event shall any Indemnified Party be
indemnified by the Transferor against: (i) Excluded Taxes; or (ii) except as
otherwise provided herein, (A) nonpayment by an Obligor of an amount due and
payable with respect to a Receivable, or (B) any loss in value of any Financed
Vehicle or Permitted Investment due to changes in market conditions.

Section 11.3 Indemnities by the Trust Administrator.
Without limiting any other rights which the Administrative Agent, any Lender or
its assignee or any of their respective Affiliates, the Collateral Custodian,
the Owner Trustee or Account Bank may have hereunder or under Requirements of
Law, the Trust Administrator hereby agrees, subject to Section 8.2, to indemnify
the Administrative Agent, the Lenders and each other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements awarded against or incurred by, any such
Indemnified Party or other non-monetary damages (including, court costs,
expenses and any losses incurred in connection with (i) the enforcement of this
indemnification obligation or (ii) a successful defense, in whole or in part, of
any claim that the Indemnified Person breached its standard of care) of any such
Indemnified Party arising out of or as a result of any breach by of the
representations, warranties, covenants or agreements of the Trust Administrator
under the Transaction Documents, including to the extent the conduct or
omissions of the Originator, the Transferor or the Borrower results in the
failure of the Borrower to have a perfected and enforceable security interest
against each Obligor in the related Financed Vehicle, including any failure to
obtain a first priority perfected security interest in the related Financed
Vehicle in connection with the origination of the Receivable, in each case
without giving effect to any materiality qualifier, any breach by the Trust
Administrator of Requirements of Law or the gross negligence, bad faith or
willful misconduct of the Trust Administrator, each, solely in its capacity as
Trust Administrator, excluding, however, amounts to the extent resulting from
the gross negligence, bad faith or willful misconduct on the part of such
Indemnified Party (as determined by a court of competent jurisdiction).
Notwithstanding the foregoing, in no event shall any Indemnified Party be
indemnified by the Trust Administrator against: (i) Excluded Taxes; or (ii)
except as otherwise provided herein, (A) nonpayment by an Obligor of an amount
due and payable with respect to a
80
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Receivable, or (B) any loss in value of any Financed Vehicle or Permitted
Investment due to changes in market conditions.

ARTICLE XII
The Administrative Agent

Section 12.1 Authorization and Action.
(a) Each Lender hereby designates and appoints Ally Bank (and Ally Bank accepts
such designation and appointment) as Administrative Agent hereunder, and
authorizes the Administrative Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. In performing its functions and duties hereunder, the Administrative
Agent shall act solely as agent for the Lenders and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any other party hereto (including any Indemnified Party), or
any of their respective successors or assigns. The Administrative Agent shall
not be deemed to be a party to or bound by any other agreement between the
Borrower and any Lender. The Administrative Agent shall not be required to take
any action which exposes it to personal liability or which is contrary to this
Agreement or Requirements of Law. The appointment and authority of the
Administrative Agent hereunder shall terminate at the indefeasible payment in
full of the Aggregate Unpaids.
(b) Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any party
hereto (including any Indemnified Party), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The right of the
Administrative Agent to perform any permissive or discretionary acts enumerated
in this Agreement or any related document shall not be construed as a duty.
(c) The Administrative Agent shall promptly distribute to each Lender all
notices, requests for consent or approval and other information received by the
Administrative Agent under this Agreement from or on behalf of the Borrower,
Servicer, Collateral Custodian, Trust Administrator, Transferor or Account Bank.
(d) The Trust Administrator shall (i) determine whether it has received all
appropriate forms regarding the deduction or withholding for or on account of
any Taxes, as required by Requirements of Law, for any payment made by the
Account Bank on behalf of the Borrower in respect of any Obligations or
otherwise under this Agreement or any agreement relating to the Certificates,
and (ii) communicate such determination in writing to the Administrative Agent
and Account Bank.
(e) The Administrative Agent shall approve and appoint any successor Owner
Trustee in accordance with the Trust Agreement or consent to the assignment by
the Owner Trustee of its obligations under the Transaction Documents.


81
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 12.2 Delegation of Duties.
The Administrative Agent may execute any of its duties under any of the
Transaction Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 12.3 Exculpatory Provisions.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Administrative Agent, the breach of its obligations expressly set
forth in this Agreement) or (ii) responsible in any manner to any Person for any
recitals, statements, representations or warranties made by, or for the accuracy
or completeness of any information (including any statistical information,
calculations, financial information, tax information or other information set
forth in any Schedule of Receivables, Funding Request, Settlement Report,
Funding Report, financial statements or other report, certification, notice or
other communication) delivered by the Borrower, the Servicer, the Transferor,
the Originator, the Account Bank or the Collateral Custodian contained in this
Agreement or any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement or any other Transaction Document, for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Transaction Document or any other document furnished
in connection herewith or therewith, or for any failure of the Borrower or any
other party hereto to perform its obligations hereunder, or for the satisfaction
of any condition specified in Article Four. Beyond complying with the standard
of care set forth herein, the Administrative Agent shall have no duty as to any
Original Contract Documents, Receivable Files or other items of Collateral in
its possession or control as to preservation of rights against third parties or
any other rights pertaining thereto. In no event shall the Administrative Agent
be responsible or liable for any failure or delay in the performance of their
respective obligations hereunder arising out of or caused by, directly or
indirectly, any force majeure event, including strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, power outages, loss or malfunctions of
utilities, communications or computer (software and hardware) services or other
circumstances beyond its control. The Administrative Agent shall not be under
any obligation to any Person to recalculate, ascertain or to inquire as to the
accuracy or completeness of any of the information described in the preceding
sentence, unless specifically required, the satisfaction of any conditions
specified in Article Four, the occurrence or absence of any Commitment
Termination Event, Turbo Event, Termination Event or Servicer Termination Event,
or for performance of any of the agreements or covenants of any other Person
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the Borrower, the
Originator, the Transferor or the Servicer. In no event shall the Administrative
Agent or any of its officers, directors, employees or agents be liable for
consequential, indirect, punitive or special damages regardless of the form of
action
82
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



and regardless of whether the Administrative Agent was warned of the possibility
thereof in advance.



Section 12.4 Reliance.
(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, message, written statement, order or other
document or communication believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Administrative Agent),
independent accountants and other experts selected by the Administrative Agent.
(b) The Administrative Agent shall be fully justified in failing or refusing to
take any action under any of the Transaction Documents unless it shall first
receive such direction, advice, consent or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders, on a joint and several basis, against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.
(c) The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under any of the Transaction Documents in accordance
with a request of the Required Lenders or any Lender, as applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all present and future Lenders.
(d) The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any breach of this Agreement or any default, Commitment
Termination Event, Turbo Event, Termination Event, Servicer Termination Event
unless it has received notice from the Borrower, the Servicer or any Lender,
referring to this Agreement and describing such event. In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Lender. The Administrative Agent shall take such action with
respect to such event as shall be reasonably directed in writing by the Required
Lenders.
(e) If, with respect to a proposed action to be taken by it at the direction of
the Required Lenders, the Administrative Agent shall determine in good faith
that the provisions of this Agreement or any other Transaction Document relating
to the functions or responsibilities or discretionary powers of the
Administrative Agent are or may be ambiguous or inconsistent, the Administrative
Agent shall be entitled, at their option, to notify such Lenders, identifying
the proposed action and the provisions that they consider are or may be
ambiguous or inconsistent, and may decline either to perform such function or
responsibility or to exercise such discretionary power unless they have received
the written confirmation of such Lenders that such Lenders concur in the
circumstances that the action proposed to be taken by the Administrative Agent
is consistent with the terms of this Agreement (or other applicable Transaction
Document) is otherwise appropriate, and, if necessary, indemnify the
Administrative Agent and Paying to the Administrative Agent’s reasonable
satisfaction. The Administrative Agent shall be fully
83
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



protected in acting or refraining from acting upon the confirmation of the
Required Lenders (or, if applicable, all of the Lenders) in this respect, and
such confirmation shall be binding upon the Administrative Agent and all
Lenders.
(f) The Administrative Agent is authorized to obey and comply, in any manner
they or their respective counsel deem appropriate, with all writs, orders,
judgments, awards, decrees issued or process entered by any court or arbitral
tribunal with respect to this Agreement and any other Transaction Document and
if the Administrative Agent so comply, they shall not be liable to any party
hereto or to any other party or Person notwithstanding that any such writ,
order, judgment, award, decree or process may be subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
competent jurisdiction.

Section 12.5 Non-Reliance.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates,
has made any representations or warranties to it, and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, the Transferor, the Servicer, the Originator, the Account Bank and the
Collateral Custodian shall be deemed to constitute any representation or
warranty by the Administrative Agent to the Lenders. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Servicer, the Transferor, the Originator,
the Account Bank and the Collateral Custodian and the Receivables and made its
own decision to purchase its interest in its Note hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under any of
the Transaction Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, the Transferor,
the Originator, the Account Bank and the Collateral Custodian and the
Receivables. Except for notices, reports and other documents received by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower, the Servicer, the
Transferor, the Originator, the Account Bank and the Collateral Custodian or the
Receivables which may come into its the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 12.6 Indemnification.
Each Lender agrees to indemnify, severally, in proportion to each such Lender’s
then- applicable Commitment Percentage, the Administrative Agent in its capacity
as such (without limiting the obligation (if any) of the Borrower or the
Servicer to reimburse the Administrative Agent for any such amounts) in its
capacity as such (without limiting the obligation (if any) of
84
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



the Borrower or the Servicer to reimburse the Administrative Agent for any such
amounts), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including at any time following
the payment of the obligations under this Agreement, including the Outstanding
Loan Amount) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of this Agreement or the other
Transaction Documents, or any documents contemplated by or referred to herein or
therein, or the transactions contemplated hereby or thereby, or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of the Administrative Agent
resulting from its own gross negligence or willful misconduct. The provisions of
this Section shall survive the payment of the obligations under this Agreement,
including the Outstanding Loan Amount, the termination of this Agreement, and
any resignation or removal of the Administrative Agent.

Section 12.7 Administrative Agent in its Individual Capacity.
The Administrative Agent, and its Affiliates, may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower and any
other party to a Transaction Document as though it were not the Administrative
Agent hereunder. None of the provisions to this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.


85
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 12.8 Successor Agents.
The Administrative Agent may resign upon thirty (30) days’ notice to each
Lender, the Borrower, the Trust Administrator and the Collateral Custodian with
such resignation becoming effective upon a successor agent succeeding to the
rights, powers and duties thereof pursuant to this Section. If the
Administrative Agent shall resign under this Agreement, then the Required
Lenders shall appoint a successor administrative agent, which may be a Lender,
and, if not a Lender, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld or delayed). Any successor
administrative agent shall succeed to the rights, powers and duties of resigning
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of the former
Administrative Agent or any of the parties to this Agreement. Notwithstanding
the foregoing, the provisions of this Article shall continue to inure to the
benefit of the Administrative Agent as to any actions taken or omitted to be
taken by it while it was acting in such capacity under this Agreement.


86
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



ARTICLE XIII
Assignments; Participations

Section 13.1 Assignments and Participations.
(a) Each Lender agrees that the advanced made hereunder and Notes issued to each
Lender pursuant to this Agreement will be made and acquired for investment only
and not with a view to any public distribution thereof, and that such Lender
will not offer to sell or otherwise dispose of its Note or the interest therein
so acquired by it (or any interest therein) in violation of any of the
registration requirements of the Securities Act or any applicable State
securities laws. Each Lender hereby confirms and agrees that, in connection with
any syndication, offering, transfer or sale by it of any interest in its Note,
it has not engaged and will not engage in a general solicitation or general
advertising.
(b) Each Lender may upon at least ten (10) days’ notice to each other Lender and
the Administrative Agent (with a copy to the Collateral Custodian and the
Account Bank), and, upon receipt of the written consent of the Administrative
Agent, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement; provided, however, that any
assignment to another party which is already a Lender hereunder (or any
Affiliate of any Lender), shall not require the assigning Lender to obtain any
consents and provided, further, that (i) each such assignment shall be of a
constant, and not a varying percentage of all of the assigning Lender’s rights
and obligations under this Agreement, (ii) the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than the lesser of (A) five million dollars
($5,000,000) or an integral multiple of one million dollars ($1,000,000) in
excess of that amount and (B) the full amount of the assigning Lender’s
Commitment, (iii) each such assignment shall be to an Eligible Assignee, (iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Custodian and the Account
Bank), for its acceptance and recording in the Advance Register, an Assignment
and Acceptance, together with a processing and recordation fee of three thousand
five hundred dollars ($3,500) or such lesser amount as shall be approved by the
Lenders, (v) the parties to each such assignment shall have agreed to reimburse
the Administrative Agent for all reasonable fees, costs and expenses (including
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent) incurred by the Administrative Agent in connection with such assignment,
(vi) each Person that becomes a Lender under an Assignment and Acceptance shall
agree to be bound by the confidentiality provisions of Article Fourteen, (vii)
there shall be no increased costs, expenses or taxes incurred by the
Administrative Agent upon assignment, (viii) each Person that becomes a Lender
under an Assignment and Acceptance shall provide the Borrower (with a copy to
the Collateral Custodian and Account Bank) with documentation required by
Section 2.13 hereof and prescribed by Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower (or the Account Bank, as applicable) to comply with its obligations
under FATCA and to determine that such Person has complied with its obligations
under FATCA and (ix) no portion
87
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



of the assigned Commitment shall be acquired or held with “plan assets” of
Benefit Plan Investors. Upon such execution, delivery and acceptance by the
Administrative Agent and the recording by the Administrative Agent, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be the date of acceptance thereof by the Administrative
Agent, unless a later date is specified therein, (i) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (ii) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). As set forth in the Trust Agreement, the
Borrower agrees that it shall, in connection with any such Assignment and at the
assigning Lender’s cost and expense, accept return for destruction and
replacement of the Note which (or any portion of which) is being assigned, and,
acting up on the instructions and information provided by the assigning Lender
and Assignee in or concurrently with such Assignment and Assumption, promptly
will execute, authenticate and deliver one or more replacement (x) in the name
of the Assignee (or its designee) to or as directed by such Assignee and (y) if
an assignment of less than 100% of the Note of the assigning Lender is effected,
in the name of the assigning Lender (or its designee) to or as directed by such
assigning Lender, which replacement Notes, collectively, will represent the same
aggregate Commitment Amount and Principal Amount as was represented by the
surrendered Note.
(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assignee confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iii) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (iv) such assigning Lender and
such assignee confirm that such assignee is an Eligible Assignee; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

88
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



(d) The Administrative Agent, acting in such capacity as a non-fiduciary agent
of the Borrower, shall maintain at its address in the United States a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names, addresses and Commitment of each Lender and
the Principal Amount (and stated interest) of each Draw made by each Lender from
time to time (the “Advance Register”). The entries in the Advance Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Account Bank and each Lender may treat each Person whose name is
recorded in the Advance Register as a Lender hereunder for all purposes of this
Agreement. The Advance Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(e) Subject to the provisions of Sections 13.1(a) and (b), upon its receipt of
an Assignment and Acceptance executed by an assigning Lender and an assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed, accept such Assignment and Acceptance, and the Administrative Agent
shall then record the information contained therein in the Advance Register.
(f) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Commitment and each Draw owned by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Notwithstanding anything herein to the
contrary, each participant shall have the rights of a Lender (including any
right to receive payment) under Sections 2.12 and 2.13; provided, however, that
no participant shall be entitled to receive payment under either such Section in
excess of the amount that would have been payable under such Section by the
Borrower to any Lender granting its participation had such participation not
been granted, and such Lender so granting a participation shall not be entitled
to receive payment under either such Section in an amount which exceeds the sum
of (i) the amount to which such Lender is entitled under such Section with
respect to any portion of any Draw owned by such Lender which is not subject to
any participation plus (ii) the aggregate amount to which its participants are
entitled under such Sections with respect to the amounts of their respective
participations. With respect to any participation described in this Section, the
participant’s rights as set forth in the agreement between such participant and
each Lender to agree to or to restrict such Lender’s ability to agree to any
modification, waiver or release of any of the terms of this Agreement or to
exercise or refrain from exercising any powers or rights which each Lender may
have under or in respect of this Agreement shall be limited to the right to
consent to any of the matters set forth in Section 13.1. Each Lender that sells
a participation shall, acting solely for this purpose as a non- fiduciary agent
of the Borrower, maintain a register substantially identical to the Advance
Register set forth in Section 13.1(d) on which it enters the name and address of
each Participant and the Principal Amounts (and stated interest) of each
participant’s interest in a Draw (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
89
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



necessary (including upon audit or IRS guidance) to establish that such Draw or
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall, subject to the other
provisions of this Agreement, treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(g) Each Lender may, disclose to any assignee or participant or, in the case of
any proposed assignment or participation pursuant to this Section, after
consultation with the Borrower, disclose to the proposed assignee or
participant, in each case, on a confidential basis, any Confidential
Information, relating to the Borrower furnished to such Lender by or on behalf
of the Borrower.
(h) Nothing herein shall prohibit any Lender from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank in
accordance with Requirements of Law and any such pledge or collateral assignment
may be made without compliance with Section 13.1(a) or Section 13.1(b).


90
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



ARTICLE XIV
Mutual Covenants Regarding Confidentiality

Section 14.1 Confidentiality of This Agreement.
Each party hereto, severally and with respect to itself only, covenants and
agrees to hold in confidence, and not disclose to any Person, the terms of this
Agreement (including any fees payable in connection with this Agreement or the
identity of any Lender under this Agreement), except as the Borrower, the
Administrative Agent and all Lenders may have consented to in writing prior to
any proposed disclosure and except that any party hereto may disclose such
information (i) to its Affiliates, officers, directors, employees, investors,
potential investors, creditors, potential creditors, potential or existing
purchasers of Collateral, agents, counsel, accountants, subservicers, auditors,
advisors, any actual or potential Assignee or Participant, any rating agency in
connection with a securitization transaction or representatives (such Persons,
“Excepted Persons”); provided, that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of other parties hereto that such
information shall be used solely in connection with such Excepted Person’s
performance of its duties hereunder or under any Transaction Document, or its
evaluation of, or relationship with, the disclosing party, (ii) to the extent
such information has become available to the public other than as a result of a
disclosure by the disclosing party, or (iii) to the extent it is (a) required by
Requirements of Law (including filing a copy of this Agreement and the other
Transaction Documents (other than the Fee Letter and excluding from any such
copy the identity of the Lender)) as exhibits to filings required to be made
with the Securities and Exchange Commission, or in connection with any legal or
regulatory proceeding or (b) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (iii)(a), the disclosing
party will use all reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify each other party hereto of its
intention to make any such disclosure prior to making such disclosure.

Section 14.2 Other Confidential Information.
(a) Each party hereto covenants and agrees that it will not disclose any
Confidential Information of any other party now or hereafter received or
obtained by it without the prior written consent of such other party except as
permitted by this Section 14.2; provided, however, that any party may disclose
any such Confidential Information to those of its employees or Affiliates
directly involved in the transactions contemplated by the Transaction Documents.
(b) Each party hereto acknowledges and understands that the Confidential
Information may contain “nonpublic personal information” as that term is defined
in Section 6809(4) of the Gramm-Leach-Bliley Act (the “Act”), and each party
hereto agrees to maintain such nonpublic personal information received hereunder
in accordance with the Act and other applicable federal and state privacy laws.
Each party hereto shall, and shall direct employees, Affiliates directly
involved in the transaction contemplated by the Transaction Documents and its
respective Advisors to (i) not disclose such nonpublic personal information to
any third party, that is not a party to a Transaction Document, including third
party service providers, without the
91
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



prior written consent of the Borrower; (ii) agree not to use nonpublic personal
information for any purpose not reasonably contemplated by their respective
roles in the transactions contemplated by the Transaction Documents; (iii)
protect against any unauthorized access to or use of such nonpublic personal
information; (iv) in the event of any actual or apparent theft, unauthorized use
or disclosure of such nonpublic personal information, immediately commence all
reasonable efforts to investigate and correct the causes and remediate the
results thereof; and (v) as soon as practicable following its having actual
knowledge or receipt of written notice of any event described in clause (iv)
hereof, provide notice thereof to the Borrower, the Trust Administrator and the
Servicer, and such further information and assistance as may be reasonably
requested by the Borrower, the Trust Administrator or Servicer in relation
thereto.
(c) Each party hereto may also disclose any such Confidential Information to
Excepted Persons, provided each such Person is informed of the confidential
nature of such information and applicability of the Act to the use, maintenance
and protection thereof by the recipient thereof.
(d) Notwithstanding anything herein to the contrary, nothing herein shall be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of such party’s business or that of their Affiliates, (C)
pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration having
jurisdiction over such party or an officer, director, employer, shareholder or
Affiliate of such party, (D) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower and the Originator, or (E) to any Affiliate, independent or internal
auditor, agent (including any potential sub-or-successor servicer), employee or
attorney of each Party having a need to know the same, provided that such Party
advises such recipient of the confidential nature of the information being
disclosed and such Person agrees to maintain the confidentiality thereof for the
benefit of the party whose Confidential Information is proposed to be disclosed;
or (iii) any other disclosure authorized by the party whose Confidential
Information is proposed to be disclosed.
(e) It is understood that the Administrative Agent and each Lender or its
Affiliates may be required to disclose (and may so disclose, without liability
hereunder) the Confidential Information or portions thereof at the request of a
bank examiner, insurance commissioner or other regulatory authority or in
connection with an examination of it or its Affiliates by a bank examiner,
insurance commissioner or other regulatory authority, including in connection
with the regulatory compliance policy of Administrative Agent or any Lender.
(f) Each party hereto agrees that (i) its obligations under this Article 14
shall survive the termination of this Agreement for a period of (A) with respect
to the Credit Policy and the Collection Policy, four (4) years and (B) with
respect to all other Confidential Information, two (2) years and (ii) it will,
upon the termination of this Agreement and the repayment of all Obligations
owing by the Borrower hereunder, return any copies of the Credit Policy and the
Collection Policy (and any Confidential Information related thereto) then in its
possession to the
92
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Servicer, except such copies and related materials as are required to be
retained by Requirements of Law, regulation, professional standard or internal
compliance policies, which copies shall remain subject to the terms of this
Article 14 for so long as they are so retained.
(g) To the extent not prohibited by Requirements of Law, each party hereto shall
use commercially reasonable efforts to give advance notice to each other party
of any disclosure of such other party’s Confidential Information made pursuant
to Requirements of Law, regulation, court order or other legal process.

Section 14.3 Non-Confidentiality of Tax Treatment and Tax Structure.
Notwithstanding anything to the contrary contained herein or in any document
related to the transactions contemplated hereby, in connection with Treasury
Regulations Section 1.6011-4, Section 301.6111-1T and Section 301.6112-1 of the
Code, the parties hereby agree that, from the commencement of discussions with
respect to the transactions described herein, each party hereto (and each of its
employees, representatives, Advisors, Affiliates or agents) is permitted to
disclose to any and all Persons of any kind (other than limitations imposed by
State or federal securities laws), the structure and tax aspects of the
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to each such party related to such structure and tax
aspects. In this regard, each party hereto acknowledges and agrees that this
disclosure of the structure or tax aspects of the transactions is not limited in
any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding) except as is
reasonably necessary to comply with state and federal securities laws.
Furthermore, each party hereto acknowledges and agrees that it does not know or
have reason to know that it use or disclosure of information relating to the
structure or tax aspects of the transactions is limited in any other manner
(such as where the transactions are claimed to be proprietary of exclusive) for
the benefit of any other Person (other than as it may be limited by State or
federal securities laws).

ARTICLE XV
Miscellaneous

Section 15.1 Amendments and Waivers.
Except as provided in this Section, and subject to the provisions of Section
10.1(b), no amendment, waiver or other modification of (i) the “Concentration
Limits” defined under Section 1.1 shall be effective without the written
agreement of the Borrower and the Administrative Agent or (ii) any other
provision of this Agreement or any schedule or exhibit hereto shall be effective
without the written agreement of the Borrower, the Administrative Agent and the
Lenders; provided that no amendment, waiver or other modification which
adversely affects the Account Bank, Collateral Custodian or Owner Trustee shall
be effective against the Account Bank, Collateral Custodian or Owner Trustee, as
applicable unless consented to in writing by the Account Bank, Collateral
Custodian or Owner Trustee, as applicable; and provided, further, that no
amendment, waiver or other modification which adversely affects the
93
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Transferor shall be effective against the Transferor unless consented to in
writing by the Transferor.


94
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 15.2 Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth below or specified in such party’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (i) notice by
mail, five days after being deposited in the United States mail, first class
postage prepaid, (ii) notice by email, upon receipt of answer back, or (iii)
notice by overnight courier, one Business Day after being deposited with such
overnight courier service.
(a) in the case of the Administrative Agent, at the following address:
Ally Bank
500 Woodward Avenue
Detroit, MI 48226
Attn: [***]
Email: [***]
(b) in the case of the Borrower, at the following address:
Sonoran Auto Receivables Trust 2017-1
c/o Carvana, LLC as Trust Administrator
1930 W. Rio Salado Pkwy
Tempe, AZ 85281
Attention: General Counsel
Email: [***]
(c) in the case of the Transferor, at the following address:
Carvana Auto Receivables 2016-1 LLC
c/o Carvana, LLC, its sole member
1930 W. Rio Salado Pkwy
Tempe, AZ 85281
Attention: General Counsel
Email: [***]
(d) in the case of the Collateral Custodian and the Account Bank, at the
following address:
Wells Fargo Bank, National Association
600 S 4th Street
MAC: N9300-061
Minneapolis, MN 55479
Attention: Corporate Trust Services — Asset-Backed Administration
Telephone: (612) 667-8058



95
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



With copies of notices and Delivery of Original Contract Documents to:
Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attention: Corporate Trust Services – Asset-Backed Securities Vault
Telephone: (612) 667-8058
[***]
(e) in the case of the Trust Administrator, at the following address:
Carvana, LLC
1930 W. Rio Salado Pkwy
Tempe, AZ 85281
Attention: General Counsel
Email: [***]
(f) in the case of the Owner Trustee, at the following address:
Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration - Sonoran Auto Receivables
Trust 2017-1
Email: [***]
Each party hereto agrees that every other party hereto (or to any other
Transaction Document) shall have behaved reasonably in accepting and relying
upon, as having been properly authorized and delivered by the first party, any
notice, certificate, instruction, consent, agreement, report or other
communication that appears on its face to have been executed by a Person
identified on Schedule F as an Authorized Signatory for such first party.

Section 15.3 No Waiver, Rights and Remedies.
No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.


96
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 15.4 Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Transferor, the Collateral Custodian, the Account Bank, the Administrative
Agent, the Secured Parties and their respective successors and permitted
assigns.

Section 15.5 Term of this Agreement; Third Party Beneficiary.
This Agreement shall remain in full force and effect until the Termination Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Borrower pursuant to
Article Five and the indemnification and payment provisions of Article Eleven,
the confidentiality provisions of Article Fourteen, the provisions of Section
15.9 and any other provision of this Agreement expressly stated to survive,
shall be continuing and shall survive any termination or assignment of this
Agreement, or the resignation or removal of any party. The parties agree that
each of the Account Bank, Collateral Custodian and Owner Trustee is an intended
third party beneficiary of the provisions of this Agreement that expressly or
implicitly refer to the Account Bank, Collateral Custodian and Owner Trustee, as
applicable.

Section 15.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS
(OTHER THAN §§5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)). EACH
OF THE PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN AND THE
FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 15.7 WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.


97
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



Section 15.8 No Insolvency Proceedings.
Notwithstanding any prior termination of this Agreement, no party hereto shall,
prior to the date which is one year and one day after the final payment of the
Notes, petition or otherwise invoke the process of any Governmental Authority
for the purpose of commencing or sustaining an Insolvency Proceeding against the
Borrower under any United States federal or State Insolvency Laws or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any substantial part of its property or
ordering the winding up or liquidation of the affairs of the Borrower.

Section 15.9 Recourse Against Certain Parties.
(a) No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of the
Administrative Agent or any Secured Party as contained in this Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, Affiliate, stockholder, officer, employee or
director of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent and any Secured Party contained in this
Agreement and all of the other agreements, instruments and documents entered
into by it pursuant hereto or in connection herewith are, in each case, solely
the corporate obligations of such Person, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of any such
Person or any incorporator, stockholder, Affiliate, officer, employee or
director of such Person or of any such administrator, as such, or any other of
them, under or by reason of any of the obligations, covenants or agreements of
such Person contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of every such administrator of such Person and each
incorporator, stockholder, Affiliate, officer, employee or director of such
Person or of any such administrator, or any of them, for breaches by such Person
of any such obligations, covenants or agreements, which liability may arise
either at common law or at equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement.
(b) Notwithstanding anything in this Agreement to the contrary, all amounts owed
by the Borrower on, under or in respect of its obligations and liabilities under
this Agreement shall be recoverable only from and to the extent of the
Collateral in accordance with Section 2.7 hereof and upon final realization of
all Collections, the Borrower shall have no further liability and all claims in
respect of amounts owed but still unpaid shall be extinguished.
(c) The provisions of this Section 15.9 shall survive the termination of this
Agreement.

Section 15.10 Patriot Act Compliance.

98
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



The Administrative Agent hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it, and each other Lender, may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower, organizational
documentation, director and shareholder information, and other information that
will allow the Administrative Agent and the Lenders to identify the Borrower in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Administrative Agent
and the Lenders.
Further, the parties hereto acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, the Collateral Custodian and Account Bank, in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each Person or legal entity that
establishes a relationship or opens an account with the Collateral Custodian and
Account Bank. Each party hereby agrees that it shall provide the Collateral
Custodian and Account Bank with such information as the Collateral Custodian and
Account Bank may request that will help the Collateral Custodian and Account
Bank to identify and verify each party’s identity, including each party’s name,
physical address, tax identification number, organizational documents,
certificate of good standing, license to do business or other pertinent
identifying information.

Section 15.11 Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any fee letter
contemplated hereby.

Section 15.12 Concerning the Owner Trustee.
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust, National Association
(“WTNA”), not individually or personally but solely as Owner Trustee of the
Borrower, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of the Borrower is made and intended not as personal representations,
undertakings and agreements by WTNA but is made and intended for the purpose of
binding only the Borrower, (c) nothing herein contained shall be construed as
creating any liability on WTNA, individually or personally, to perform any
covenant either expressed or implied contained herein of the Borrower, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) WTNA has made
99
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



no investigation as to the accuracy or completeness of any representations and
warranties made by the Borrower in this Agreement and (e) under no circumstances
shall WTNA be personally liable for the payment of any indebtedness or expenses
of the Borrower or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Borrower under
this Agreement or any other Transaction Documents.
[signatures appear on the following pages]


100
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
SONORAN AUTO RECEIVABLES TRUST 2017-1, as Borrower
By: WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner TrusteeBy:/s/ Nancy E. Hagner
CARVANA AUTO RECEIVABLES 2016-1 LLC, as Transferor
By:/s/ Paul W. Breaux
CARVANA, LLC, as the Trust Administrator
By:/s/ Paul W. BreauxName:Paul W. BreauxTitle:Vice President

[SIGNATURES CONTINUE]


ALLY BANK, as Administrative Agent 
By:/s/ T.E. ElkinsName:T.E. ElkinsTitle:Authorized Representative

[SIGNATURES CONTINUE]
[Signature page to Amended and Restated Loan and Security Agreement]
[***] Redacted for confidentiality purposes

--------------------------------------------------------------------------------



ALLY BANK, as Lender
By:/s/ T.E. ElkinsName:T.E. ElkinsTitle:Authorized RepresentativeCommitment:
$350,000,000Address for Notices:Ally Bank
500 Woodward Avenue
Detroit, MI 48226
Attention: [***]

[SIGNATURES CONTINUES]

Acknowledged, Accepted and Agreed To With Respect To Section 2.7By: WILMINGTON
TRUST, NATIONAL ASSOCIATION, non in its individual capacity but solely as Owner
TrusteeBy:/s/ Nancy E. HagnerName:Nancy E. HagnerTitle:Assistant Vice President

[END OF SIGNATURES]
[Signature page to Amended and Restated Loan and Security Agreement]
[***] Redacted for confidentiality purposes